Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 1 of 122 Page ID #:6




       EXHIBIT 1
               Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 2 of 122 Page ID #:7

                                                                                                                                                      SUM-100

                                       SUMMONS
                                   (CITACtON JUDICIAL)
 NOTICE TO DEFENDANT:                                                             ( -entral justice center
 (AVISO AL DEMANDADO):
 U.S. BANK TRUST, N.A., as TRUSTEE for LSF9 MASTER PARTICIPATION TRUST; CALIBER                                           SEP 0 9 2019
 HOME LOANS, INC.; AND DOES 1 THROUGH 10, INCLUSIVE
                                                                             DAVIC H, YAMASAKI, Clerk of the Court
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO el DEMANDANTE):
                                                                             BY.-
                                                                                                       .DEPUTY
 DOO M. KO
  NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to nie a written response at this court and have a copy
  served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center {vmw.courtinfo.ca.gov/sel^elp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
 court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
 be taken without further warning from the court.
    There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonproft legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site {www.lawhelpcalifomia.org), the California Courts Online Self-Help Center
 {www.courtinfo■ca.gov/$eln^elp). or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 iA VISO! Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su versidn. Lea la informacidn a
 continuacldn.
    Tiene 30 DIas DE CALENDARIO despuds de que le entreguen esta citacidn y papeles legates para presenter una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefdnica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularies de la corte y mds informacidn en el Centro de Ayuda de las Cories de California (www.sucorte.ca.gov). en la
 biblioteca de leyes de su condado o en la corte que le quede mds cerca. Si no puede pagar la cuota de presentacidn, pida ol secretario de la corte que
 le dd un formulario de exencidn de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrd
 quitar su sueldo, dinero y bienes sin mds advertencia.
    Hay otros requisites legates. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisidn a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisites para obtener servicios legates gratuitos de un
 programs de servicios legates sin fines de lucro. Puede encontrar estos grupos sin ffnes de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Corfes de California, (www.sucorte.ca.gov) o ponidndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley. la corte tiene derecho a reclamar las cuotas y los costos exentos gorJmpoiier un gravamen sobre
 cualquier recuperacidn de $10,000 6 mds de valor recibida mediante un acuerdo o una concesibn de arbitraje                                  civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.                                                      ^     ^
The name and address of the court is;                                                                       CASE NUMBER: (Numero del Caso):
(El nombre y direccidn de la corte es): Superior Court of California, County of Orange
700 W. Civic Center Dr., Santa Ana, CA 92701                                                                        01 1 03 2 8 2
                                                                                                            JUDGE WALTER P. SCHWARM
The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is: (El nombro, la dircccidn y el numero
de telbfono del abogado del demandante, o del demandante que no tiene abogado, es):                   -■ - . —- -
Doo M. Ko, 2244 Shapiro St., Fullerton, CA 92833
DATE:
(Fecha) OCT Q 9 2Q19               DAVID H. YAMASAKI                         Clerk, by
                                                                             (Secretario)                                 /''pa—
                                                                                                                                                     . Deputy
                                                                                                                                                     (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-OlO).)
(Para prueba de entrega de esta citatidn use el formulario Proof of Service of Summons, (POS-OIO).)
                                      NOTICE TO THE PERSON SERVED: You are served
 [SEAL!
                                           [    ] as an individual defendant.
                                      2.   I    [ as the person sued under the fictitious name of (specify):
                                               /
                                      3.   I >/ I on behalf of (specify):
                                                                             CcL-l' fcr"
                                           under: fXT] CCP 416.10 (corporation)                                 [    ] CCP 416.60 (minor)
                                                   I    I CCP 416.20 (defunct corporation)                      (    ] CCP 416.70 (conservatee)
                                                   I    I CCP 416.40 (association or partnership)               (    ] CCP 416.90 (authorized person)
                                                  I   I other (specify):              »


Form Adopted for Mandaioty Use
                                      4.   IN/ I by personal delivery on (dafe)
                                                                   SUMMONS
                                                                                I 0 M 0
                                                                                    ^
                                                                                                      [ ^
                                                                                                            ^
                                                                                                                      c) X:
                                                                                                                                    rn ■                Pago 1 of 1
                                                                                                                               Code of Civil Procedure §§ 412.20,46S
Judicial Cound of California                                                                                                                       mww.courts.co.gov
SUM-100 [Rev. July 1.2009)
       Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 3 of 122 Page ID #:8


                                                                     SUPERIOR COURT OF CALIFORNIA
 1     Doo M. Ko                                                          COUNTY OF ORANGE
                                                                       CENTRAL JUSTICE CENTER
       2244 Shapiro St.
 2     Fullerton, CA 92833
                                                                             SEP 09 2019
 3     Plaintiff, In Pro Per                                        DAVID H, YAMASAKI, Clerk of the Court

 4                                                                  BY;                      fV DEPUTY

 5                                SUPERIOR COURT OF CALIFORNIA
                        FOR THE COUNTY OF ORANGE-CENTRAL JUSTICE CENTER
 6

 7                                                   )   Case No.
                                                                           30-2019
       DOO M. KO,
                                                     )
 8
                      Plaintiff,
                                                     )               01 1 03 2 8 2
                                                     )
 9                                                   )
                                                         1. WRONGFUL FORECLOSURE
              VS.                                    )
10                                                   )   2. FRAUD
                                                     )
11                                                   )   3. INJUNCTIVE RELIEF
                                                     )
•12’   U.S. BANK TRUST, N.A., as TRUSTEE for ) 4. TEMPORARY RESTRAING ORDER,
                                             ) PRELIMINARY AND PERMANENT
13     LSF9 MASTER PARTICIPATION TRUST ; ) INJUCTION;
                                                     )
14                                                   )   5. DECLARATORY RELIEF
       CALIBER HOME LOANS, INC.; AND                 )
15                                                   )
                                                     )
                                                         6. VIOLATION IF BUSINESS AND
       DOES 1 THROUGH 10, INCLUSIVE,
16                                                   )   PROFESSION CODE SECTION 17200
                                                     )
                      Defendant                      )   7. WRONGFUL EVICTION
17
                                                     )
18                                                   )
                                                     )
19                                                   )   DEMAND FOR JURY TRIAL
                                                     )
20                                                   )
                                                     )
21                                                   )   JUDGE WALTER R SCHWRM
                                                     )
22                                                   )
                                                     )
23                                                   )
                                                     )
                                                     )
24

25

26

27     Plaintiff Doo Ko complains and alleges the follows:
28


                                                       1
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 4 of 122 Page ID #:9



 1                                     JURISDICTION AND VENUE

 2

 3
     The property at issue located in the County of Orange, State of California.
 4
     The property is located at
 5
     2244 Shapiro St.
 6

 7   Fullerton, CA 92833

 8   A.P.N. 280-331-67 (See Exhibit 1 Legal Description)
 9
     The value of the property exceeds $25,000. Therefore, this court is proper venue.
10

11
                                           PARTIES TO ACTION
12

13       1. Plaintiff Doo M. Ko (“Ko”) is, and at all times mentioned herein was, an individual residing

14          in the State of California, County of Orange, and is the sole current record owner of the
15
            Property, a single family residence, the Subject Property is Plaintiffs primary residence and
16
            owner-occupied.
17
        2. Defendant Caliber Home Loans, Inc. (“Caliber”) is, and at all times mentioned herein was, a
18

19
            corporation organized and existing under and pursuant to the laws of the State of Delaware,

20          and doing business in Orange County, California. Based upon information and belief,
21          Caliber’s principal place of business is located in Irving, Texas. Caliber was the loan servicer
22
            on the mortgage loan and during said time period was acting at the request and on behalf of
23
            Defendants U.S. Bank Trust, N.A. and the LSF9 Master Participation Trust.
24
        3. Defendant U.S. Bank Trust N.A., as Trustee for LSF9 Master Participation Trust (“U.S.
25

26          Bank”) is and at all times herein mentioned was an organization of unknown type doing

27          business in Orange County, California. Based upon information and belief, U.S. Bank’s
28


                                                      2
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 5 of 122 Page ID #:10



 1         principal place of business is St. Paul, Minnesota or Delaware. On Plaintiffs’ information and

 2         belief during the acts complained of herein Defendant U.S. Bank was acting as Trustee for
 3
           and on behalf of the LSF9 Master Participation Trust and engaged Defendant Caliber to
 4
           service the loan at their request, on their behalf, and under their instruction and direction.
 5
        4. Plaintiffs do not know the true names and capacities of the defendants sued herein as DOES 1
 6

 7         through 10 (“DOE Defendants”), inclusive, and therefore sues said DOE Defendants by

 8         fictitious names. Plaintiffs are informed and believe and based on such information and belief
 9
           allege that each of the DOE Defendant is contractually, strictly, negligently, intentionally,
10
           vicariously liable and or otherwise legally responsible in some manner for the acts and
11
           omissions described herein. Plaintiffs will amend this Complaint to set forth the true names
12

13         and capacities of each DOE Defendant when same are ascertained.

14      5. Plaintiffs are informed and believe and based on such information and belief allege that
15
           Defendants Caliber, U.S. Bank, Ocwen, and DOES Defendants 1 through 10, inclusive, and
16
           each of them, are and at all material times have been, the agents, servants or employees of
17
           each other, purporting to act within the scope of said agency, service or employment in
18

19         performing the acts and omitting to act as averred herein. Each of the Defendants named

20         herein are believed to, and are alleged to have been acting in concert with, as employee, agent,
21         co-conspirator or member of a joint venture of, each of the other Defendants, and are
22
           therefore alleged to be jointly and severally liable for the claims set forth herein, except as
23
           otherwise alleged.
24

25

26

27

28


                                                        3
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 6 of 122 Page ID #:11



 1                                       NATURE OF THE CASE

 2      6. The claims set forth in this Complaint seek to redress Defendants’ knowing and serial failures
 3
           to adhere to the express requirements of law.
 4
        7. The claims further seek to redress Defendants’ knowing use of deficient and inaccurate
 5
           Certificates of Compliance, a required condition precedent under California Civil Code
 6

 7         section 2923.55 to the recording of Notices of Default on Doo Ko’s home and the subsequent

 8         foreclosure on such properties based on the invalidly recorded Notices of Default.
 9
        8. The claims seek to redress Defendants’ knowing and serial failures to acknowledge or to
10
           respond, either timely or in some instances at all, to qualified written requests submitted to
11
           them by Plaintiff Doo Ko. Defendants further failed to provide required notices to Plaintiff
12

13         upon servicing or ownership transfers notices that are required under law.

14      9. The individual claims set forth in this Complaint seek to redress violations of law for and
15
           related to (1) the wrongful filing and recording of a 2017 Notice of Default (“NOD”) and
16
           2017 Notice of Trustee’s Sale against Duo Ko’s home and through such filing the iiiilialiuii of
17
           nonjudicial foreclosure against his property by persons or entities lacking standing to assert
18

19
           such claims; (2) the wrongful attempt to collect monies on a mortgage debt that the parties

20         seeking to collect do not own and which cannot be validated or substantiated in terms of the

21         nature, extent, or amount of the debt; (3) Defendants’ knowing and repeated failure to timely
22
           provide Plaintiffs specific documentation substantiating their standing to initiate a non-
23
           judicial foreclosure, as well as their ability to validate the amount of mortgage debt allegedly
24
           owed under the mortgage loan; (4) the apparent fabrication and forgery of documents upon
25

26         which Defendants now rely for the authority to act; and (5) the wrongful attempt to assert an

27         invalid ownership interest in contravention of Doo Ko’s clear title.
28


                                                     4
                                                 COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 7 of 122 Page ID #:12



 1                         FACTUAL ALLEGATIONS AND BACKGROUND

 2                                   CORE FACTS AND ARGUMENTS
 3
        10. The recent Trustee’s Deed Upon Sale is dated after the last case was already filed and/or
 4
           finished. Therefore, the allegation in this new case are different and outside of the scope of
 5
           Res Judicata.
 6

 7      11. Secondly, the signers on Assignment of Deed Of Trust(2015, 2016), Substitution of Trustee

 8         (2016), Notice ofTrustee’s Sale(2017) and Trustee’s Deed Upon Sale (2017) were not signed
 9
           by an Officer for the Corporate Entity. An Employee or person holding a purported Power of
10
           Attorney for a Corporation cannot sign Real Estate Documents, unless he or she is also a
11
           corporate officer. Although the Documents may appear valid on their face. The signature are
12

13         void, because persons who signed the above stated documents did not have the legal capacity

14         to sign them. Therefore, they are void documents.
15      12. Defendants are lacking possession of requisite legally enforceable, recorded assignments, and
16
           Defendants are unable to verify and demonstrate the chain of ownership and assignment of
17
           the mortgages from the actual mortgagee. Further, Defendants are lacking sufficient evidence
18

19
           to support the claims of a default. Thus, Defendants’ pattern and practice of filing foreclosure

20         actions in state and federal courts while clearly lacking the right to do so is a clear violation of
21         Plaintiffs rights.
22
                                         BACKGROUND HISTORY
23
        13. Since 2013, the California Homeowner Bill of Rights (“HBOR”) has placed on entities
24
           initiating non-judicial foreclosure proceedings, including the filing and recording of a NOD in
25

26         the properly records, certain affirmative obligations aimed at proLecliiig hoincowiieis. One

27         such obligation is to verify their standing and legal authority to initiate and record the NOD,
28


                                                        5
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 8 of 122 Page ID #:13



 1         taking care to review evidence supporting their ability to take such action and formally

 2         recording a NOD only after completing a review of competent and reliable evidence which
 3
           supports the veracity of that authority. Defendants sued herein failed to meet these obligations
 4
        14. To record a NOD as a predicate to instituting a non-judicial foreclosure in California, the
 5
           foreclosing party (usually a bank or similar entity) must, at the time it records the NOD,
 6

 7         validly hold the mortgage note and the beneficial interest under the deed of trust. If the entity

 8         does not hold such ownership interest, any recording of the NOD is invalid. In this case.
 9
           Defendant Caliber, presumably at the request and direction of Defendants(themselves acting
10
           on behalf of Defendant U.S. Bank Trust), recorded a NOD(May 2017) on Doo Ko’s home as
11
           the first step towards carrying out a non-judicial foreclosure. As will be discussed herein.
12

13         Caliber did this even though U.S. Bank Trust did not have the legal standing or authority to

14         do so because U.S. Bank Trust did not own the loan at the time Caliber recorded the
15
           NOD(May 2017).
16
        15. Defendant U.S. Bank Trust held itself out as the owner of the underlying Promissory Note
17
           and the holder of the beneficial interest under the deed of trust. Ostensibly, it held the interest
18

19         by virtue of assignments of the original Promissory Note and Deed of Trust from the original

20         lenders. In truth, U.S. Bank Trust was not the owner of or in possession of the Promissory
21         Note or a holder of the beneficial interest under Plaintiffs’ deed of trust because the
22
           Promissory Note and Deed of Trust, and accordingly the beneficial interest under such
23
           instruments were never properly or legally transferred from the original lender to U.S. Bank
24

25
           Trust.

26      16. Moreover, Defendant Caliber, as servicer of the loan and acting as the agent for and at the

27         behest of Defendant U.S. Bank Trust, had an affirmative duty and obligation under the law to
28


                                                      6
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 9 of 122 Page ID #:14



 1         independently review competent and reliable evidence (including at a minimum the Note and

 2         Deed of Trust Assignment and Endorsement Chain, as well as the mortgage loan file received
 3
           from prior loan servicers) to ensure that U.S. Bank Trust was, in fact, the valid legal owner
 4
           and thus entitled to direct them to actually record the NOD. Such review, which U.S. Bank
 5
           Trust should have insisted upon, would have revealed that there were significant gaps and
 6

 7         discrepancies in the respective Note and Deed of Trust Assignment and Note Endorsement

 8         chains of title, and, as a result, that real questions existed as to whether or not the U.S. Bank
 9
           Trust was, in fact, the valid owner of the underlying Promissory Note and the holder of the
10
           beneficial interests at the time the NOD was recorded and at the time-the Notice of Trustee’s
11
           Sale was issued.
12

13      17. Indeed, prior to the NOD recording. Defendant Caliber had been put on notice, both by a

14         review of the loan file received from the prior loan servicer as well as by repeated
15
           communications with Plaintiffs’ representative, of the existence of serious gaps and
16
           deficiencies in the chain of title of the loan (information that U.S. Bank as well as U.S. Bank
17
           Trust had either actual or constructive notice of) and that, as a result, there were serious
18

19         questions as to who actually owned the loan.

20      18. Upon this servicing transfer, Plaintiffs’ representative contacted Defendant Caliber, alerted
21         them to the chain of title problems, and urged Caliber to exercise restraint in reinitiating any
22
           non-judicial foreclosure actions against the property considering.the serious title issues
23
           presented. On Plaintiffs’ information and belief, Caliber advised U.S. Bank Trust of these
24

25
           communications. Plaintiffs, as was their statutory right, also requested that Defendant Caliber

26         provide documents substantiating the legal ownership by U.S. Bank Trust of the Note and
27         Deed of Trust, including the Note and Deed of Trust Assignment and Endorsement Chain on
28


                                                        7
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 10 of 122 Page ID #:15



 1          the loan - a request that Caliber only partially complied with and not within the time limits

 2          imposed by law, in violation of the provisions of the Real Estate Law. Eventually Caliber
 3
            conceded this failure in writing.
 4
         19. Caliber employee admitted, that it too had found gaps in the documented chain of title, but
 5
            remarkably advised that it intended to “recreate” endorsement chains and “corrective”
 6

 7          assignments to fill in the acknowledged gaps. With full knowledge of these legal deficiencies

 8          and the absence of competent and reliable evidence of the legal authority of U.S. Bank Trust
 9
            or their representative Defendant U.S. Bank to do so, Caliber still proceeded to record a NOD
10
            (May 2017) on Doo Ko’s home and to issue a Notice of Trustee’s Sale.
11
        20. Additionally, Caliber had the wrong party execute the Certificate of Compliance required
12

13          under Civil Code 2923.55, and the trustee representing the purported owner nevertheless

14          attested to its accuracy despite the error being readily apparent on the face of the document.
15
            Compliance with the provisions of Civil Code 2923.55 is a pre-requisite to the ability to
16
            record a NOD, thus this failure to comply rendered such recording void and invalid. Caliber’s
17
            knowing and intentional actions go far beyond simple negligence. Caliber abrogated and
18

19          rejected its affirmative obligations under law. In failing to fulfill and discharge their statutory

20          obligations. Defendants violated the HBOR and subjected Doo Ko to the wrongful recording
21          of aNOD(May 2017) on his home, the issuance of a baseless Notice of Trustee’s Sale and
22
            thus the wrongful initiation of a non-judicial foreclosure.
23
        21. Further, because the mortgage loan was not owned by U.S. Bank Trust, Defendants Caliber
24

25
            and U.S. Bank Trust lacked the legal authority to collect on the alleged debt. Nevertheless,

26          they continued to send mortgage statements to Plaintiffs to collect on a debt not owed to U.S.

27

28


                                                       8
                                                   COMPLAINT
      Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 11 of 122 Page ID #:16



 1           Bank Trust. Caliber also sought to collect on a debt it could not validate, nor could it ascertain

 2          how much was supposedly owed.
 3
         22. Under said debt, as it conceded in writing that it lacked a full and complete payment history
 4
            on the loan (documentation needed for Caliber, and U.S. Bank Trust validate the amount of
 5
            the alleged debt). Rather, Caliber relied on what it had received (albeit incomplete) from the
 6

 7          prior servicer, Ocwen. Caliber then, despite acknowledging that there were unexplained

 8          financial discrepancies in the debt validation statements, mortgage statements and other
 9
            demands for payment it had sent to Plaintiffs on behalf of Defendant U.S. Bank Trust,
3.0
            nevertheless attempted to collect the debt as if it had the authority to do so and as if the
11
            amount was validated and undisputed. These actions violated California’s Rosenthal Fair
12

13          Debt Collection Practices Act (“Rosenthal Act”)

14       23. Finally, in reliance on flawed and inconsistent chain of title documents as well as deceptive
15          and imaginatively created (if not outright fraudulently manufactured) documents. Defendants
16
            slandered Doo Ko’s title to his home and seek to impose a superior ownership in
17
            contravention of his clear title to the property. This too is improper.
18

19

20                                         STATEMENT OF FACTS
21       24. Plaintiff is owner home located at 2244 Shapiro St., Fullerton, CA 92833. Doo Ko purchased
22
            above property on or about July 2, 2007 as instrument 2007000427193, of official records in
23
            the Office of Recorder of Orange County. Plaintiff obtained a mortgage from Bank of
24
            America, N.A.(“BOA”) The loan was evidenced by a promissory note and secured by a Deed
25

26          of Trust for the real property at 2244 Shapiro St., Fullerton, CA 92833 (“Property”). Exhibit 2

27

28


                                                       9
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 12 of 122 Page ID #:17



 1      25. On March 5, 2010, a Notice of Default(“NOD”) was recorded against the property. On April

 2         5, 2010, a Substitution of Trustee was recorded (“2010 Substitution of Trustee”). On June 15,
 3
           2010 and February 21,2012, a Notice of Trustee’s Sale was recorded against the property. On
 4
           May 9, 2013, a Notice of Rescission of First NOD was recorded against the property.
 5
        26. On May 27, 2014 and July 10, 2014, an Assignment of Deed of Trust and Corrective
 6

 7         Assignment of Deed of Trust were recorded. See Exhibit 3 & Exhibit 4. On October 14, 2014,

 8         a Substitution of Trustee (to Western Progressive LLC) was recorded. See Exhibit 5. On
 9
           November 2U 2014. a Second Notice of Default('“NOD”’) was recorded against the property.
10
           See Exhibit 6. On April 8, 2015, aNotice of Trustee’s Sale was recorded against the property.
11
           In California, a Notice of Default does not expire. The Notice of Default would be active until
12

13         a Notice of Rescission or a Reconveyance is recorded. Notice of Rescission of Second NOD

14         was not recorded against the property until Trustee’s Sale. Since NODrNovember 2014) is
15         valid. Defendants and/or DOES 1-10 failed to recorded Notice of Rescission of NOD
16
           (November 20141. thus NOD fMav 2017) is void therefore foreclosure sale in 2017 was
17
           invalid and void. Plaintiff alleges NOD(l 1/21/2014) is still valid. Plaintiff alleges Defendants
18

19
           and/or DOES 1-10 failed to recorded Notice of Rescission of 2014 NOD, therefore NOD

20         (May 2017) was void and Trustee’s Sale in 2017 was Void. Thus Trustee’s Deed Upon Sale
21         (TDUS) in 2017 was void.
22
        27. On April 16, 2015, an Assignment of Deed of Trust was recorded. Exhibit 7. On October 7,
23
           2016, an Assignment of Deed ofTrust was recorded. Exhibit 8.
24
        28. On November 1, 2016, a Substitution of Trustee was recorded(“2016 Substitution of
25

26         Trustee”). Exhibit 9.

27      29. On or about May 11, 2017, Plaintiff sent Loan Modification Application to Caliber.
28


                                                       10
                                                 COMPLAINT
       Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 13 of 122 Page ID #:18



 1         30. On or about May 17, 2017a Notice of Default(“NOD”) was recorded against the property. See

 2            Exhibit 10.
 3
           31. On or about August 22, 2017, a Notice of Trustee’s Sale was recorded against the property.
 4
              See Exhibit 11
 5
           32. On or about August 25, 2017, Plaintiff contacted Caliber. Plaintiff was told that there would
 6

 7            be no foreclosure sale, because Plaintiff was in a loan modification review. Notwithstanding,

 8            Defendants scheduled sale Plaintiff’s home on September 25, 2017.
 9
           33. Doo Ko filed suit on September 25, 2017 to prevent the loss of his home at a foreclosure sale.
10
           34. On October 4, 2017, a Trustee’s Deed Upon Sale was recorded. See Exhibit 12.
11
          35. In October 2017, Plaintiff contacted Quality Loan and told Sale was void. Plaintiff requested
12

13            Rescission of TDUS.

14        36. On or about October 30, 2017, Caliber and U.S. Bank Stated Plaintiffs Property “No
15
              Trustee’s Sale has been taken place.”
16
          37. On or about November 1,2017, Plaintiff also spoke with Desmond(Caliber Employee
17
              #28280). Desmond also stated that there’s No foreclosure sale has taken place.
18

19        38. On or about November 9, 2017, Plaintiff contacted Quality Loan and notified pending lawsuit

20        39. Plaintiff also told Quality that Caliber and U.S. Bank Stated “No Trustee’s Sale has been
21            taken place”. Quality said there’s a mistake regarding foreclosure. Quality finally told
22 •
              Plaintiff Trustee’s Sale will be reversed. So Plaintiff filed a Notice of Voluntary Dismissal
23
              against Caliber and U.S. Bank Trust on 11/14/2017. On December 27, 2017, Plaintiff filed a
24

25
              Notice of Dismissal and Entire Lawsuit was dismissed without Prejudice.

26

27

28


                                                         11
                                                      COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 14 of 122 Page ID #:19



 1      40. In May 2018, Plaintiff contacted Caliber to check Plaintiffs Status of the Loan. But Caliber

 2          Representative Ty said Plaintiff property is in reviewing and processing to transfer to REO
 3
            Department from Caliber’s Loss Mitigation department.
 4
        41. Plaintiff was waiting for Rescission of Trustee’s Sale. Plaintiff discovered Notice of
 5
            Rescission of TDUS was not recorded.
 6

 7      42. On or about May 17, 2018, Plaintiff sent a letter to Caliber. Plaintiff requested reverse sale as

 8         soon as possible. However, on or about August 20, 2018, U.S. Bank trust filed an unlawful
 9
           detainer against Plaintiff and other tenants. U.S. Bank Tni.st filed an unlawful detainer in bad
10
           faith. U.S. Bank Trust knew foreclosure process was void and invalid.
11
        43. On June 15, 2019, Doo Ko sent Request for Admissions to Attorney for U.S. Bank Trust (by
12

13         Priorty Mail) Attorney for U.S. Bank Trust did not respond Doo Ko’s Request for Admissions,

14         Request for Admissions are deemed admitted.
15
        44. On October 1, 2019, Plaintiff sent Request for Admissions (set two) & Form Interrogatories
16
           (set one) to Attorney for U.S. Trust Bank.( By Priorty Mail) Attorney for U.S. Bank Trust did
17
           not respond Doo Ko’s Request for Admissions. Request for Admissions are deemed admitted.
18

19

20            HISTORY OF THE MORTGAGE LOAN AND PROPERTY OWNERSHIP
21

22
        45. On May 22, 2014, Indecomm Global Services on behalf of the original lender Bank of
23
           America, N.A., executed an Assignment of DOT, assigning it to Christiana Trust, a division
24

2b
           of Wilmington Saving Fund Society, FSR, not in its individual capacity but as Tnjstee of

26         ARLP 3 (“Christina Trust”). This Assignment of Deed of Trust was recorded on May 27,

27         2014. On July 8, 2014, Indecomm Global Services on behalf of the original lender Bank of
28


                                                     12
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 15 of 122 Page ID #:20



 1         America, N.A., executed an Assignment of DOT, assigning it to Christiana Trust, a division

 2         of Wilmington Saving Fund Society, FSB, not in its individual capacity but as Trustee of
 3
           ARLP 4 (“Christina Trust”). This Corrective Assignment of Deed of Trust were recorded on
 A
           July 10, 2014.
 5
        46. On March 19, 2015 Ocwen Loan Servicing on behalf of Christiana Trust, a division of
 6

 7          Wilmington Saving Fund Society, FSB, not in its individual capacity but as Trustee of ARLP

 8         4, executed an Assignment of the DOT, assigning it to Wilmington Trust, National
 9
           Association, not in its individual Capacity But as Trustee of ARLP Securitization Trust,
10
            Series 2014-2(“Wilmington Trust”). This purported assignment was invalid and void because
11
           the Note and DOT had been previously assigned to Christina Trust on July 10, 2014. A copy
12

13         of this March 19, 2015 assignment is attached hereto as Exhibit. On Plaintiffs information

14         and belief, notice of this puiporled transfer of ownership was never provided by Wiluiinglon
15
           Trust or lender.
16
        47. Doo Ko did not receive any letter from Ocwen, the new servicer of the mortgage loan.
17
           advising that new owner of the loan. On Plaintiffs information and belief, Plaintiff received
18

19         no written notice of the transfer of servicing on the loan to Ocwen as required by the law.

20         Additionally, on Plaintiffs’ further information and belief, Wilmington Trust did not provide
21         any notice of change of ownership of their loan to Plaintiffs as required by law.
22
        48. On Plaintiffs information and belief, he was not provided with notice of this transfer of
23
           ownership by U.S. Bank Trust in violation of law.
24

25
        49. On or about May 2015, Plaintiff sent Ocwen a Qualified Written Request (QWR). Ocwen was

26         required to acknowledge receipt of Plaintiffs’ QWR within five (5) days, to provide the

27         identity and contact details of the new owner within ten (10) business days, and to act with
28


                                                    13
                                                 COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 16 of 122 Page ID #:21



 1          respect to Plaintiffs inquiry within thirty (30) days , Ocwen did none of these. When Ocwen

 2          failed to either acknowledge receipt of Plaintiffs QWR, provide the identity of the new ownei
 3
            of the loan, or timely respond to the questions in the QWR, Ocwen also did not provide any
 4
            acknowledgement of receipt to Plaintiffs QWR as required by law.
 5
         50. Ocwen had recognized that there were gaps in the chain of title of the loan and was attempting
 6

 7          to address this by creating a new document to fill in the gaps one year after the fact. This

 8          April 16, 2015 assignment was invalid because Wilmington Trust had no authority to make
 9
            this assignment, first because Wilmington Trust had already assigned the loan one year earlier
10
         51. On PlninlilTs information and belief, based on .servicing industry standards, al the time that
11
            Caliber took over the servicing of the loan, Caliber was provided by Ocwen with its entire
12

13          loan file which should have included, but would not be limited to, the original Note (with a

14          full set of endorsements to the current purported investor), the Deed of Trust (along with all
15
            assignments from the date of loan origination to the current time), a full and complete
16
            payment history on the loan from its inception, copies of monthly remittance reports from
17
            Ocwen to the purported owner of the loan reflecting all servicer advances made by Ocwen to
18

19
            said purported owner while Ocwen was servicing the loan, and full correspondence files

20          between the Plaintiff and Ocwen regarding the loan (including Plaintiffs challenges to the
21          completeness and accuracy of the chain of title, as well as to who was, in fact, the legal owner
22
            of the loart, as well as copies of all the QWR's sent to Ocwen and Ocwen’s responses thereto
23
            in regards to the loan).
24
        52. On October 7, 2016 Wilmington Trust recorded an assignment of the DOT to U.S. Bank Trust,
25

26          N.A. (“U.S. Bank Trust”). However, Wilmington Trust lacked the legal authority to do so

27          based on the previous assignment to Christina Trust in July 2014. Further, this assignment
28


                                                      14
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 17 of 122 Page ID #:22



 1         impermissibly bifurcated the Note and DOT, only purporting to assign the latter. A copy of

 2         this assignment is attached hereto as Exhibit. On Plaintiff’s information and belief, notice of
 3
           this purported transfer of ownership was never provided to them by U.S. Bank Trust, in
 4
           violation of law.
 5
        53. All Defendants failed to disclose the mandatory duties to disclose the Assignment of DOT to
 6

 7         Plaintiff within 30 days.

 8      54. Doo Ko did not receive any letter from Caliber, the new servicer of the mortgage loan,
 9
           advising that new owner of the loan. On Plaintiff’s information and belief. Plaintiff received
10
           no written notice of the transfer of servicing on the loan to Caliber as required by the
11
           provisions of the law. Additionally, on Plaintiffs’ further information and belief, U.S. Bank
12

13         Trust did not provide any notice of change of ownership of their loan to Plaintiffs as required

14         by law.
15
        55. In Substitution of Trustee(l 1/1/2016), the signer did not provide the required information to
16
           sign a document in signature block such as name of the person signing the document and the
17
           capacity in which the person is signing in signature block and the date on which the document
18

19
           was signed. The date on which the contract should be included to show the contract’s

20         effective date. The signature was not dated in signature block. The proper signature should
21         include name, title and the name of the organization. Since companies cannot sign for
22
           themselves, this signature identifies the person signing, the title and authority of the person,
23
           and the name of the contracting party. If signing on behalf of a business, they must provide
24
           title. But U.S. Bank Trust and/or Caliber did not indicate signer’s name & the signer’s title
25

26         underneath signature. U.S. Bank Trust and/or Caliber did not record the Power of Attorney or

27         agency agreement the notice(Substitution of Trustee) as required under California Law. Thus
28


                                                     15
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 18 of 122 Page ID #:23



 1          Quality executed and recorded 2017 NOD before it had the legal authority to do so.

 2          Accordingly 2017 NOD and all subsequent documents(2017 NTS & 2017 TDUS) are void
 3
            and of no legal effect.
 4
         56. Moreover, based upon information and belief, Arturo Zarazua did not have the legal authority
 5
            to sign on behalf of Defendants as he did not enter into a power of attorney agreement. Lastly,
 6

 7          2016 Substitution is void because the Power of Attorney allegedly giving Arturo Zarazua to

 8          execute and record the Substitution was not recorded concurrently with the Substitution in
 9
            violation of California law, including, but not limited to, California Civil Code Section 2933.
10
         57. Additionally, 2016 Substitution is void because it did not disclose Artuto Zarazua’s principal
11
            and did not subscribe BOA’s name to it in violation of California Civil Code Section 1095.
12

13          As there was not an assignment of DOT from BOA to U.S. Bank Trust, the failure to

14          subscribe BOA to the Substitution rendered it invalid and void.
15
         58. Nevertheless, Quality thereafter recored a Notice of Trustee’s Sale in 2017. A true and correct
16
            copy of the notice is attached hereto as Exhibit. As duly recorded and legally valid NOD and
17
            Substitution of Trustee is required before Quality could serve an record a Notice of Trustee’s
18

19
            Sale, and the former never happened, the Notice of Trustee’s Sale was also void and of no

20          legal effect.
21      59. A supporting Declaration of Compliance was recorded by Caliber Home Loans or Trustee. A
22
            review of the Declaration of Compliance reveals however that it was not executed by Caliber,
23
            the present loan servicer, on behalf of the present purported owner of the loan, U.S. Bank
24
            Trust. Rather, the Declaration was executed back in 2014 by Ocwen Loan Servicing LLC, a
25

26          predecessor servicer, on behalf of Christina Trust. Further, this Declaration of Compliance

27          was regarding a former NOD recorded by Ocwen. As such Declaration of Compliance
28


                                                     16
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 19 of 122 Page ID #:24



 1          attached to the 2017 NOD were void and invalid, as Defendant Caliber failed to comply with

 2          the provisions of California Civil Code § 2923.55, and California Civil Code § 2924.17(a),
 3
            rendering the NOD void. The Notice of Default was not mailed until May 17, 2017.
 4
         60. On or about August 15, 2017, Plaintiff sent Caliber letter disputing that the U.S. Bank Trust
 5
            was the true legal owner of the loan, and asserting that it could not establish that it was legally
 6

 7          entitled to either collect on the debt or to seek to foreclose on the property. This was based on

 8          the recorded assignment chain which indicated that there were significant gaps in the chain of
 9
            title.
10
         61. However, Caliber did not respond within 30 days to Plaintiffs’ letter/notice or provide the
11
            documents requested, as required by law.
12

13       62. On May 17, 2017, a Notice of Default and Election to Sell Under Deed of Trust, with a

14          supporting Declaration of Compliance was recorded by Caliber. A copy of this NOD is
15
            attached hereto as Exhibit. Included in the NOD was a statement by the Trustee’s
16
            representative attesting that the loan servicer of Plaintiffs loan. Caliber, had fulfilled its
17
            obligations under California Civil Code § 2923.55, (the fulfillment of which is a necessary
18

19          predicate to being able to legally record a NOD in California) by executing a Declaration of

20          Compliance to the Notice of Default, which Declaration was attached and recorded. A review
21          of the Declaration of Compliance reveals however that it was not executed by Caliber, the
22
            present loan servicer, on behalf of the present purported owner of the loan, U.S. Bank Trust.
23
            Rather, the Declaration was executed back in 2014 by Ocwen, a predecessor servicer, on
24
            behalf of the Christina Trust. Further, this Declaration of Compliance was regarding a former
25

26          NOD recorded by Ocwen . As such both the Trustees attestation as well as the Declaration of

27          Compliance attached to the NOD were invalid, as they failed to comply with the provisions of
28


                                                         17
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 20 of 122 Page ID #:25



 1         California Civil Code § 2923.55, and California Civil Code § 2924.17(a), rendering the NOD

 2         void. The May 2017 Notice of Default was not mailed. On Plaintiff’s information and belief
 3
           the loan was not in default at this lime because Ocwen, and then Caliber, in the form of
 4
           required servicer advances, had been paying to the purported owner of the loan all monthly
 5
           payments of principal and interest supposedly due under the terms of the Promissory Note and
 6

 7          Deed of Trust.

 8      63. As of the date of the filing of Complaint, Caliber had still not provided Plaintiff with copies of
 9
           all assignments representing a full assignment chain, the results of Caliber’s complete title
lU
           examination; and a full and complete copy of the payment history of the loan and a detailed
11
           breakdown of the amounts claimed to be due under the loan, all as required under law. Nor
12

13         have they responded to Plaintiffs questions on the loan, explained or corrected financial

14         discrepancies in its billing or statements and accounting, or provided Plaintiffs with copies of
15
           the Transfer of Ownership Notices required under law.
16
        64. Defendants, prior to taking the foreclosure related actions herein alleged, did not ensure, as
17
           required by statute, that they had reviewed competent and reliable evidence substantiating
18

19
           their legal authority to record, either themselves or as the beneficiary’s agent, the Notice of

20         Default. Indeed, at the time the NOD was recorded, in addition to the foregoing failures.
21         Defendants also knew or from a review of competent and reliable evidence should have
22
           known, that the NOD was recorded despite the failure to first provide Plaintiff with the
23
           required Notice of Default and Intent to Accelerate and the requisite time to cure the alleged
24

25
           default as required by the applicable DOTs.

26      65. In addition, a review of the Declaration of Compliance attached to Plaintiffs’ NOD reveals

27         that it was neither accurate nor complete. First, it was not executed by Caliber, the then loan
28


                                                     18
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 21 of 122 Page ID #:26



 1         servicer, on behalf of the then purported owner of the loan, U.S. Bank Trust. Instead, the

 2         declaration was executed back in 2014 by Ocwen, the predecessor servicer to Caliber, and
 3
           was executed not on behalf of U.S. Bank Trust, but on behalf of another entity altogether, the
 4
           Christiana Trust. Second, this declaration was executed in connection with and as support for
 5
           a wholly separate and prior NOD that was recorded by and subsequently rescinded by Ocwen.
 6

 7         The recording of the present NOD by Caliber was required to be accurate and complete, and

 8         supported by competent and reliable evidence. Caliber also had to comply with the provisions
 9
           contained within Civil Code section 2923.55. They did neither. On information and belief, the
10
           Declarations of Compliance attached to the NOD is likewise inaccurate and/or incomplete.
11
        66. Caliber and U.S. Bank Trust cannot support the May 2017 NOD with an almost three (3) year
12

13         old declaration executed by a different servicing entity on behalf of a different purported

14         owner. Nor can Caliber and U.S. Bank Trust support the current NOD with an almost three
15
           (3) year old declaration. There is no basis for the Trustee’s attestation or any possible way that
16
           the loan servicer. Caliber, fulfilled its obligations under Civil Code § 2923.55, and Civil Code
17
           Section 2924.17. For these reasons, the recording of the May 2017 NOD by Caliber on behalf
18

19
           of U.S. Bank Trust was on its face void and invalid. Despite these serial and material HBOR

20         violations, and despite the lack of competent and reliable evidence, Defendants nevertheless
21         proceeded to record the NOD. Although required to do so prior to recording a notice of
22
           default. Caliber failed to provide Plaintiff with notice of their right to request a copy of the
23
           promissory note, the deed of trust, all assignments of the deed of trust and a copy of the
24
           payment history on the loan. Nor did Caliber attempt to contact the Plaintiffs or other Class
25

26         members to assess their financial condition as required to be attested to in the Declarations in

27         support of the NODs.
28


                                                     19
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 22 of 122 Page ID #:27



 1      67. On November 21,2014, a Second Notice of Default(“NOD”) was recorded against the

 2          property. In California, a Notice of Default does not expire. The Notice of Default would be
 3
            active until a Notice of Rescission or a Reconveyance is recorded. Notice of Rescission of
 4
            Second NOD was not recorded against the property until Trustee’s Sale. Therefore
 5
            foreclosure action (2014 NOD) was pending against Doo Ko in 2017. 2017 NOD & 2017
 6

 7          NOT is void because 2014 NOD was pending in 2017. Western Progressive LLC was trustee

 8          in Second NOD(2014). Caliber and U.S. Bank Trust knew Quality was not valid trustee for
 9
            foreclosure action in 2017.
10
        68. Attached hereto as all Exhibit is a true and correct copy of Notice of Default (“NOD”) dated
11
            11/21/2014 (Orange County Recorder #20140005020001 This 2014 NOD recorded bv
12

13          Western Progress, LLCfTrustee). Loan Servicer Ocwen Loan Servicing. LLCfLoan Servicerl

14          and Beneficiary Christina Trust ('Beneficiary') in this matter which is still valid. Notice of
15
            Rescission of 2014 NOD was not recorded against the property until Trustee’s Sale.
16
        69. Thus, any and all subsequent Assignment of Deed of Trust were recorded bv lender or trustee.
17
            it must be voided. Once original NOD was recorded in 2014. 2014 NOD is still valid. In
18

19
            California, a Notice of Default does not expire. The Notice of Default would be active until a

20          Notice of Rescission or a Reconveyance is recorded. Notice of Rescission of 2014 NOD was

21          not recorded against the property until Trustee’s Sale. Since 2014 NOD is still valid. Trustee’s
22
            Sale in 2017 was Void. Therefore Trustee’s Deed Upon Sale (TDUS^ is void.
23
         70. As such. Plaintiff alleges there’s no question that Christina Trust was beneficiary when 2014
24
            NOD was recorded bv Western Progressive. LLC(Trustee) 2014 NOD is still valid because
25

26          California Civil Code section 2924(a)(6) specially authorizes “the holder of beneficial interest

27          under the mortgage or deed of trust... or the designated agent of holder of the beneficial
28


                                                      20
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 23 of 122 Page ID #:28



 1          interst.” to “record or cause a notice of default to be recorded or otherwise initiate the

 2          foreclosure process.” Cal.Civ.Code section 2924ray6')
 3
         71. On 4/16/15, A Void Assignment of DOT was recorded. The Assignment was void because (1)
 4
            it reflected Ocwen was Christina Trust’s Attorney in fact when no power of attorney was
 5
            recorded in orange county appointing Ocwen as Christina Trust’s attorney in fact. (2) Vicki
 6

 7          Pospisil, a known robo-signer, signed the document for Ocwen. Vicki Pospisil is also known

 8          robo-notary.
 9
         72. Since April 2015 Assignment of DOT was void. Assignment of DOT to U.S. Bank Trust is
10
            void because of broken chain of title. Then November 2016 Substitution of Trustee was also
11
            void because U.S. Bank Trust did not have a beneficial interest in the deed of trust,
12

13          substituted Quality as trustee. U.S. Bank Trust did not purchase the deed of trust. Even if U.S.

14          Bank Trust purchased the Deed of Trust, Substitution of Trustee still void because (1) it
15
            reflected Caliber was U.S. Bank Trust’s Attorney in fact when no power of attorney was
16
            recorded in orange county appointing Caliber as U.S. Bank Trust’s attorney in fact. (2) Arturo
17
            Zarazua, a possible robo-signer, signed the Substitution of Trustee for U.S. Bank Trust or
18

19          Caliber.

20       73. Further, based upon information and belief loan servicers, such as Caliber and/or Ocwen, of
21          residential mortgages that are collateral for residential mortgage backed securitized trusts
22
            (RMBS) such as Plaintiff herein, as well as in some cases for loans that are held for whole
23
            loan investors, are required under the terms of the related servicing agreements to make
24

25
            servicer advances. These servicer advances provide continuity of payment to the investors and

26          preserve the related collateral. Servicer advances typically cover, with respect to each

27          mortgage, principal and interest payments on the underlying mortgages, property taxes and
28


                                                      21
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 24 of 122 Page ID #:29



 1          assessments and property insurance premiums. As a result of these servicer advances by

 2          parties unrelated to the underlying loan agreement, Plaintiffs obligations under the
 3
            Promissory Note and the Deed of Trust have been met to the securitized trusts purportedly
 4
            owning the loans and as such they are not and were not in default of the loan obligations.
 5
            Accordingly, the filing of Notices of Default and the initiation of foreclosure proceedings on
 6

 7          Plaintiffs subject to such servicer advances are invalid.

 8       74. Defendants’ actions as alleged herein constitute material violations of the HBOR and were
 9
            carried out by Defendants intentionally, recklessly or were the result of willful misconduct by
10
            Defendants. Defendants admitted that there were gaps in the chain of title and were aware that
11
            there was a myriad of other problems, which made were at odds with the requirement that
12

13          they have competent and reliable evidence. Additionally, had Defendants reviewed competent

14          and reliable evidence before recording the 2017 NOD, they would have seen the errors and
15
            irregularities in the documents and ownership and would have recognized they did not have
16
            the legal right or standing to take the actions they took. They would have also realized that
17
            they had not complied with the provisions of Civil Code section 2923.55 and accordingly
18

19
            lacked the ability to record the 2017 NOD, or issue the Notice of Trustee’s Sale with respect

20          to the Property. On information and belief, these actions were conducted on Plaintiff.
21      75. Plaintiff suffered actual economic damages as a direct and proximate result of Defendants’
22
            misconduct. Accordingly, Plaintiff is entitled to all relief provided by the HBOR, including
23
            legal fees. In addition, Plaintiffs are entitled to injunctive relief pursuant to Section
24
            2924.12(a)(2), with said injunction remaining in place until such time as the Defendants have
25

26          corrected and remedied the various violations of the HBOR as set forth herein.

27

28


                                                         22
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 25 of 122 Page ID #:30



 1       76. Plaintiffs incorporate all preceding and succeeding allegations by reference as if fully set forth

 2          herein.
 3
         77. Plaintiffs bring this claim individually pursuant to the California Homeowner Bill of Rights,
 4
            California Civil Code Section 2920.5 et seq. (the “HBOR”).
 5
         78. Plaintiff is “borrower” as that term is defined by the HBOR. Section 2924.17(a) of the
 6

 7          California Civil Code mandates “A declaration recorded pursuant to Section 2923.5 or,

 8          pursuant to Section 2923.55, a notice of default, notice of sale, assignment of a deed of trust,
 9
            or substitution of trustee recorded by or on behalf of a mortgage servicer in connection with a
10
            foreclosure subject to the requirements of Section 2924, or a declaration or affidavit filed in
11
            any court relative to a foreclosure proceeding shall be accurate and complete and supported
12

13          by competent and reliable evidence.”

14      79. Section 2924.17(b) of the California Civil Code provides that “Before recording or filing any
15          of the documents described in subdivision (a), a mortgage servicer shall ensure that it has
16
            reviewed competent and reliable evidence to substantiate the borrower's default and the right
17
            to foreclose, including the borrower's loan status and loan information.”
18

19
        80. Section 2923.55 of the California Civil Code provides in pertinent part that a mortgage

20          servicer, mortgagee, trustee, beneficiary, or authorized agent may not record a notice of
21          default pursuant to Section 2924 until thirty (30) days after contact is made with the borrower
22
            to assess the borrower’s financial condition and explore options for the borrower to avoid
23
            foreclosure or thirty (30) days after satisfying the due diligence requirement with regard to
24
            contacting or attempting to contact the borrower. In addition, before recording a notice of
25

26          default, the mortgage servicer must also notify the borrower that they may request a copy of

27

28


                                                        23
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 26 of 122 Page ID #:31



 1          the promissory note, the deed of trust, all assignments of the deed of trust and a copy of the

 2          payment history on the loan.
 3
         81. Further, a notice of default recorded pursuant to Section 2924 shall include a declaration that
 4
            the mortgage servicer has contacted the borrower, has tried with due diligence to contact the
 5
            borrower as required by this section, or that no contact was required because the individual
 6

 7          did not meet the definition of “borrower” pursuant to Section 2920.5(c).

 8       82. As alleged in detail above. Defendants’ actions are contrary to the provisions and
 9
            requirements of the HBOR. In addition to their own admissions regarding the absence of
10
            competent and reliable evidence, a simple review of the payment histories and the loan files
11
            received from the predecessor servicer (Ocwen) would have revealed that Defendants lacked
12

13          competent and reliable evidence demonstrating that they had the right, power or authority to

14          record notices of default or otherwise commence foreclosure proceedings on Plaintiff’s
15
            property.
16
        83. The assignment was a nullity and so U.S. BANK. TRUST, N.A. LSF9 MASTER
17
            PARTICIPATION TRUST (“U.S. Bank Trust “) was not the true owner or holder of Doo
18

19
            Ko’s note and trust deed, was not owed any money under Doo Ko’s loan documents, and thus

20          had no power to authorize initiation of the foreclosure sale and eviction.
21      84. Caliber and U.S. Bank Trust knew there was a “broken chain of assignments of DOT” and
22
            Plaintiff was not the “Holder in due Course” of the note and was not properly assigned the
23
            debt. U.S. Bank Trust is not Lender.
24

25
        85. 2016 Substitution of Trustee was void or invalid for three reasons: fO Assignments of Deed

26          of TrustfPOT^ being void. U.S. BANK TRUST. N.A. AS TRUSTEE FOR LSF9 MASTER

27          PARTICIPATION TRUST, lacked the power to execute the substitution: (2^ the signature on
28


                                                      24
                                                   COMPLAIMT
       Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 27 of 122 Page ID #:32



  1              the substitution was forged or was made by an individual who did not have authority to act on

  2              behalf of Plaintiff: There's break of chain of title. It is also very important to note that the
  3
                 Trust Agreement revealed here also acknowledges that it includes/involves “LSF9 Mortgage
  4
                 Holdings. LLC.” as the “Depositor.” This entity is almost universally missing in chain of
  5
                 title.“LSF9 Mortgage Holdings. LLC.” must appear before Defendants assign to U.S. BANK
  6

 7               TRUST. N.A. AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST.

 8         86. Notice of DefaultO 1/21/2014) is filed bv “CHRISTIANA TRUST. A DIVISION OF
  9
                 WILMINGTON SAVINGS FUND SOCIETY. FSB. NOT IN ITS INDIVIDUAL
10
                 CAPACITY BUT AS TRUSTEE OF ARLP TRUST 4” would be active until a Notice of
11
                 Rescission or a Reconveyance is recorded. Defendants and DOES Defendants did not file
12

13               Notice of Rescission of 2014 NOD. So 2014 NOD foreclosure actions was pending in 2017.

14               Therefore NODCMav 2017) bv Caliber was void.
15
           87.          On or about 10/07/2016, Wilmington Trust, National Association, Not In Its
16
                 Individual Capacity But As Trustee of ARLP Securitization Trust, Series 2014-2 Filed
17
                 Assignment of Deed of Trust to U.S. Bank Trust. “Wilmington Trust, National Association,
18

19
                 Not In Its Individual Capacity But As Trustee of ARLP Securitization Trust, Series 2014-2

20               (Address: 1110 Strand Street Suite 2A, Christiansted, VI 00820)” does not now and never has
21               existed at that address, that it has no personnel, nor desk, no chair, nor telephone, nor assigned
22
                 parking space, nor filing cabinet, nor any other indicium of possessory control, over the
23
                 address recited, and the address as proffered is a charade and an obfuscation, intended to
24

25
                 mislead the Court, and constitutes a fraud on court.

26

27 ■

28


                                                           25
                                                        COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 28 of 122 Page ID #:33



 1       88. There is No valid Disclosure of Assignment of Deed of Trust to Defendant Doo Ko within 30

 2          days of transaction by Assignees. And furthermore, there’s No valid Disclosure of Change of
 3
            Loan Servicers as such Caliber, Ocwen, nor BOA herein within 15 days to Borrower Doo K.o.
 4
         89. Plaintiff alleges on information and belief that none of these alleged beneficiaries or
 5
            representatives of the Beneficiary have the original note to prove that they are in fact the party
 6

 7          authorized to conduct the foreclosure.

 8      90. Plaintiff further alleges that the foreclosure sale of the Subject Property was not executed in
 9
            accordance with the requirements of California Civil Code Sections 1624, 2924 et seq.
10
        91. That the Trustee who was acting as the agent of the principal failed to have written
11
            authorization to act for the principal and under Cal. Civ. Code Sec 1624 the agency
12

13          relationship must also be in written form.

14      92. That the notices and foreclosure failed to conform with the provisions of California Civil
15
            Code Sections 1624, 2932.5 et seq., and Commercial Code section 3302 et seq
16
        93. Plaintiff further alleges that Cal. Civ. Code section 2924 and its subparts are being applied to
17
            Plaintiffs in a manner that is unlawful, because at least in part the party acting as the Trustee
18

19
            proceeding with the foreclosure of Plaintiff s Subject Property notwithstanding the following

20          facts and circumstances. Plaintiff is informed and believe that the Trustee was not in
21          possession of the original Note, that the Note when it was assigned to the current beneficiary
22
            did not covey the power of sale because it violated the terms of California Civil Code section
23
            2932.5, and as such the foreclosure of Plaintiff s subject property did not conform with the
24
            strict mandates of Civil Code section 2924.
25

26      94. Plaintiff alleges that Defendants unlawfully, and with full knowledge and intent, intentionally

27          interfered with the subject contract promissory note and deed of trust for their own gain and at
28


                                                      26
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 29 of 122 Page ID #:34



 1          the expense and detriment of Plaintiff. Plaintiff denies and refutes that Defendants are a valid

 2          beneficiary or agent for beneficiary, a lawful assignee or entitled in any way under the
 3
            contract deed of trust and further alleges that both Defendants claim to be entitled in some
 4
            way under the contract without lawful or contractual authority.
 5
         95. Plaintiff alleges that all Defendants worked together in a scheme to convert a personal
 6

 7          Instrument (Promissory Note) and subsequently real property to their own possession without

 8          lawful Authority.
 9
         96. Plaintiff alleges that any and all recorded instruments, including 2017 NOD and 2017 NTS
10
            are void because their purported authority flows from the void assignment instruments as
11
            fully examined and alleged above.
12

13       97. Plaintiff alleges that a controversy exists as to whether or not all Defendants acquired any

14          rights to the loan contract. Defendants claim a beneficial or purchase interest in the contract
15          and real property at this time.
16
         98. Plaintiff alleges Defendant Caliber is instructing Quality to foreclose and sell Plaintiffs home
17
            without valid authority and is not the beneficiary.
18

19
         99. Plaintiff alleges that Defendants’ trustee is willfully, negligently, and with malice

20          aforethought proceeding with foreclosure sales without information from the beneficiary.
21          Plaintiff alleges that all Defendants willfully, negligently and with malice aforethought, filed,
22
            negligently relied upon or caused to be filed, a series of public documents known by both
23
            Defendants to be false at the time of the execution and filing of the instruments in the public
24
            record against public policy and against Plaintiffs’ contract and property interests.
25

26       100.       Defendants claim an interest that is adverse to Plaintiffs by intentionally interfering

27          with a contract without such authority, and by failing to evidence, after notice by Plaintiff and
28


                                                       27
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 30 of 122 Page ID #:35



 1          request for such evidence, any document executed by the true beneficiary of the debt

 2          obligation, which authenticates Defendant’s assertions that they are acting as bona fide agents
 3
            and/or assignees for an authenticated beneficiary to Plaintiffs debt obligation.
 4
         101.      Plaintiff alleges that he has rights to disclosures under Cal. Civ. Code §§ 2924.17(a),
 5
            2924.17(b). Plaintiff alleges that Defendants, as purported agent for the beneficiary and loan
 6

 7          servicer, had a duty to provide Plaintiff: “... the mortgage servicer will ensure that the

 8          document is accurate and complete and supported by competent and reliable evidence.”
 9
            Section 2924.17(a) states, “the mortgage     servicer shall ensure that it has reviewed
10
            competent and reliable evidence to substantiate the borrowers default and the right to
11
            foreclose.” Furthermore, 2924.17(b) states, “A beneficiary, or his or her authorized agent,
12

13          shall, within 21 days of the receipt of a written demand by an entitled person or his or her

14          authorized agent, prepare and deliver to the person demanding it a true, correct, and complete
15          copy of the note or other evidence of indebtedness with any modification thereto, and a
16
            beneficiary statement.” Civil Code § 2943(b)(1).
17
         102.      Plaintiff alleges that Defendants did not perform any of the above described duties.
18

19       103.      Plaintiff alleges that because of Defendants' acts and omissions. Plaintiff has been

20          harmed and prejudiced.
21       104.      As a direct and proximate result of Defendants acts and omissions, Plaintiffs loan
22
            obligation has been accelerated by an unlawful means, forcing him to pay the entirety of his
23
            debt at one time. His credit has been damaged along with his ability to seek alternative
24
            financing. His loan obligation has not been verified as to whom the payments are actually due
25

26          and what exact amounts are due, thus exposing her to duplicative payments. He is at

27          immediate risk of losing possession to Defendants due to an illegal and oppressive sale by_
28


                                                        28
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 31 of 122 Page ID #:36



 1          Defendant’s acts and omissions; the property is encumbered by who have no lawful interest in

 2          the loan contract or real property. He has suffered emotional damages due to constant worry
 3
            about whether or not the wrong party is going to dispossess his of his home. He cannot
 4
            negotiate the contract with a party that has been authenticated as the lawful beneficiary to the
 5
            debt obligation; he has been subjected to a wrongful foreclosure sale at the direction and
 6

 7          execution of all Defendants named herein.

 8       105.      Plaintiff further alleges that defendants misrepresented about foreclosure sale..
 9
            Plaintiff alleges Caliber told Plaintiffs Property “No Trustee’s Sale will take place in
10
            September 2017. Plaintiff also alleges Caliber and U.S. Bank Stated Plaintiffs Property “No
11
            Trustee’s Sale has been taken place” in October 30. 2017. Plaintiff alleges that Defendants.
12

13          and each of them, knew at the time they made these representations to Plaintiff that they were

14          untrue, and defendants know at the time that they were attempting to foreclose on Plaintiffs’
15
            Trust Deeds and notes that they had no right to do so.
16

17
                                         FIRST CAUSE OF ACTION
18

19
                                       WRONGFUL FORECLOSURE

20                      (Against U.S. Bank Trust; Caliber and DOES 1 through 10)
21       106.      Plaintiff re-alleges and incorporates by this reference all of the allegations of the
22
            proceeding paragraphs as though fully set forth herein, in this cause of action.
23
         107.      Plaintiff is informed and believes and thereon alleges that after the origination and
24
            funding of his loan, it was sold or transferred to investors or other entities and that U.S. Bank
25

26          Trust did not own the loans or the corresponding notes at the time of the foreclosure sale

27          and/or BOA did not own the loans or corresponding notes at the time Chase allegedly
28


                                                      29
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 32 of 122 Page ID #:37



 1          acquired BOA’s assets. Moreover, Quality was not lawful appointed as trustee by U.S. Bank

 2          Trust and/or DOES 1 through 10. Accordingly, none of Defendants in this action had the right
 3
            to declare default, cause notices of default to be issued or recorded, or foreclose on Plaintiffs
 4
            interest in the Subject Property. None of the Defendants in this action was the note holder or a
 5
            beneficiary at any time with regard to Plaintiffs loan.
 6

 7       108.      Thus, it is with great suspicion that any foreclosure initiated or involving Defendants

 8          are highly suspect, given Defendant’s propensity for forging documents..
 9
         109.       Defendants’ claim to ownership of the subject property is void and defective.
10
            Defendant(s) has no verifiable proof that it is the owner of the subject proper
11
         110.      The elements of a tort cause of action for wrongful foreclosure track the elements of
12

13          an equitable cause of action to set aside a foreclosure sale: (1) the trustee or mortgagee caused

14          an illegal, fraudulent, or willfully oppressive sale of real property pursuant to a power of sale
15
            in a mortgage or deed of trust; (2) the party attacking the sale (usually but not always the
16
            trustor or mortgagor) was prejudiced or harmed; and (3) in cases where the trustor or
17
            mortgagor challenges the sale, the trustor or mortgagor tendered the amount of the secured
18

19
            indebtedness or was excused from tendering.; and (4) no breach of condition or failure of

20          performance existed on the mortgagor's or trustor's part which would have authorized the
21          foreclosure or exercise of the power of sale.”
22
         111.      Plaintiff alleges that Defendants and their agent/or representatives caused illegal.
23
            fraudulent or willfully oppressive sale of the Subject Property. Defendants breached their
24

25
            obligation to Plaintiff to notify him of any foreclosure alternatives he may have been eligible

26          for. Defendants failed to comply with 2923.5(a) 2923.5(b). Therefore 2017 NOD taken

27          thereafter are invalid and void.
28


                                                     30
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 33 of 122 Page ID #:38



 1       112.       U.S. Bank Trust wrongfully purchased at auction on September 25, 2017 without a

 2          certificate of purchase; TDUS is recorded in Official records on 10/04/2017. Trustee’s Deed
 3
            Upon Sale(“TDUS”) is void and does not meet statutory compliance Defendants did not meet
 4
            Statutory requirements; therefore the TDUS is void, not voidable. Trustee’s Deed Upon Sale
 5
            (“TDUS”) is void because “This instrument is recorded at the request of Servicelink as an
 6

 7          Accommodation only...” in first page of TDUS. Trustee’s Deed with “ACCOMMODATION

 8          ONLY” stamp is not valid deed. TDUS was filed as an ACCOMMODATION ONLY with no
 9
            insurance of truth or affect on title. Plaintiff has no standing to begin eviction. This instrument
10
            is being recorded as an accommodation only, with no representation as to its effect upon title.
11
            The document refers to is the Trustee's Deed Upon Sale. The quoted "warning" is a disclaimer
12

13          that the recorder stamped upon the face of the instrument. Defendant’s argument that

14          "absence of showing of a better title or right, the bare prior possession of property is sufficient
15
            to indicate ownership and warrant a recovery by the occupant." Validity of the apparent
16
            rightful holder based on the recorded TDUS failed. TDUS would be defective and could not
17
            support U.S. Bank Trust’s Possession.
18

19       113.      U.S. BANK TRUST did not acquire title to the subject property in any capacity.

20          trustee or otherwise. The Trustee’s Deed Upon Sale indicates that the property was “sold” to
21          U.S. BANK TRUST on 09/25/2017 for the amount of $ 1,425,631.44. This is impossibility as
22
            no funds have ever been tendered pursuant to this transaction. Since the grantee acquired the
23
            property for no value as described in A.R.S. § 33-404(F) it does hot enjoy an exemption from
24
            disclosing the beneficiary as required by A.R.S. § 33-404(B). A.R.S. § 33-404(B) states, “... a
25

26          grantor who holds title to the property as a trustee, whether or not such capacity is identified

27          on the document through which title was acquired, shall also disclose the names and addresses
28


                                                      31
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 34 of 122 Page ID #:39



 1          of the beneficiaries for whom the grantor held title to the property AND...” Additionally,

 2          Quality Loan Service Corporation was never appointed as a trustee by an authentic and
 3
            authorized party, it has neither capacity to effectuate said transaction nor any protections
 4
            under Title 33, Chapter 6.1 for its egregious actions. As the beneficiary was not disclosed on
 5
            the Trustee’s Deed Upon Sale and the alleged trustee operated without authority, the
 6

 7          instrument is void and of no force and effect.

 8       114.       Plaintiff alleges that Trustee’s Sale was void because U.S. Bank Trust did not pay
 9
            $ 1,425,631.44 cash consideration at the Trustee’s sale on 9/25/2017 and do not have
10
            certificate of purchase or proof of payment for $ 1,425,631.44. Plaintiff alleges Credit Bid in
11
            Trustee’s Sale was not acceptable from U.S. Bank Trust who is not a beneficiary under a deed
12

13          of trust as defined by state statute.

14

15
            A process is merely a methodology and a database is a compilation of information and it
16          cannot be a “Beneficiary” as it cannot receive payments nor can it ever hold title to an
            instrument pertaining to real property or the real property itself The process elaborating how
17          “mortgage ownership and servicing rights are originated, sold and tracked” does not create
            statutory status as a Beneficiary. The Beneficiary cited in the Notice of Trustee’s Sale never
18          received an authorization from an original Beneficiary as there never was a statutorily
19          compliant Beneficiary in the Deed of Trust. Since there was never a Beneficiary established in
            the Deed of Trust, the Deed of Trust is void and of no force and effect. The indicated
20          Beneficiary has no authorization to initiate a “power of sale” against the property. It is
            possible that a mortgage could be construed to exist, but that would require judicial
21          foreclosure instead of non-judicial private sale
22

23
         115.       The SUBSTITUTION OF TRUSTEE, which was recorded in the County of Orange
24
            Record’s Office on November 1,2016 for the property located at 2244 Shapiro St., Fullerton,
25

26          CA 92833. This is VOID SUBSTITUTION OF TRUSTEE. No signature by Entity(U.S. Bank

27          Trust, N.A. as Trustee for LSF9 Master Participation). Substitution of Trustee is in fact not a
28


                                                       32
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 35 of 122 Page ID #:40



 1          Substitution of Trustee as there is no signature by U.S. Bank Trust. Person who appeared and

 2          signed in front of Notary Public is different Entity and Signature is not dated. False signatures
 3
            are considered a type of forgery which is an extensive category of crimes that involves
 4
            falsification of information on a document. Forgery is the faking of a signature without
 5
            permission, making a false document or changing an existing document without authorization.
 6

 7          Therefore, Substitution of Trustee to Quality Loan Service Corporation is void.(See Void

 8          Substitution of Trustee) Again, In substitution of trustee on 11/1/2016, there’s No Signer’s
 9
            Name & No title of company information under signature line. U.S. Bank Trust, N.A. as
10
            Trustee for LSF9 Master Participation Trust don’t have signer’s name and title of a human
11
            being that is signing on behalf of party in signature block. Therefore U.S. Bank Trust, N.A. as
12

13          Trustee for LSF9 Master Participation Trust’s Substitution of Trustee is VOID. If 2016

14          Substitution of Trustee is VOID, 2017 NOD, 2017 NOTS & 2017 TDUS is VOID. In 2017, a
15
            NOD was recorded by Defendant Quality Loan Service Corporation(“Quality”). Again,
16
            Quality was not the successor Trustee.
17
         116.      In Substitution of Trustee(l 1/1/2016), the signer did not provide the required
18

19          information to sign a document in signature block such as name of the person signing the

20          document and the capacity in which the person is signing in signature block and the date on
21          which the document was signed. The date on which the contract should be included to show
22
            the contract’s effective date. The signature was not dated in signature block. The proper
23
            signature should include name, title and the name of the organization. Since companies cannot
24

25
            sign for themselves, this signature identifies the person signing, the title and authority of the

26          person, and the name of the contracting party. If signing on behalf of a business, they must

27

28


                                                        33
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 36 of 122 Page ID #:41



 1          provide title. But U.S. Bank Trust did not indicate signer’s name & the signer’s title

 2          underneath signature.
 3
         117.      Foreclosure Trustee must have authority to conduct sale. If Substitution of Trustee
 4
            occurred as the result of the intervention of a party who was not a beneficiary, then no
 5
            substitution occurred. Thus no right of possession arises. Plaintiff alleges Quality Loan
 6

 7          Service Corporation was not valid trustee. Plaintiff further alleges on inforiualloii and belief

 8          that none of the Defendants in this action were beneficiaries or representatives of the
 9
            beneficiary. That is. none of them were assigned the uromissurv notes and deeds of trust
10
            executed bv Plaintiff. Also. U.S. Bank Trust and/or Caliber failed to record the limited Power
11
            of Attorney concurrently with the substitution of Trustee (2016) as required under California
12

13          law. Moreover. Arturo Zarazua did not have the authority to substitute the trustee under DOT

14          and, even if he did. Quality acted unlawfully before it was allegedly substituted trustee.
15
         118.      A valid Substitution of Trustee has never been made by a beneficiary with authority to
16
            appoint a successor trustee pursuant to A.R.S. § 33-804 (B) which states, “The beneficiary
17
            may at any time remove a trustee for any reason or cause and appoint a successor trustee, and
18

19
            such appointment shall constitute a substitution of trustee.” The recorded Substitution of

20          Trustee fails to meet the requirements of A.R.S. § 33^804 (D) in that no document has ever
21         . been acknowledged that substitutes or appoints a trustee by an authorized Beneficiary or its
22
            agent. A.R.S. § 33-420 (C), states, “A document purporting to create an interest in, or a lien or
23
            encumbrance against, real property not authorized by statute, judgment or other specific legal
24
            authority is presumed to be groundless and invalid.” A valid Substitution of Trustee to
25

26          Quality Loan Service Corporation has never been made in accord with any contractual

27

28


                                                        34
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 37 of 122 Page ID #:42



 1          provision, California statute or court action. Therefore, the Notice of Trustee’s Sale is void as

 2          the cited Trustee has never been authorized to exercise a “power of sale” against the property.
 3
         119.      More specifically, U.S. BANK TRUST had constructive notice of the defects alleged
 4
            by Defendants because the chain of title of the Property in the Official Records in the office of
 5
            the Recorder of Orange County, California Further, U.S. BANK TRUST, N.A. AS TRUSTEE
 6

 7          FOR LSF9 MASTER PARTICIPATION TRUST cannot be said to qualify as a bona fide

 8          purchaser without notice since Caliber Home Loans, Inc. serves as a Servicer of U.S. BANK
 9
            TRUST, N.A. AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST.
10
         120.      Failure to Comply with CCC § 2934. Caliber or Trust attempted to file several
11
            improper Assignments of Deed of Trust. But All improper Assignments of Deed of Trust lack
12

13          Notices. Therefore Assignments of Deed of Trust are void. Any assignment of a mortgage and

14          any assignment of the beneficial interest under a deed of trust may be recorded, and from the
15
            time the same is filed for record operates as Constructive Notice of the contends thereof to all
16
            person. See Civil Code section 2934 Assignments of Deed of Trust’s Notice is required. See
17
            Civil Code section 2934. Also an attempted second assignment of a loan bv a lender who has
18

19
            already assigned the loan away is void. If the transfer is void, that would mean that the trust

20          do not own the mortgages: and therefore lacks standing to foreclose and also lacks standing to

21          evict. Plaintiff alleges that there was an attempted second assignment of the loan on April 16.
22
            2015. Exhibit 7 Plaintiff alleges this second assignment is void. On March 19. 2015 Ocwen
23
            Loan Servicing on behalf of Christiana Trust, a division of Wilmington Saving Fund Society.
24
            FSB, not in its individual capacity but as Trustee of ARLP 4. executed an Assignment of the
25

26          DOT, assigning it to Wilmington Trust. National Association, not in its individual Capacity

27          But as Trustee of ARLP Securitization Trust. Series 2014-2t“Wilmington Trust”’) and
28


                                                     35
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 38 of 122 Page ID #:43



 1          recorded on April 16. 2015.. This purported assignment was invalid and void because the

 2          Note and DOT had been previously assigned to Christina Trust on July 10. 2014.
 3
         121.      Based upon the foregoing, U.S. BANK TRUST, has No standing to bring this
 4
            foreclosure action such as NOD and file UD Complaint against Doo Ko. Bank Trust has no
 5
            legal right to attempt to claim ownership of the subject Note and Mortgage, or any right as
 6

 7          servicer, and is without any legal basis to attempt to foreclose the subject mortgage or to

 8          collect on the mortgage note because U.S. BANK TRUST did not receive Note from original
 9
            Deed of Trust on or about 7/2/2007 as instrument number 2007000427193(See TDUS second
10
            Page & Deed of Trust) Deed of Trust is Null Void (chain of title is broken), the Note was
11
            endorsed in blank. (See Deed of Trust)
12

13       122.      U.S. Bank Trust fails to meet standards of duly perfected title requirements pursuant

14          to Cal. Civ. Code §§ 2924, 2924 (h), 2924 (c), 2925 and 2953. Emphasis added; See, Bus.
15          Oversight Desist and Refrain Order, Registry of Action, Request to Take Judicial Notice,
16
            Exhibit No. 1, tab 1. Furthermore, other Imperfections discovered within Plaintiffs Trustees
17
            Deed Upon Sale is objected to, for nothing more than “hear say”.
18

19
         123.      Doo Ko’s Deed of Trust(Copy of pages 1 and 2 of the Deed of Trust) reflects that the

20          Lender is Bank of America, N.A.(“BOA”) and the Trustee is PRLAP, Inc. there is no

21          evidence that BOA has assigned the Note or Deed of Trust to U.S. Bank Trust.
22
         124.      As to the second element. Plaintiff alleges that Plaintiff was harmed by, the loss of the
23
            home, the money and time spent on the pursuit of the loan modification alternative instead of
24
            another alternative such as short sale, deed in lieu of foreclosure, or other option and now
25

26          further damage to Plaintiffs credit reports.

27

28


                                                     36
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 39 of 122 Page ID #:44



 1       125.      On information and belief, Defendants knew a) that there were discrepancies between

 2          the amounts stated as due in their debt validation letters and the monthly mortgage statements
 3
            sent to Borrower; b) they lacked a full and complete payment history of the loans they took
 4
            over from Ocwen, as well as from other servicers, that they were seeking to collect upon from
 5
            the Borrower; and c) that as a result of servicer advances the alleged debts as well as
 6

 7          purported default of the loans of borrower could not be validated or substantiated .

 8          Consequently, Caliber knew that it clearly lacked the ability to accurately know and thus
 9
            validate the nature and true amount of the alleged debt owed by borrower.
10
         126.      Defendants, prior to taking the foreclosure related actions herein alleged, did not
11
            ensure, as required by statute, that they had reviewed competent and reliable evidence
12

13          substantiating their legal authority to record, either themselves or as the beneficiary’s agent,

14          the Notice of Default. Indeed, at the time the 2017 NOD was recorded, in addition to the
15          foregoing failures. Defendants also knew or from a review of competent and reliable evidence
16
            should have known, that the 2017 NOD was recorded despite the failure to first provide
17
            Plaintiff with the required Notice of Default and Intent to Accelerate and the requisite time to
18

19
            cure the alleged default as required by the applicable DOTs.

20       127.      In addition, a review of the Declaration of Compliance attached to Plaintiffs’ NOD
21          reveals that it was neither accurate nor complete. First, it was not executed by Caliber, the
22
            then loan servicer, on behalf of the then purported owner of the loan, U.S. Bank Trust. Instead,
23
            the declaration was executed back in 2014 by Ocwen, the predecessor servicer to Caliber, and
24
            was executed not on behalf of U.S. Bank Trust, but on behalf of another entity altogether, the
25

26          Christina Trust. See Exhibit. 2014 NOD. Second, this declaration was executed in connection

27          with and as support for a wholly separate and prior NOD that was recorded by Ocwen. The
28


                                                        37
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 40 of 122 Page ID #:45



 1          recording of the present NOD by Caliber was required to be accurate and complete, and

 2          supported by competent and reliable evidence. Caliber also had to comply with the provisions
 3
            contained within Civil Code section 2923.55. They did neither. On information and belief, the
 4
            Declarations of Compliance attached to the NOD’s of borrower is likewise inaccurate and/or
 5
            incomplete.
 6

 7       128.      Caliber and U.S. Bank Trust cannot support the 2017 NOD with an almost three (3)

 8          year old declaration executed by a different servicing entity on behalf of a different purported
 9
            owner. Nor can Caliber and support the current NOD with an almost three (3) year old
10
            declaration. There is no basis for the Trustee’s attestation or any possible way that the loan
11
            servicer, Caliber, fulfilled its obligations under Civil Code § 2923.55, and Civil Code Section
12

13          2924.17. For these reasons, the recording of the 2017 NOD by Caliber on behalf of U.S. Bank

14          Trust was on its face void and invalid. Despite these serial and material HBOR violations, and
15
            despite the lack of competent and reliable evidence. Defendants nevertheless proceeded to
16
            record the NOD. On information and belief, these activities were conducted on borrower.
17
         129.      Although required to do so prior to recording a notice of default, Caliber failed to
18

19          provide Plaintiff with notice of his right to request a copy of the promissory note, the deed of

20          trust, all assignments of the deed of trust and a copy of the payment history on the loan. Nor
21          did Caliber attempt to contact the Plaintiff to assess their financial condition as required to be
22
            attested to in the Declarations in support of the NODs.
23
         130.      Plaintiff alleges 2014 NODO 1/21/2014) is still valid and Defendants failed to record
24

25
            Notice of Rescission of 2014 NOD, thus NOD (Mav 2017^ void and Trustee’s Sale in 2017

26          was Void. Therefore Trustee’s Deed Upon Sale (TDUS1 is void. On November 21. 2014. a

27          Notice of Default(“NOD”) was recorded against the property. In California, a Notice of
28


                                                        38
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 41 of 122 Page ID #:46



 1          Default does not expire. The Notice of Default would be active until a Notice of Rescission or

 2          a Reconveyance is recorded. Notice of Rescission of Second NOD was not recorded against
 3
            the property until Trustee’s Sale. Therefore foreclosure action (2014 NODI was pending
 4
            against Doo Ko in 2017. 2017 NOD & 2017 NOT is void because 2014 NOD was pending in
 5
            2017. Plaintiff alleges Beneficiary in NODOJovember 20141 is Christina Trust. Plaintiff
 6

 7          alleges NODfNovember 2014) still valid. Thus wrong entity fU.S. Bank TrusO foreclosed in

 8          2017.
 9
         131.       Further, based upon information and belief loan servicers, such as Caliber and/or
10
            Ocwen, of residential mortgages that are collateral for residential mortgage backed securitized
11
            trusts (RMBS) such as Plaintiff herein, as well as in some cases for loans that are held for
12

13          whole loan investors, are required under the terms of the related servicing agreements to make

14          servicer advances. These servicer advances provide continuity of payment to the investors and
15
            preserve the related collateral. Servicer advances typically cover, with respect to each
16
            mortgage, principal and interest payments on the underlying mortgages, property taxes and
17
            assessments and property insurance premiums. As a result of these servicer advances by
18

19
            parties unrelated to the underlying loan agreement. Plaintiffs obligations under the

20          Promissory Note and the Deed of Trust have been met to the securitized trusts purportedly
21          owning his loans and as such he is not and was not in default of their loan obligations.
22
            Accordingly, the filing of Notices of Default and the initiation of foreclosure proceedings on
23
            Plaintiffs loans subject to such servicer advances are invalid.
24
         132.       Defendants’ actions as alleged herein constitute material violations of the HBOR and
25

26          were carried out by Defendants intentionally, recklessly or were the result of willful

27          misconduct by Defendants. Defendants admitted that there were gaps in the chain of title and
28


                                                     39
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 42 of 122 Page ID #:47



 1          were aware that there was a myriad of other problems, which made were at odds with the

 2          requirement that they have competent and reliable evidence. Additionally, had Defendants
 3
            reviewed competent and reliable evidence before recording the NOD, they would have seen
 4
            the errors and irregularities in the documents and ownership and would have recognized they
 5
            did not have the legal right or standing to take the actions they took. They would have also
 6

 7          realized that they had not complied with the provisions of Civil Code section 2923.55 and

 8          accordingly lacked the ability to record the NOD, or issue the Notice of Trustee’s Sale with
 9
            respect to the Property. On information and belief, these actions were conducted on Plaintiff
10
         133.       Plaintiff is informed and believes, and based thereon alleges Defendants are not the
11
            holders of the notes and deeds of trust and are not operating under a valid power from the
12

13          current holders of the notes and deeds of trust. Defendants did not have the right to proceed

14          with the foregoing foreclosures.
15
         134.       Plaintiff alleges that Defendants have no right, title, or interest in his deed of trust or
16
            his real property; thus, a controversy exists Defendants are alleged to have used false
17
            statements contained within recorded instruments as fully alleged herein.
18

19       135.      Plaintiffs are informed and believe, and based thereon allege Defendants’ Instruments

20          as being forgeries.
21       136.      The burden of proving an assignrnent falls upon the party asserting rights thereunder.
22
            In an action by an assignee to enforce an assigned right the evidence must not only be
23
            sufficient to establish the fact of assignment when that fact is in issue, but the measure of
24
            sufficiency requires that the evidence of assignment be clear and positive to protect an obligor
25

26          from any further claim by the primary obligee.

27

28


                                                       40
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 43 of 122 Page ID #:48



 1       137.       Defendants have unlawfully invoked Cal. Civ. Code § 2924 for non-judicial

 2          foreclosure by using or relying upon known forgeries in recorded instruments and without
 3
            contractual or lawful authority.
 4
         138.       Under the Uniform Commercial Code, a negotiable instrument, such as a promissory
 5
            note secured by a mortgage, may only be enforced by the holder or a person with the rights of
 6

 7          a holder. Com. Code §3-301. For instruments payable to an identified person, such as a lender

 8          a holder is generally recognized as the payee or one to whom the negotiable instrument has
 9
            been negotiated. This requires transfer of possession and endorsement by the prior holder.
10
            Com. Code §3-201. Unless the parties otherwise provide, the mortgage follows the note. Cal.
11
            Civ. Code §2936.
12

13       139.      Though in California, the assignment of a note generally carries with it an assignment

14          of the mortgage, it is still required in California that the holder of the note or a person
15
            operating with authority from that holder be the foreclosing party and that the mortgage not
16
            have been assigned away from that note.
17
         140.      Defendants no longer own the notes it originated and there is just no way of knowing
18

19
            who now owns the Plaintiffs’ mortgages because the Defendants do not know who owns these

20          mortgages. Indeed, the Defendants do not know where it is that they obtained their alleged
21          rights to collect money from Plaintiffs thereunder.
22
         141.      Once separated from the note, the trust deed is unenforceable and of no legal value.
23
            For negotiable instruments payable to an identified person, such as a lender, a holder is
24
            generally recognized as the payee or one to whom the negotiable instrument has been
25

26          negotiated. This requires transfer of possession and endorsement by the prior holder. (Com.

27

28


                                                      41
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 44 of 122 Page ID #:49



 1         Code §3-201). Unless the parties otherwise provide, the mortgage follows the note. (Civ.

 2         Code §2936; see also Carpenter v. Longan(1872) 83 U.S. 271, 275).
 3
        142.       Cal. Civil Code §2936 provides: “the assignment of a debt secured by mortgage
 4
           carries with it the security.” Defendants have no evidence that they own the notes or have any
 5
           power to enforce them from the rightful owners.
 6

 7      143.       Plaintiff has sufficiently alleged and incorporated herein that the recorded Assignment

 8         of Deed of Trust(2015-2016), Substitution of Trustee(2016), Notice ofTrustee Sale(2017),
 9
           Notice of Default(2017), and any other recorded documents contain false statements that were
10
           memorialized by Defendants against the interests of Plaintiffs.
11
        144.       Plaintiff alleges Defendants had a duty of care to verify all facts contained in those
12

13         instruments but failed to fulfill those duties.

14      145.       Defendants acted repeatedly to violate Plaintiffs rights under California law as
15
           alleged herein, despite repeated attempts by Plaintiff to request legally required
16
           documentation from Defendants and Defendants repeatedly refuse to provide documentation.
17
           affidavits, and/or otherwise to prove authority, status, and/or rights to foreclose on Plaintiff.
18

19      146.       Defendants acted outrageously and persistently with actual malice in performing the

20         acts alleged in this cause of action. Accordingly, Plaintiff is entitled to exemplary and
21         punitive damages in a sum according to proof and to such other relief as is set forth below in
22
           the section captioned Prayer for Relief which is by this reference incorporated herein.
23
        147.       Plaintiff has suffered actual economic damages as a direct and proximate result of
24
           Defendants’ misconduct. Accordingly, Plaintiff is entitled to all relief provided by the HBOR,
25

26         including legal fees. See Cal. Civ. Code § 2924.12(1). In addition, Plaintiff is entitled to

27         injunctive relief pursuant to Section 2924.12(a)(2), with said injunction remaining in place
28


                                                      42
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 45 of 122 Page ID #:50



 1           until such time as the Defendants have corrected and remedied the various violations of the

 2           HBOR as set forth herein. On information and belief, these actions were conducted on
 3
             Plaintiff. 2912.12 authorizes action to enjoin foreclosure, or for damages after foreclosure, for
 4
             breaches of sections 2923.55 or 2924.17.
 5
          148.       Consequently, Defendants engaged in a fraudulent foreclosure of the Subject Property
 6

 7           in that Defendants did not have the legal authority to foreclose on the Subject Property and.

 8           alternatively, if they had the legal authority, they failed to comply with Civil Code Section
 9
             2923.5 and 2923.6, etc.
10
          149.       The Foreclosure was defective as such the Property must be restored to Plaintiff and/or
11           Plaintiff is entitled to the value of thereof.
12
          150.       As a direct and proximate result, Plaintiff lost his home and inflicted great emotional
13
             distress and suffering on Plaintiff. Plaintiff is entitled to actual and statutory damages, plus
14
             reasonable legal fees and costs of suit, an amount to be proven at trial. As a direct result of
15

16           U.S. Bank Trust and Doe Defendants’ illegal/wrongful conduct, Plaintiff was injured and

17           damaged in that they were. As a legal and proximate cause of defendants acts, plaintiff has
18           suffered injury in an amount subject to proof
19
                                     EXCEPTION TO THE TENDER RULE
20
     No tender will be required when the trustor is not required to rely on equity to attack the deed
21

22
     because the trustee’s deed is void on its face. A tender may not be required where it would be

23    inequitable to impose such a condition on the party challenging the sale. A tender will not be required

24   when the person who seeks to set aside the trustee’s sale has a counter-claim or set-off against the
25
     beneficiary. If the borrower’s action attacks the validity of the underlying debt, a tender is not
26
     required since it would constitute an affirmation of the debt. A tender will not be required when there
27
     are allegations of fraud and/or the trustee's sale was void.
28


                                                       43
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 46 of 122 Page ID #:51



 1                                      SECOND CAUSE OF ACTION

 2                                                       FRAUD
 3
                        (Against U.S. Bank Trust; Caliber and DOES 1 through 10)
 4
         151.       Plaintiff realleges and incorporates by reference, as if fully set forth herein, the actions
 5
            contained in all prior paragraph of this complaint.
 6

 7       152.       Plaintiff alleges that Defendants, and each of them, have represented to plaintiffs and

 8          to third parties that they were the owner of the Trust Deed and Note as either the Trustee or
 9
            the Beneficiary regarding Plaintiffs real property. Based on this representation they caused a
10
            Notice of Default to be issued and recorded without disclosing their true role, and thereafter a
11
            notice of intent to foreclose and finally they executed a foreclosure, which was completed,
12

13          permanently affecting Plaintiffs right, title and interest in the Subject Property. In fact,

14          Plaintiff alleges that the promissory notes which was executed by Plaintiff and which initially
15          formed a basis of a security interest in the subject property, was assigned in violation of Civil
16
            Code section 2932.5 et seq. because the assignment was not recorded, and as such the
17
            promissory note was rendered as non-negotiable and no power of sale was conveyed with the
18

19
            note at the time of the assignment, and therefore. Defendants, and each of them, had no lawful

20          security interest in the subject property.
21       153.       Plaintiff is informed and believes that Defendants, and each of them, at the time of
22
            execution of the Deed of Trust and Note maintained an interest in the Subject Property,
23
            however at the time the Note and Deed of Trust were assigned to Defendant U.S. Bank Trust,
24
            the Note was no longer negotiable and the power of sale was not conveyed during the
25

26          assignment, notwithstanding the foregoing. Defendants, and each of them, foreclosed on

27

28                                                                                                    4




                                                      44
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 47 of 122 Page ID #:52



 1          Plaintiffs’ Trust Deed, in concert with their scheme to defraud Plaintiff out of their property.

 2          Plaintiff has recently learned that Defendants, and each of them, are not the legal owners of
 3
            the Note and TRUST DEED and was not at the time they issued the notices and commenced
 4
            the foreclosure process, notwithstanding the fact that the note was not negotiable and did not
 5
            contain a valid power of sale.
 6

 7       154.       Plaintiff alleges that Defendants, and each of them, knew at the time they made these

 8          representations to Plaintiffs that they were untrue, and defendants know at the time that they
 9
            were attempting to foreclose on Plaintiffs’ Trust Deeds and notes that they had no right to do
10
            so.
11
         155.       Plaintiff alleges Defendants, and each of them, intentionally and fraudulently
12

13          converted Plaintiffs’ right, title and interest to their property, and any equity therein. By

14          Assigning Deed of Trust, BOA to U.S. Bank Trust was Fraud because non-disclosure of
15
            Assignment of DOT to Plaintiff within 30 days.
16
         156.       All Defendants violated Plaintiffs right of having equity, title and possession of the
17
            property herein.
18

19
         157.       Plaintiff is still holder of the title of the property herein and Defendants do not have

20          any title nor has any possession of the property herein.

21       158.       Caliber, orally and in writing, represented to Plaintiff that his home would not be
22
            foreclosed during the time that a loan modification, dispute letter was being reviewed for the
23
            first trust deed and during the time that the written Forbearance Agreement was in effect. As
24
            set forth above, the oral representations were made by various employees of Caliber who were
25

26          employed in the Loan Mitigation Division.

27

28


                                                      45
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 48 of 122 Page ID #:53



 1       159.       Caliber failed to disclose to Plaintiff that it was taking the position that the

 2          Forbearance Agreement never went into effect and was null and void as a result of her first
 3
            payment being late. Moreover, Caliber failed to disclose to Plaintiff that the Forbearance
 4
            Agreement was completely worthless as Caliber intended to foreclose on the DOT regardless
 5
            of the Agreement. Furthermore, Caliber fraudulently treated the FOOT and SDOT as though
 6

 7          they were being serviced and held by two separate entities so as to confuse and mislead

 8          Plaintiff who believed that Caliber was Caliber whenever he communicated with it.
 9
         160.       Plaintiff further alleges that defendants misrepresented about foreclosure sale..
10
            Plaintiff alleges Caliber told Plaintiffs Property “No Trustee’s Sale will take place in
11
            September 2017. Plaintiff also alleges Caliber and U.S. Bank Stated Plaintiffs Property “No
12

13          Trustee’s Sale has been taken place” in October 30. 2017. Plaintiff alleges that Defendants.

14          and each of them, knew at the time they made these representations to Plaintiffs that they
15
            were untrue, and defendants know at the time that they were attempting to foreclose on
16
            Plaintiffs’ Trust Deeds and notes that they had no right to do so.
17
         161.      The representations of Caliber were false and fraudulent as Caliber caused a trustee’s
18

19          sale to be scheduled on September 25, 2017, without Plaintiffs knowledge. Even Attorney for

20          Caliber and U.S. bank stated "No Trustee’s Sale has been taken place.” in October 50, 2017.
21          This was misrepresentation.
22
        162.       Although Plaintiff had numerous communications with Caliber prior to September 25,
23
            2017, Caliber never disclosed to Plaintiff that the Subject Property would be sold at a trustee’s
24

25
            sale on that date. Caliber intentionally made the representations as part of Caliber’s pattern

26          and practice to deceive borrower’s such as Plaintiff into relying to their detriment so that

27          Caliber could foreclose on homes before borrower’s could seek other remedies or options.
28


                                                      46
                                                   COMPLAIMT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 49 of 122 Page ID #:54



 1          The exact same thing happened to Plaintiff. Plaintiffjustifiably relied on the oral and written

 2          representations of Caliber and Caliber’s written Forbearance Agreement that no foreclosure
 3
            would take place during the loan modification and/or forbearance process and did not seek
 4
            Other remedies or pursue other options. As a proximate result of Caliber’s fraudulent
 5
            misrepresentations. Plaintiff lost his home and inflicted great emotional distress and suffering
 6

 7          on Plaintiff.

 8       163.       Relying upon Caliber’s promise that there was no foreclosure sale, and that there
 9
            would not be foreclosure sale date pending its review of Plaintiff s Loan Modification and
10
            dispute letter. Caliber and other Defendants knew that this representation was false and
11
            misleading. Defendants made these misrepresentations and concealed these facts.
12

13       164.       Even through September 2017, Plaintiff was ensured by Caliber that the review is on

14          going and no foreclosure would proceed. By foreclosing on the property after making
15          misrepresentations and false promises. Defendants deprived Plaintiff other options to save
16
            home or avoid foreclosure.
17
         165.       Accordingly, as a result of Caliber’s fraudulent conduct. Plaintiff has suffered, and
18

19
            will continue to suffer, compensatory, general and special damages in an amount to proof.

20          Additionally, Caliber acted with malice, fraud and/or oppression and, thus. Plaintiff is entitled

21          to an award of punitive damages.
22
         166.       On 4/16/15, A Void Assignment of DOT was recorded. The Assignment was void
23
            because (1) it reflected Ocwen was Christina Trust’s Attorney in fact when no power of
24
            attorney was recorded in orange county appointing Ocwen as Christina Trust’s attorney in fact,
25

26          (2) Vicki Pospisil, a known robo-signer, signed the document for Ocwen. Vicki Pospisil is

27          also known robo-notary.
28


                                                     47
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 50 of 122 Page ID #:55



 1       167.      Since April 2015 Assignment of DOT was void. Assignment of DOT to U.S. Bank

 2          Trust is void because of broken chain of title. Then November 2016 Substitution of Trustee
 3
            was also void because U.S. Bank Trust did not have a beneficial interest in the deed of trust,
 4
            substituted Quality as trustee. U.S. Bank Trust did not purchase the deed of trust. Even if U.S.
 5
            Bank Trust purchased the Deed of Trust, Substitution of Trustee still void because (1) it
 6

 7          reflected Caliber was U.S. Bank Trust’s Attorney in fact when no power of attorney was

 8          recorded in orange county appointing Caliber as U.S. Bank Trust’s attorney in fact. (2) Arturo
 9
            Zarazua, a possible robo-signer, signed the Substitution of Trustee for U.S. Bank Trust or
10
            Caliber. There’s no power of attorney attached indicating Arturo Zarazua had the authority for
11
            Caliber to execute 2016 substitution of trustee on behalf of U.S. Bank trust.
12

13       168.      In Substitution of Trustee(l 1/1/2016), the signer did not provide the required

14          information to sign a document in signature block such as name of the person signing the
15          document and the capacity in which the person is signing in signature block and the date on
16
            which the document was signed. The date on which the contract should be included to show
17
            the contract’s effective date. The signature was not dated in signature block. The proper
18

19
            signature should include name, title and the name of the organization. Since companies cannot

20          sign for themselves, this signature identifies the person signing, the title and authority of the
21          person, and the name of the contracting party. If signing on behalf of a business, they must
22
            provide title. But U.S. Bank Trust did not indicate signer’s name & the signer’s title
23
            underneath signature.
24
         169.      The signer on TDUS for Quality Loan servicing is a Dorian Bradley as Assistant
25

26          Secretary, but this name is not in the employee generated system of Quality Loan Servicing

27          when Plaintiff Called. Plaintiff suspects this is another robo signer of the documents who has
28


                                                      48
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 51 of 122 Page ID #:56



 1          many hats within the entities. There’s was no perfected standing for U.S. Bank Trust and this

 2          is critical issue because the Trust has standing to foreclose if, and only if it is the mortgagee.
 3
            If the notes and mortgage were not transferred to the trust, then trust lacks standing to
 4
            foreclose.
 5
         170.       One of the biggest mistakes in document signatures is having the wrong person sign
 6

 7          the document. Individuals who sign contracts on behalf of a legal entity should be careful to

 8          indicate the capacity in which they are signing. Defendants also should be sure they have
 9
            authority to sign.
10
         171.       As a direct result of Defendants’ fraud, fraudulent misrepresentations and omissions,
11
            Plaintiff has suffered and continues to suffer damages, the exact amount of which will be
12

13          proven at trial.

14       172.       On information and belief, Ocwen obtained all of the loan files and related
15
            documentation from BOA, including those related to Plaintiffs’ loan.
16
         173.       As alleged herein, Plaintiffs sent multiple QWRs to Ocwen during the time Ocwen
17
            was acting as the servicer of the loan.
18

19
         174.       Although legally obligated to do so, Ocwen failed and refused to provide full and

20          complete responses to the QWRs, including but not limited to its failure to provide
21          documentation evidencing any endorsements and transfers of the Note.
22
         175.       Ocwen, by failing and refusing to provide the endorsements as required under law
23
            (something Plaintiffs could not have discovered on their ONvn and did not know of),
24

25
            knowingly and intentionally concealed the deficiencies and errors in the chain of title from

26          Plaintiffs.

27

28


                                                         49
                                                      COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 52 of 122 Page ID #:57
                                                                                                               4




 1       176.       Had Ocwen been forthcoming and provided Plaintiffs with the documentation it was

 2          legally required to provide in response to the QWRs, Plaintiffs would have behaved
 3
            differently with respect to the loan and the attempts being made to collect upon it and
 4
            foreclose upon the property it secured. Ocwen’s concealment of the true facts precluded and
 5
            negatively impacted Plaintiffs’ ability to ascertain who may have had adverse ownership
 6

 7          claims to the Property or interests in the Note and DOT and, in turn, prevented, impeded and

 8          inhibited Plaintiffs from communicating with the appropriate parties about resolution of
 9
            issues surrounding the loan and the Property.
10
         177.       It was reasonably foreseeable to Ocwen (which was in the loan servicing business)
11
            that the flawed endorsements on the note would be used and relied upon by others. Indeed,
12

13          these endorsements have been relied upon by, among others. Defendant Caliber which relied

14          on the endorsements in order to record, on behalf of its beneficiary, a Notice of Default in the
15
            Orange County Recorder’s Office as a foundational step in the non-judicial foreclosure
16
            process.
17
         178.       By its actions herein, Ocwen intended to deceive not only Plaintiffs but everyone else
18

19
            relying upon the validity of the endorsements, chain of title and the recorded documents in the

20          Orange County Recorder’s Office.
21       179.      Accordingly, as result of Defendants’ fraudulent conduct and fraudulent
22
            misrepresentations, Plaintiff lost his home and inflicted great emotional distress and suffering
23
            on Plaintiff. As a direct and proximate result. Plaintiffs have suffered damages in an amount
24
            to be proven at trial, including reasonable legal fees and costs. Plaintiff has further suffered
25

26          equitable harm for which legal damages are insufficient.

27

28


                                                        50
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 53 of 122 Page ID #:58



 1       180.       Plaintiff alleges that due to their reliance on Defendants representations he has been

 2          damaged in an amount that currently exceeds $1,000,000.
 3
         181.       Additionally, Plaintiff has been made to suffer deep and severe emotional distress
 4
            mortification, anxiety and humiliation all to their damage and injury in an amount the totality
 5
            of which has not yet been fully ascertained, but in no event less than the jurisdiction
 6

 7          limitations of this court.

 8       182.       Defendants’ conduct as set forth above was intentional, oppressive fraudulent and
 9
            malicious so as to justify an award of punitive damages in an amount sufficient that such
10
            conduct will not be repeated.
11
                                         THIRD CAUSE OF ACTION
12

13                                           INJUNCTIVE RELIEF

14                      (Against U.S. Bank Trust; Caliber and DOES 1 through 10)
15                  Plaintiff re-alleges and incorporates by this reference all of the allegations of the
         183.
16
            proceeding paragraphs as though fully set forth herein.
17
         184.       Plaintiff will suffer great irreparable injury if the Defendants, are not restrained and
18

19
            enjoined by Order of this Court from taking any action which has the effect of, or in fact does,

20          result in the sale and /or transfer of title to a good faith third party buyer/individual or entity

21          or taking possession of the Property.
22
         185.       Plaintiff is informed and believes and thereon alleges that the Defendants and/or Does
23
            1-10, each intend to proceed or are proceeding with the eviction of Plaintiff as the non-
24
            judicial foreclosure of the Property has taken Place. Unless the Defendants, and/or Does 1-20,
25

26          and anyone acting in concert with them or on their behalf, are enjoined and restrained from

27          proceeding with the eviction of Plaintiff and family from the Property and selling the Property
28


                                                       51
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 54 of 122 Page ID #:59



 1          to a good faith third party buyer, or taking possession of the Property, Plaintiff will suffer

 2          irreparable harm, in that there will not have been a determination of Plaintiffs rights and
 3
            ownership in and as to the Property prior to such sale and/or transfer, such that the Property
 4
            will be sold free and clear of Plaintiffs rights and ownership in the Property.
 5
         186.      Defendants do not have standing or enforceable right to enforce the note and any
 6

 7          incidental right to collateral so as to foreclose on Plaintiffs’ Home, including without

 8          limitation, conducting a trustee’s sale relative to that property.
 9
         187.      Any such action would result in a new cause of action for “wrongful foreclosure,”
10
            cause irreparable harm to Plaintiff, and will cause pecuniary compensation which will not
11
            afford adequate relief because Plaintiffs Home is unique.
12

13       188.      Injunctive relief is necessary to enjoin Defendants from foreclosing upon Plaintiffs

14          Home since they lack standing and any enforceable rights under the Promissory
15
            Note.Defendants should be required to provide the original note with the appropriate
16
            indorsements thereon to Plaintiffs or this Honorable Court so that it may determine under
17
            California law, who owns the right to receive payments on the loan and exercises the rights
18

19          relating to said ownership.

20       189.      Plaintiff is informed and believes and thereon alleges that this injunctive relief is
21          necessary until the Court can make a determination on the claims asserted by Plaintiff in this
22
            Complaint, including, without limitation, Plaintiffs request for declaratory relief, quiet title,
23
            cancellation of written instruments, and other equitable relief
24

25
                                          FOURTH CAUSE OF ACTION

26      TEMPORARY RESTRAING ORDER, PRELIMINARY AND PERMANET INJUCTION

27                      (Against U.S. Bank Trust; Caliber and DOES 1 through 10)
28


                                                        52
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 55 of 122 Page ID #:60



 1       190.      Plaintiff re-alleges and incorporates by this reference all of the allegations of the

 2          proceeding paragraphs as though fully set forth herein.
 3
         191.      Plaintiff requests a temporary restraining order and preliminary and permanent
 4
            injunctive preventing Defendants, and each of them, from doing the act set forth above.
 5
            pending further Order and/or transfer of the Property is allowed to proceed.
 6

 7       192.      There is a prospective and imminent lock out date. The unlimited court has granted a

 8          stay to allow Plaintiff to seek other remedies and possible writ. The Unlawful Detainer Case
 9
            should be stayed because of pending wrongful foreclosure lawsuit. Current Unlawful Detainer
10
            Case should be stayed because Assignment of Deed of Trust, Substitution of Trustee, Notice
11
            of Trustee’s Sale and Trustee’s Deed Upon Sale were void. Unlawful Detainer Case should be
12

13          stayed until Defendants can prove All Assignment of Deed of Trust, Substitution of

14          Trustee(2016), NOD(2106), Notice of Trustee’s Sale(2017) and Trustee’s Deed Upon
15
            Sale(2017) are valid. The injunctive relief is necessary and appropriate at this time to prevent
16
            irreparable injury and the loss of Plaintiffs home. An injunctive is further appropriate to
17
            prevent a fraudulent foreclosure and subsequent eviction based fraud and non-compliance
18

19          with 2923.5, to the detriment of Plaintiff and his family.

20       193.      Plaintiff disputes the amount in dispute alleged to be owed and request that the court
21          order an accounting. Plaintiff requires that the books be made available. The exact amount
22
            alleged to be owed cannot be determined without an accounting and further discovery.
23
         194.      Plaintiff would like either a certified public accountant, or similarly qualified
24

25
            representative, to audit the books and records.

26                                      FIFTH CAUSE OF ACTION

27                                       DECLARATORY RELIEF
28


                                                       53
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 56 of 122 Page ID #:61



 1                       (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

 2       195.        Plaintiff re-alleges and incorporates by this reference all of the allegations of the
 3
            proceeding paragraphs as though fully set forth herein.
 4
         196.       An actual controversy exists in which the parties must ascertain their rights, duties and
 5
            right to title in the Subject Property.
 6

 7       197.       A judicial determination is necessary that the parties may ascertain their rights, duties

 8          and right to title in the Subject Property.
 9
         198.       The parties desire that the court may a judicial determination as to their rights, duties
10
            and right to title in the Subject Property.
11
         199.       An actual controversy has arisen and now exists between Plaintiff and Defendants, and
12

13          each of them, concerning their respective rights, obligations and duties as it relates to the

14          Subject Property.
15
        200.        Plaintiff contends that pursuant to the loans, Defendants do not have authority to
16
            foreclose upon and sell the property.
17
        201.        Plaintiff is informed and believes and upon that basis alleges that Defendants dispute
18

19          Plaintiffs contention and instead they may properly foreclose upon the property.

20      202.        Plaintiff requests that the court declare that Plaintiff was the victim of the Predatory
21          Lending Practices and wrongful foreclosure, perpetrated by defendants and each of them upon
22
            Plaintiff.
23
        203.        Plaintiff requests a determination of the validity of the Trust Deeds as of the date the
24

25
            Notes were assigned without a concurrent assignation of the underlying Trust Deeds.

26      204.        Plaintiff requests a determination of validity of the 2017 NOD (Notice of Default).

27

28


                                                         54
                                                      COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 57 of 122 Page ID #:62



 1       205.        Plaintiff requests a determination of whether any Defendant has authority to foreclose

 2           on the Property.
 3
         206.        That the foreclosure was wrong. That the Defendants violated laws. That the parties’
 4
             execution of the substituted trustee violated California State Statute CC 2924f and CC 2934
 5
             (a) requiring that the substituted trustee failed to properly executed the notice of substation in
 6

 7           accordance with state law.

 8       207.        That defendants as nominee beneficiary and each of them have failed to show that
 9
             they are the holders of the original note and deed of trust in effectuating or authorizing action
10
             sufficient to satisfy both state and federal standing requirements, in re:.Real Parties In Interest
11
             pursuant to California Code of Civil Procedure Section 367. We ask that the court declare that
12

13           the contract should be rescinded and that such contract was void.

14       208.        Plaintiff desires a judicial determination of Defendants rights, obligations and duties,
15
             and a declaration as to who owns Plaintiffs Subject Property.
16
                                          SIXTH CAUSE OF ACTION
17
                 VIOLATION IF BUSINESS AND PROFESSION CODE SECTION 17200
18

19
                         (Against U.S. Bank Trust; Caliber and DOES 1 through 10)

20       209.        Plaintiffs reallege and incorporate by reference the above paragraphs as set forth
21   fully herein.
22
         210.        California’s Unfair Competition Law (UCL) prohibits any unfair competition defined
23
             as any “unlawful, unfair, or fraudulent business act or practice.” Bus. & Prof. Code § 17200.
24

25
     Defendants have engaged in unlawful business practices as described above and herein, by

26   conducting business practices that are unlawful.

27

28


                                                       55
                                                    COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 58 of 122 Page ID #:63



 1      211.       Defendants’ acts alleged herein are unfair insofar as they intentionally failed to

 2         properly notify Plaintiffs of their rights to dispute an alleged default per the signed Deed of
 3
           Trust, California law, and California public policy, cure the alleged default in a timely manner
 4
           notify and allow Plaintiff to seek legally permissible alternatives to foreclosure, and wrongful
 5
           foreclosure. Plaintiff was forced to watch as Defendants claimed rights to issue Notices of
 6

 7         Default, Notices of Sale, and authority to sell Plaintiffs respective property.

 8      212.       Defendants’ acts are unfair insofar as they failed to record Substitutions of Trustee,
 9
           not only for Plaintiff, but for a large part of the general public, as required by the Deed of
10
           Trust, California law, and California public policy. This failure deceives both Plaintiffs and
11
           the general public as to the identity of the true Trustee and/or true holder of the note.
12

13      213.       Defendants’ acts are unfair insofar as they failed to notify Plaintiffs of the acceleration

14         of Plaintiffs debt as required by the Deed of Trust, California law, and California public
15         policy, not only for Plaintiff, but for many individuals in the general public, as this is standard
16
           practice for Defendants.
17
        214.      Defendants unfairly held themselves out as having proper authority to file publicly
18

19         recorded documents and foreclose on Plaintiffs property. Although Plaintiffs relied on this

20         apparent authority, Plaintiffs and the general public were ignorant of the fact that Defendants
21         did not own the notes and were not lawful agents, beneficiaries, or trustees for the true and
22
           legal owner of the note.
23
        215.      Consequently, Plaintiff unfortunately relied on this improper authority. Defendants
24

25
           acted fraudulently in a manner that was likely to not only deceive Plaintiffs, but was likely to

26         deceive the general public, including but not limited to making material misrepresentations or

27         omissions, knowingly filing false instruments for the general public to view, knowingly filing
28


                                                     56
                                                  COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 59 of 122 Page ID #:64



 1          false instruments without required declarations, failing to properly notify Plaintiff of the

 2          rights to dispute alleged defaults and wrongful foreclosure in a manner that constitutes
 3
            fraudulent business acts and practices as prohibited by Cal. Bus. & Prof. Code § 17200, et.
 4
            seq.
 5
         216.       Defendants unlawfully filed public documents including Notices of Default and
 6

 7          Notices of Trustee’s Sale without the authority to do so as the Defendants were not owners of

 8          the note or lawful trustees, beneficiaries, or agents for the true and legal owner of the note at
 9
            the time of filing.
10
         217.       Defendants fraudulently continued this scheme of filing false documents and
11
            attempting to sell property in order to profit, knowing their actions were illegal, unfair, and
12

13          fraudulent but acting with complete disregard to Plaintiffs, along with numerous homeowners

14          throughout California.
15                  Defendants violated various state laws. These violations are standard practice for
         218.
16
            Defendants and are intended to deceive and harm Plaintiffs and the general public.
17
         219.       Plaintiff requests that this Court enter such orders or judgments as may be necessary to
18

19
            enjoin Defendants from continuing its “unlawful, unfair, and/or fraudulent business act or

20          practices" and to restore Plainliffs any money and/or property which Defendants acquired by

21          such unfair competition under California Business & Professions Code Section 17200, et. seq.
22
         220.       Plaintiff Suffered Damages As A Result of Defendants’ Conduct. As a direct result of
23
            Defendants’ acts, Plaintiffs have incurred actual damages consisting of mental and emotional
24
            distress, nervousness, grief, embarrassment, loss of sleep, anxiety, worry, mortification, shock,
25

26          humiliation, indignity, pain and suffering, and other injuries.

27

28


                                                        57
                                                   COMPLAINT
     Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 60 of 122 Page ID #:65



 1      221.       Plaintiffs incurred out of pocket monetary damages. Plaintiffs continue to incur

 2         monetary damages. Plaintiffs will incur the loss of his personal residence if a non-judicial
 3
           foreclosure is allowed to proceed.
 4
        222.       Each of Defendants harassing acts were so willful, vexatious, outrageous, oppressive,
 5
           and maliciously calculated enough, so as to warrant statutory penalties and punitive damages.
 6

 7                                     SEVEN CAUSE OF ACTION

 8                                       WRONGFUL EVICTION
 9
                       (Against U.S. Bank Trust; Caliber and DOES 1 through 10)
10
        223.       On or about August 20, 2018, U.S. BANK TRUST, N.A. filed Unlawful Detainer
11
           complaint. Plaintiff alleges Defendants wrongfully filed eviction action and attempted to evict
12

13         Plaintiff and other tenants.Plaintiff alleges U.S. Bank Trust’s Deed(TDUS) was void. U.S.

14         Bank Trust is not real owner. Plaintiff alleges U.S. Bank Trust lacks capacity to sue or file
15         eviction action against Doo Ko and other tenants. Plaintiff alleges U.S. Bank Trust’s eviction
16
           action was wrongful. Plaintiff suffered from this wrongful and illegal eviction. Actual
17
           damages include damage to Plaintiffs property. Damages include money Plaintiff spent
18

19
           because of the illegal eviction, such as paying for legal document fees, etc. They may also

20         include damages for the emotional stress and embarrassment
21      224.       As approximate result of Defendants’ violation of laws. Plaintiff suffered, and will
22
        continue to suffer, general and special damages in an amount according to proof at trial.
23

24

25

26

27

28


                                                      58
                                                 COMPLAINT
         Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 61 of 122 Page ID #:66




     1       Wherefore Plaintiff prays for judgment as set forth below.

 2           1. Injunctive relief;
 3
             2. That this court adjudge and decree that the sale of the subject proper on September 25, 2017 is
 4
                    null, void and no force or effect;
 5
             3. For an Order setting aside the foreclosure sale of the Property;
 6

 7           4. For Compensatory damages in the amount of $ 10,000,000.00 for each cause of action or for

 8                  Compensatory damages in an amount to be proven at trial for all causes of actions;
 9
             5. Statutory damages and civil penalties;
10
             6. For punitive damages in an amount in excess $ 10,000,000.00;
11
             7. Treble damages;
12

13           8. For any statutory damages according to law;

14           9. For Declaratory and Injunctive Relief including the issuance of a restraining order and there
15
                    after a preliminary injunction to maintain the status quo pending final adjudication;
16
             10. For Attorney fees in the event that counsel is retained;
17
             11. For such further and other relief as the Court deems just and proper.
18

19

20       Dated: October 9, 2019
21

22
         Respectfully submitted.
23

24

25

26                                                                          doo M. Ko
27

28


                                                            59
                                                         COMPLAINT
         Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 62 of 122 Page ID #:67



     1
                                             VERIFICATION OF DOO KO
 2

  3
               I, Doo Ko am the petitioners in this action. All facts alleged in the above petition, not otherwise
 4        supported by citations to the record, exhibits or other documents, are true of our own personal
          knowledge.
 5
                 I declare under penalty of perjury under the laws of the State of California that the foregoing is
 6
          true and correct.
 7

 8                                                            Respectfully submitted,
 9
          Dated: October 9, 2019
10
                                                               f


11
                                                                        DOO M. KO
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                           60
                                                        COMPLAINT
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 63 of 122 Page ID #:68




                             Exhibit 1
   Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 64 of 122 Page ID #:69




                             EXHIBIT "A"


                          LEGAL DESCRIPTION


THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA,
COUNTY OF ORANGE, DESCRIBED AS FOLLOWS;


 PARCEL 1:

 LOT 42 OF TRACT NO. 16135, IN THE CITY OF FULLERTON, COUNTY OF
 ORANGE, STATE OF CALIFORNIA, AS SHOWN ON A MAP (''MAP") RECORDED
 IN BOOK 825, PAGES 12 TO 18 INCLUSIVE OF MISCELLANEOUS MAPS,
 RECORDS OF ORANGE COUNTY, CALIFORNIA.

 EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.

 EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL OIL, OIL RIGHTS,
 NATURAL GAS RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON
 SUBSTANCES BY WHATSOEVER NAME KNOWN, AND ALL RIGHTS THERETO,
 WITHOUT HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
 LAND NOR ANY PORTION OF THE SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.
 PARCEL 2;

NON-EXCLUSIVE EASEMENTS FOR ACCESS, DRAINAGE, ENCROACHMENT,
MAINTENANCE AND REPAIR, ALL AS MAY BE SHOWN ON THE MAP AND AS
DESCRIBED IN THE MASTER DECLARATION OF COVENANTS, CONDITIONS
AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR AMERIGE
HEIGHTS ("MASTER DECLARATION"), RECORDED JUNE 21, 2002, AS
INSTRUMENT NO. 02-522398, AND THE NOTICE OF ADDITION OF PHASE
AND SUPPLEMENTAL MASTER DECLARATION OF COVENANTS, CONDITIONS
AND RESTRICTIONS AND RESERVATIONS OF EASEMENTS FOR AMERIGE
HEIGHTS TALMEDGE, PHASE 10 LOTS 41 THROUGH 46, INCLUSIVE, 90,
95, 109 AND MASTER COMMON AREA LOTS E, F, G, H, I, J AND K OF
TRACT NO, 16135, AND LOT B OF TRACT NO. 16205) RECORDED JULY 1,
2003, AS INSTRUMENT NO. 03-775473 ("NOTICE OF ADDITION"), BOTH
OF OFFICIAL RECORDS OF ORANGE COUNTY, CALIFORNIA
PARCEL 3:

EXCLUSIVE USE EASEMENT FOR SIDEYARD PURPOSES, AS APPLICABLE, AS
DESCRIBED AND ASSIGNED IN THE MASTER DECLARATION.

End of Legal Description
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 65 of 122 Page ID #:70




                             Exhibit 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 66 of 122 Page ID #:71
     Stewart Title
     Recording Requested By:                                Recorded in Official Records, Orange County

     BANK OF AMERICA                                        Tom Daly, Clerk-Recorder

                                                                                             78.00
     Return To:
    LOAN #                                                       2007000427193 08:00am 07/09/07
    FL9-700-01-01                                           200 26 D11 25
    JACKSONVILLE POST CLOSING                               0.00 0.00 0.00 0.00 72.00 0.00 0.00 0.00
    BANK OF AMERICA
    9000 SOLfTHSlOE BLVD.
    BLDG 700, FILE RECEIPT DEPT.
    JACKSONVILLE, FL 32256




                               [Space Above This Line For Recording Data]
                                                                                     LOAN #
                                  DEED OF TRUST




   DEFIisnTIONS
   Words used in multiple sections of this document are defined below and other words are defined
   in Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this
   document are also provided in Section 16.

   (A) "Security Instrument" means this document, which is dated                   JULY 02, 2007
   together with all Riders to this document.
   (B) Borrower is DOO M. KO, An Unmarried Man




   Borrower’s address is       100 S. ALAMEDA STREET # 375. LOS ANGELES. CA 90012 '

                                            . Borrower is the trustor under this Security Instrument.
   (C) "Lender" is BANK OF AMERICA, N.A.

   Lender is a NATIONAL BANKING ASSOCIATION
   organized and existing under the laws of THE UNITED STATES OF AMERICA

  CALIFORNIA - Single Family
                                                Pis* 1 of   is
  BS6(CA)   (0207)                  VMP Mortgage Solutions {800>521'7291
     CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page: 1 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 67 of 122 Page ID #:72




     Lender’s address is 275 S.VALENCIA AVE.           1ST FLOOR, BREA, CA 928236340

     Lender is the beneficiary under this Security Instrument.
     (D) "Trustee" is      PRLAP,   INC.

     (E) "Note" means the promissory note signed by Borrower and dated JULY 02. 2007
    The Note states that Borrower owes Lender EIGHT HUNDRED THIRTY TWO THOUSAND AND
                                                                                                Dollars
    (U.S. $        832,000.00        ) plus interest. Borrower has promised to pay this debt in regular
    Periodic Payments and to pay the debt in full not later than AUGUST 01. 2037
    (F) "Property" means the properly that is described below under the heading "Transfer of Rights
    in the Property."
    (G) Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late
    charges due under the Note, and all sums due under this Security Instrument, plus interest.
    (H) "Riders’* means all Riders to this Security Instrument that are executed by Borrower. The
    following Riders are to be executed by Borrower (check box as applicable):

         Adjustable Rate Rider          Condominium Rider                   j   I Second Home Rider
         Balloon Rider              pt] Planned Unit Development Rider            Other(s) [specify]
         1''4 Family Rider          [ I Biweekly Payment Rider


     (I) "Applicable Law" means all controlling applicable federal, state and local statutes,
     regulations, ordinances and administrative rules and orders (that have the effect of law) as well as
     all applicable final, non“appealable judicial opinions.
     (J) "Community Association Dues, Fees, and Assessments" means all dues, fees,
     assessments and other charges that are imposed on Borrower or the Property by a condominium
     association, homeowners association or similar organization.
     (K) "Electronic Funds Transfer" means any transfer of funds, other than a transaction
    originated by check, draft, or similar paper instrument, which is initiated through an electronic
    terminal, telephonic instrument, computer, or magnetic tape so as to order, instruct, or authorize
    a financial institution to debit or credit an account. Such term includes, but is not limited to,
    point’of"sale transfers, automated teller machine transactions, transfers initiated by telephone, wire
    transfers, and automated clearinghouse transfers.
    (L) "Escrow Items" means those items that are described in Section 3.
    (M) "Miscellaneous Proceeds" means any compensation, settlement, award of damages, or
    proceeds paid by any third party (other than insurance proceeds paid under the coverages
    described in Section 5) for: (i) damage to, or destruction of, the Property; (ii) condemnation or
   other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation; or (iv)
    misrepresentations of. or omissions as to. the value and/or condition of the Property.
    (N) "Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or
   default on. the Loan.
    (O) "Periodic Payment" means the regularly scheduled amount due for (i) principal and
   interest under the Note, plus (ti) any amounts under Section 3 of this Security Instrument.
   (P) "RESPA" means the Real Estate Settlement Procedures Act (12 U.S.C. Section 2601 et seq.)
   and its implementing regulation, Regulation X (24 C.F.R. Pan 3500), as they might be amended
   from time to time, or any additional or successor legislation or regulation that governs the same
   subject matter. As used in this Security Instrument. "RESPA" refers to all requirements and



  BS6(CA)    (0307)
                                                 Pas* 2 of IS
      CVCA 07/02/07 9:31 fiU




                      Document Number: 2007000427193 Page: 2 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 68 of 122 Page ID #:73




     restrictions that are imposed in regard to a "federally related mortgage loan" even if the Loan
     does not qualify as a "federally related mortgage loan" under RESPA.
     (Q) "Successor in Interest of Borrower" means any party that has taken title to the Property,
     whether or not that party has assumed Borrower’s obligations under the Note and/or this Security
     Instrument.

     transfer of rights in the property
    This Security Instrument secures to Lender: (i) the repayment of the I^an, and all renewals
    extensions and modifications of the Note; and (ii) the performance of Borrower’s covenants and
    agreements under this Security Instrument and the Note. For this purpose. Borrower irrevocably
    grants and conveys to Trustee, in trust, with power of sale, the following described property
    located in the COUNTY                         of ORANGE
                      /Type of Recording Jurisdiction!             (Name of Recording Jurisdiction!
     ■'SEE ATTACHED EXHIBIT A."




   Parcel ID Number: 280-33i-$7                                        which currently has the address of
   2244 SHAPIRO STREET                                                                               (Street!
   FULLERTON                                                       (City! . California 93333      (Zip Code!
   ("Property Address"):

        TOGETHER \\0TH all the improvements now or hereafter erected on the property, and all
   easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements
   and additions shall also be covered by this Security Instrument. All of the foregoing is referred to
   in this Security Instrument as the "Property."
        BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed
   and has the right to grant and convey the Property and that the Property is unencumbered, except
   for encumbrances of record. Borrower warrants and will defend generally the title to the Property
   against all claims and demands, subject to any encumbrances of record.
        THIS SECURITY INSTRUMENT combines uniform covenants for national use and
   non"uniform covenants with limited variations by Jurisdiction to constitute a uniform security
   instrument covering real property.
        UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
        I. Payment of Principal, Interest. Escrow Items, Prepayment Charges, and Late
   Charges. Borrower shall pay when due the principal of, and interest on, the debt evidenced by the

  BS6(CA)   <0307)
                                                    P«9Q 3 of ts
     CVCA 07/02/07 9;31 AM




                     Document Number: 2007000427193 Page: 3 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 69 of 122 Page ID #:74




       Note and any prepayment charges and late charges due under the Note. Borrower shall also pay
       funds for Escrow Items pursuant to Section 3. Payments due under the Note and this Security
       Instrument shall be made in U.S. currency. However, if any check or other instrument received by
       Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
       l^ender may require that any or all subsequent payments due under the Note and this Security
       Instrument be made in one or more of the following forms, as selected by Lender: (a) cash; (b)
       money order; (c) certified check, bank check, treasurer’s check or cashier’s check, provided' any
       such check is drawn upon an institution whose deposits are insured by a federal agency,
       instrumentality, or entity; or (d) Electronic Funds Transfer.
             Payments are deemed received by Under when received at the location designated in the
      Note or at such other location as may be designated by Lender in accordance with the notice
      provisions in Section 15. Lender may return any payment or partial payment if the payment or
      partial payments are insufficient to bring the Loan current. Lender may accept any payment or
      partial payment insufficient to bring the Loan current, without waiver of any rights hereunder or
      prejudice to its rights to refuse such payment or partial payments in the future, but Lender is not
      obligated to apply such payments at the time such payments are accepted. If each Periodic
      Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
      funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan
     current. If Borrower does not do so within a reasonable period of time, Under shall either apply
     such funds or return them to Borrower. If not applied earlier, such funds will be applied to the
     outstanding principal balance under the Note immediately prior to foreclosure. No offset or claim
     which Borrower might have now or in the future against Under shall relieve Borrower from
     making payments due under the Note and this Security Instrument or performing the covenants
     and agreements secured by this Security Instrument.
            2. Application of Payments or Proceeds. Except as otherwise described in this Section 2,
     all payments accepted and applied by Under shall be applied in the following order of priority:
     (a) interest due under the Note; (b) principal due under the Note; (c) amounts due under Section
    3. Such payments shall be applied to each Periodic Payment in the order in which it became due.
     Any remaining amounts shall be applied first to late charges, second to any other amounts due
    under this Security Instrument, and then to reduce the principal balance of the Note.
            If Under receives a payment from Borrower for a delinquent Periodic Payment which
    includes a sufficient amount to pay any late charge due, the payment may be applied to the
    delinquent payment and the late charge. If more than one Periodic Payment is outstanding. Under
    may apply any payment received from Borrower to the repayment of the Periodic Payments if,
    and to the extent that, each payment can be paid in full. To the extent that any excess exists after
    the payment is applied to the full payment of one or more Periodic Payments, such excess may be
   applied to any late charges due. Voluntary prepayments shall be applied first to any prepayment
   charges and then as described in the Note.
           .\ny application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due
   under the Note shall not extend or postpone the due date, or change the amount, of the Periodic
   Payments.
           3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments
   are due under the Note, until the Note is paid in full, a sum (the "Funds") to provide for piayment
   of amounts due for: (a) taxes and assessments and other items which can attain priority over this
   Security Instrument as a lien or encumbrance on the Property; (b) leasehold payments or ground
   rents on the Property, if any; (c) premiums for any and all insurance required by Lender under
   Section 5; and (d) Mortgage Insurance premiums, if any, or any sums payable by Borrower to
   Under in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions
   of Section 10. These items are called "Escrow Items." At origination or at any time during the


  BS6(CA)    (0207)
                                                Pifl* 4 of   IS
      CVCA 07/0?/07 9:31 AM




                      Document Number: 2007000427193 Page: 4 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 70 of 122 Page ID #:75




       term of the Loan, Lender may require that Community Association Dues, Fees, and Assessments,
       if any. be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow Item.
       Borrower shall promptly furnish to Lender all notices of amounts to be paid under this Section.
       Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower’s
      obligation to pay the Funds for any or all Escrow Items. Lender may waive Borrower’s obligation
      to pay to I/ender Funds for any or all Escrow Items at any time. Any such waiver may only be in
      writing. In the event of such waiver. Borrower shall pay directly, when and where payable, the
      amounts due for any Escrow Items for which payment of Funds has been waived by lender and,
      if lender requires, shall furnish to Lender receipts evidencing such payment within such time
      period as Lender may require. Borrower’s obligation to make such payments and to provide
      receipts shall for all purposes be deemed to be a covenant and agreement contained in this
      Security Instrument, as the phrase "covenant and agreement" is used in Section 9. If Borrower is
      obligated to pay Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the
      amount due for an Escrow Item, lender may exercise its rights under Section 9 and pay such
      amount and Borrower shall then be obligated under Section 9 to repay to r..ender any such
      amount. Lender may revoke the waiver as to any or all Escrow Items at any time by a notice
     given in accordance with Section 15 and, upon such revocation. Borrower shall pay to Lender all
      Funds, and in such amounts, that are then required under this Section 3.
            Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit
     Lender to apply the Funds at the time specified under RESPA, and (b) not to exceed the
     maximum amount a lender can require under RESPA. Lender shall estimate the amount of Funds
     due on the basis of current data and reasonable estimates of expenditures of future I^scrow items
     or otherwise in accordance with Applicable Law.
            The Funds shall be held in an institution whose deposits are insured by a federal agency,
     instrumentality, or entity (including Lender, if Lender is an institution whose deposits are so
     insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow
     Items no later than the time specified under RESPA. Under shall not charge Borrower for
     holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow
     Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to
     make such a charge. Unless an agreement is made in writing or Applicable Law requires interest
    to be paid on the Funds, Lender shall not be required to pay Borrower any interest or earnings on
    the Funds. Borrower and Lender can agree in writing, however, that interest shall be paid on the
    Funds. Lender shall give to Borrower, without charge, an annual accounting of the Fund.s as
    required by RESPA.
           If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account
    to Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held
    in escrow as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
    Borrower shall pay to Lender the amount necessary to make up the shortage in accordance with
    RESPA, but in no more than 12 monthly payments. If there is a deficiency of Funds held in
    escrow, as defined under RESPA, Lender shall notify Borrower as required by RESPA, and
    Borrower shall pay to Lender the amount necessary to make up the deficiency in accordance with
    RESPA, but in no more than 12 monthly payments.
           Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly
   refund to Borrower any Funds held by Lender.
           4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions
   attributable to the Property which can attain priority over this Security In.strument, leasehold
   payments or ground rents on the Property, if any, and Community Association Dues, Fees, and
   Assessments, if any. To the extent that these items are Escrow Items. Borrower shall jjay them in
   the manner provided in Section 3.


   BS8(CA)   (02071
                                               Pig* S   IS
     CVCA 07/02/07 9:31 m




                      Document Number: 2007000427193 Page: 5 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 71 of 122 Page ID #:76




           Borrower shall promptly discharge any lien which has priority over this Security Instrument
      unless Borrower; (a) agrees in vv'riting to the payment of the obligation secured by the lien in a
      manner acceptable to Lender, but only so long as Borrower is performing such agreement; (b)
      contests the lien in good faith by, or defends against enforcement of the lien in, legal proceedings
      which in Lender’s opinion operate to prevent the enforcement of the lien while those proceedings
     are pending, but only until such proceedings are concluded; or (c) secures from the holder of the
     lien an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If
     lender determines that any part of the Property is subject to a lien which can attain priority over
     this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days
     of the dale on which that notice is given. Borrower shall satisfy the lien or take one or more of
     the actions set forth above in this Section 4.
          Lender may require Borrower to pay a one'time charge for a real estate tax verification
     and/or reporting service used by Lender in connection with this Loan.
          5. Property Insurance. Borrower shall keep the improvements now existing or hereafter
     erected on the Property insured against loss by fire, hazarcte included within the term "extended
    coverage.” and any other hazards including, but not limited to. earthquakes and floods, for which
     Lender requires insurance. This insurance shall be maintained in the amounts {including
    deductible levels) and for the periods that Lender requires. What Lender requires pursuant to the
    preceding sentences can change during the term of the Ix>an. The insurance carrier providing the
    insurance shall be chosen by Borrower subject to Lender’s right to disapprove Borrower’s choice,
    which right shall not be exercised unreasonably. Lender may require Borrower to pay, in
    connection with this Loan, either (a) a onetime charge for flood zone determination, certification
    and tracking services; or (b) a onetime charge for flood zone determination and certification
    services and subsequent charges each time remappings or similar changes occur which reasonably
    might affect such determination or certification. Borrower shall also be responsible for the
    payment of any fees imposed by the Federal Emergency Management Agency in connection with
   the review of any flood zone determination resulting from an objection by Borrower.
         If Borrower fails to maintain any of the coverages described above, Lender may obtain
   insurance coverage, at Lender’s option and Borrower’s expense. Lender is under no obligation to
   purchase any particular type or amount of coverage. Therefore, such coverage shall cover Lender,
   but might or might not protect Borrower. Borrower’s equity in the Property, or the contents of
   the Property, against any risk, hazard or liability and might provide greater or lesser coverage
   than was previously in effect. Borrower acknowledges that the cost of the insurance coverage so
   obtained might significantly exceed the cost of insurance that Borrower could have obtained. Any
   amounts disbursed by Lender under this Section 5 shall become additional debt of Borrower
  secured by this Security Instrument. These amounts shall bear interest at the Note rate from the
  date of disbursement and shall be payable, with such interest, upon notice from Lender to
   Borrower requesting payment.
         All insurance [»licies required by Lender and renewals of such policies shall be subject to
  Lenders right to disapprove such policies, shall include a standard mortgage clause, and shall
  name I.,ender as mortgagee and/or as an additional loss payee and Borrower further agrees to
  generally assign rights to insurance proceeds to the holder of the Note up to the amount of the
  outstanding loan balance. Lender shall have the right to hold the pjolicies and renewal certificates.
  If Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
  renewal notices. If Borrower obtains any form of insurance coverage, not otherwise required by
  Lender, for damage to. or destruction of, the Property, such policy shall include a standard
  mortgage clause and shall name Lender as mortgagee and/or as an additional loss payee and
  Borrower further agrees to generally assign rights to insurance proceeds to the holder of the Note
  up to the amount of the outstanding loan balance.


  BsetCA)   (0207)
                                                Pigs 6 of   IS
    CVCA 07/02/07 9;3l AM




                     Document Number: 2007000427193 Page: 6 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 72 of 122 Page ID #:77




            In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender.
      Lender may make proof of loss if not made promptly by Borrower. Unl^s Lender and Borrower
     otherwise agree in writing, any insurance proceeds, whether or not the underlying insurance was
     required by Lender, shall be applied to restoration or repair of the Prop>erty, if the restoration or
     repair is economically feasible and Lender’s security is not lessened. During such repair and
     restoration period. Lender shall have the right to hold such insurance proceeds until lender has had
     an opportunity to inspect such Property to ensure the work has been completed to Lender’s
     satisfaction, provided that such inspection shall be undertaken promptly. Lender may disburse
     proceeds for the repairs and restoration in a single payment or in a series of progress payments as
     the work is completed. Unless an agreement is made in writing or Applicable Law requires interest
     to be paid on such insurance proceeds. Lender shall not be required to pay Borrower any interest or
    earnings on such proceeds. Fees for public adjusters, or other third parties, retained by Borrower
    shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower. If the
    restoration or repair is not economically feasible or Lender’s security would be lessened, the
    insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not
    then due. with the excess, if any, paid to Borrower. Such insurance proceeds shall be applied in the
    order provided for in Section 2.
           If Borrower abandons the Property, Lender may file, negotiate and settle any available
    insurance claim and related matters. If Borrower does not respond within 30 days to a notice from
    Lender that the insurance carrier has offered to settle a claim, then Lender may negotiate and settle
    the claim. The JfTday period will begin when the notice is given. In either event, or if Lender
    acquires the Property under Section 22 or otherwise, Borrower hereby assigns to Lender (a)
    Borrower’s rights to any insurance proceeds in an amount not to exceed the amounts unpaid under
    the .Note or this Security Instrument, and (b) any other of Borrower’s rights (other than the right to
   any refund of unearned premiums paid by Borrower) under all insurance policies covering the
   Property, insofar as such rights are applicable to the coverage of the Properly. I/Cnder may use the
   insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the .Vote
   or this Security Instrument, whether or not then due.
          6. Occupancy. Borrower shall occupy, establish, and use the Property as Borrower’s principal
   residence within 60 days after the execution of this Security Instrument and shall continue to occupy
   the Property as Borrower’s principal residence for at least one year after the date of occupancy,
   unless Lender otherwise agrees in writing, which consent shall not be unreasonably withheld, or
   unless extenuating circumstances exist which are beyond Borrower’s control.
          7. Preservation, Maintenance and Protection of the Property; Inspections. Borrower
   shall not destroy, damage or impair the Property, allow the Property to deteriorate or commit waste
   on the Property. Whether or not Borrower is residing in the Property, Borrower shall maintain the
   Property in order to prevent the Property from deteriorating or decreasing in value due to its
  condition. Unless it is determined pursuant to Section 5 that repair or restoration is not
  economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
  deterioration or damage. If insurance or condemnation proceeds are paid in connection with damage
  to. or the taking of. the Property, Borrower shall be responsible for repairing or restoring the
  Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds for
  the repairs and restoration in a single payment or in a series of progress payments as the work is
  completed. If the insurance or condemnation proceeds are not sufficient to repair or restore the
  Property, Borrower is not relieved of Borrower’s obligation for the completion of such repair or
  restoration.
         I.^nder or its agent may make reasonable entries upon and inspections of the Property. If it has
  reasonable cause. Lender may inspect the interior of the improvements on the Property. Lender
  shall give Borrower notice at the time of or prior to such an interior inspection specifying such
  reasonable cause.


  BS6(CA)   10207)
                                                Pigs 7 of   IS
     CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page: 7 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 73 of 122 Page ID #:78




           8. Borrower’s Loan Application. Borrower shall be in default if, during the Loan application
      process. Borrower or any persons or entities acting at the direction of Borrower or with Borrower’s
      knowledp or consent gave materially false, misleading, or inaccurate Information or statements to
      lender {or failed to provide Lender with material information) in connection with the Loan.
      Material representations include, but are not limited to, representations concerning Borrower’s
     occupancy of the Property as Borrower’s principal residence.
           9. Protection of Lender’s Interest in the Property and Rights Under this Security
     Instrument. If (a) Borrower fails to perform the covenants and agreements contained in this
     ^curity Instrument, (b) there is a legal proceeding that might significantly affect Lender’s interest
     in the Property and/or rights under this Security Instrument (such as a proceeding in bankruptcy,
     probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority over
     this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the
     Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender’s
     interest in the Property and rights under this Security Instrument, including protecting and/or
     assessing the value of the Property, and securing and/or repairing the Property. Lender’s actions can
     include, but are not limited to: (a) paying any sums secured by a lien which has priority over this
    Security Instrument: (b) appearing in court; and (c) paying reasonable attorneys’ fees to protect its
    interest in the Property and/or ri^ts under this Security Instrument, including its secured position
    in a bankruptcy preceding. Securing the Property includes, but is not limited to, entering the
    Property to make repairs, change locks, replace or board up doors and windows, drain water from
    pipes, eliminate building or other code violations or dangerous conditions, and have utilities turned
    on or off. Although Lender may take action under this S^tion 9, Lender does not have to do so and
    is not under any duty or obligation to do so. It is agreed that Lender incurs no liability for not taking
    any or all actions authorized under this Section 9.
          Any amounts disbursed by Lender under this Section 9 shall become additional debt of
    Borrower secured by this Security Instrument. These amounts shall bear interest at the Note rate
    from the date of disbursement and shall be payable, with such interest, upon notice from Lender to
    Borrower requesting payment.
          If this S^urity Instrument is on a leasehold. Borrower shall comply with all the provisions of
    the lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge
    unless Lender agrees to the merger in writing.
          10. Mortgage Insurance. If Lwder required Mortgage Insurance as a condition of making the
   Loan, Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect. If,
   for any reason, the Mortgage Insurance coverage required by Lender ceases to be available from the
   mortgage insurer that previously provided such insurance and Borrower was required to make
   separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay
   the premiums required to obtain coverage substantially equivalent to the Mortgage Insurance
   previously in effect, at a cost substantially equivalent to the cost to ^rrower of the Mortgage
   Insurance previously in effect, from an alternate mortgage insurer selected by Lender. If
   substantially equivalent Mortgage Insurance coverage is not available. Borrower shall continue to
   pay to Lender the amount of the separately designated payments that were due when the insurance
  coverage ceased to 1^ in effect. Lender will accept, use and retain these payments as a non'refundable
   loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be nonTefundable.
   notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be required to
  pay Borrower any interest or earnings on such loss reserve. Lender can no longer require loss reserve
  payrnents if Mortgage Insurance coverage (in the amount and for the period that Lender requires)
  provided by an insurer selected by Lender again becomes available, is obtained, and I^ender requires
  separately designated payments toward the premiums for Mortgage Insurance. If Lender required
  Mortgage Insurance as a condition of making the Loan and Borrower was required to make
  separately designated payments toward the premiums for Mortgage Insurance, ^rrower shall pay
  the premiums requir^ to maintain Mortgage Insurance in effect, or to provide a non'refundable
  loss reserve, until Lender’s requirement for Mortgage Insurance ends in accordance with any written
  agreement between Borrower and Lender providing for such termination or until termination is
  required by Applicable Law. Nothing in this Section 10 affects Borrower’s obligation to pay interest
  at the rate provided in the Note.


  6S6(CA1   (0207)
                                                      8 of 15
     CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page: 8 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 74 of 122 Page ID #:79




            Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain
      losses It may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the
      Mortgage Insurance.
            Mortgage insurers evaluate their total risk on ail such insurance in force from time to time and
      may enter into agreements with other parties that share or modify their risk, or reduce losses. These
     agreements are on terms and conditions that are satisfactory to the mortgage insurer and the other
     party (or parties) to these agreements. These agreements may require the mortgage insurer to make
     payments i^ing any Murce of funds that the mortgage insurer may have available (which may
     include runds obtained from Mortgage Insurance premiums).
            As a result of these agreements, Lender, any purchaser of the .Note, another insurer any
     reinsurer, any other entity, or any affiliate of any of the foregoing, may receive (directly or
     indirectly) arnounts that derive from (or might be characterized as) a portion of Borrower’s
     payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer’s risk
    or reducing losses. If such agreement provides that an affiliate of Lender takes a share of the
     insurer s nsk in exchange for a share of the premiums paid to the insurer, the arrangement is often
    termed captive reinsurance." Further
           (a) Any such agreements will not affect the amounts that Borrower has agreed to pay
    for Mortgage Insurance, or any other terms of the Loan. Such agreements will not increase
    the amount Borrower will owe for Mortgage Insurance, and they will not entitle Borrower
    to any refund.
           (b) Any such agreements will not affect the rights Borrower has - if any - with respect
    to the Mortgage Insurance under the Homeowners Protection Act of 1998 or any other
    law. These rights may include the right to receive certain disclosures, to request and obtain
    cancellation of the Mortgage Insurance, to have the Mortgage Insurance terminated
    automatically, and/or to receive a refund of any Mortgage Insurance premiums that were
    unearned at the time of such cancellation or termination.
          II. Assignment of Miscellaneous Proceeds; Forfeiture. All .Miscellaneous Prcx;eeds are
    hereby assigned to and shall be paid to Lender.
          If     Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or
   repair of the Property, if the restoration or repair is economically feasible and Lender’s security is
   not leaned. During such repair and restoration period. Lender shall have the right to hold such
   Miscellanwus Proceeds until Lender has had an opportunity to inspect such Property to ensure the
   work has b^n completed to Lender’s satisfaction, provided that such inspection shall be undertaken
   promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of
   progress payrnents as the work is complet^. Unless an agreement is made in writing or Applicable
   ^w requires interest to be paid on such Miscellaneous Proceeds, Lender shall not be required to pay
   Borrower any interest or earnings on such Miscellaneous Proceeds. If the restoration or repair is not
   economically feasible or Lender’s security would be lessened, the Miscellaneous Proceeds shall be
   applied to the sums secured by this Security Instrument, whether or not then due, with the excess if
   sSt'^ 2                         Miscellaneous Proceeds shall be applied in the order provided for'in
         In the event of a total taking, destruction, or loss in value of the Property, the .Miscellaneous
   Proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due
   with the excess, if any, paid to Borrower.
        In the event of a partial wking, destruction, or loss in value of the Properly in which the fair
   market value of the Property immediately before the partial taking, destruction, or loss in value is
  ^ual to or greater than the amount of the sums secured by this Security Instrument immediately
   before the partial taking, destruction, or loss in value, unless Borrower and Lender otherwise agree
  in writing, the sums secured by this Security Instrument shall be reduced by the amount of the
  Miscellaneous Proceeds multiplied by the following fraction: (a) the total amount of the sums
  secured immediately before the partial taking, destruction, or loss in value divided by (b) the fair
  market value of the Properly immediately before the partial taking, destruction, or loss in value.
  Any balance shall be paid to Borrower.
        In the event of a partial taking, destruction, or loss in value of the Property in which the fair
  market value of the Property immediately before the partial taking, destruction, or loss in value is
  less than the amount of the sums secur^ immediately before the partial taking, destruction, or

  BS6(CA)   (0 20 7)
                                                 Pig* 9 of   IS
     CVCA 07/02/07 9:31 AM




                       Document Number: 2007000427193 Page: 9 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 75 of 122 Page ID #:80




     loss in value, unless Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds
     shall be applied to the sums secured by this Security Instrument whether or not the sums are then
    due.
          If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the
    Opposing Party (as defined in the next sentence) offers to make an award to settle a claim for
    damages, Borrower fails to respond to Lender within 30 days after the date the notice is given,
    Lender IS authorized to collect and apply the Miscellaneous Proceeds either to restoration or repair
    of the Pro^rty or to the sums secur^ by this Security Instrument, whether or not then due.
      Opposing Party" means the third party that owes Borrower Miscellaneous Proceeds or the party
    against whom Borrower has a right of action in regard to Miscellaneous Proceeds.
          Borrower shall be in default if any action or proofing, whether civil or criminal, is begun
    that, 111 Lender s judgment, could result in forfeiture of the Property or other material impairment
    of Lender’s interest in the Property or rights under this Security Instrument. Borrower can cure such
    a default and, if acceleration has occurred, reinstate as provided in Section 19, by causing the action
   or proceeding to be dismiss^ with a ruling that, in Lender’s judgment, precludes forfeiture of the
    PropCTty or other material impairment of Lender’s interest in the Property or rights under this
   purity Instrument. The proceeds of any award or claim for damages that are attributable to the
   impairment of Lender’s interest in the Property are hereby assigned and shall be paid to Lender.
          All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
   applied in the order provided for in Section 2.
          12. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time
   for payment or modification of amortization of the sums secured by this Security Instrument
   granted by Lender to Borrower or any Successor in Interest of Borrower shall not operate to release
   the liability of Borrower or any Successors in Interest of Borrower, Lender shall not be required to
   commence proceedings against any Successor in Interest of Borrower or to refuse to extend time for
   payment or otherwise modify amortiMtion of the sums secured by this Security Instrument by
   reason of any demand made by the original Borrower or any Successors in Interest of Borrower.
   Any forbearance by Lender in exercising any right or remedy including, without limitation, Lender’s
   acceptance of payments from third persons, entities or Successors in Interest of Borrow'er or in
   amounts less than the amount then due. shall not be a waiver of or preclude the exercise of any right
          13. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
   covenants and agrees that Borrower’s obligations and liability shall be joint and several. However,
   any Borrower who co-signs this Security Instrument but does not execute the Note (a "co-signer")’
    (a) IS co-signing this Security Instrument only to mortgage, grant and convey the co-signer’s interest
   in the Property under the terms of this Security Instrument; (b) is not personally obligated to pay
   the sums secured by this Security Instrument: and (c) agrees that Lender and any other Borrower
   can agree to extend, modify, forb^r or make any accommodations with regard to the terms of this
   Security Instrument or the Note without the co-signer’s consent.
          Subj^t to the provisions of Section 18, any Successor in Interest of Borrower who assumes
   Borrower’s obligations under this Security Instrument in writing, and is approved by l>ender, shall
   obtain all of Borrower’s rights and benefits under this Security Instrument. Borrower shall not be
   released from Borrower’s obligations and liability under this Security Instrument unless lender
   agrees to such relea.% in writing. The covenants and agreements of this Security Instrument shall
   bind (except as provided in Section 20) and benefit the successors and assigns of Lender.
          y* Loan Charges. Lender may charge Borrower fees for services performed in connection
   with Borrowers default, for the purpo^ of protecting Lender’s interest in the Property and rights
  under this Security Instrument, including, but not limited to, attorneys’ fees, property inspection
  and valuation fees. In regard to any other fees, the absence of express authority in this Security
  Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on the
  charging of such fee. Lender may not charge fees that are expressly prohibited by this Security
  Instrument or by Applicable Law.
         If the Loan is subject to a law which sets maximum loan charges, and that law is finally
  ‘JJ^^J'prcted so that the interest or other loan charges collected or to be collected in connection with
  the l.x)an exceed the permitted limits, then: (a) any such loan charge shall be reduced by the amount
  necessary to reduce the charge to the permitted limit; and (b) any sums already collected from
  Borrower which exceeded permitted limits will be refunded to Borrower. lender may choose to


  BSBICA)   (020 71
                                                ^ig« 10 of IS
    CVCA 07/02/07 9:31 AM




                      Document Number: 2007000427193 Page: 10 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 76 of 122 Page ID #:81




       make this refund by reducing the principal owed under the Note or by making a direct payment to
       Korrower. If a refund reduces principal, the reduction will be treated as a partial prepayment without
      any prepayment charge (whether or not a prepayment charge is provided for under the Note)
      borrowers acceptance of any such refund made by direct payment to Borrower will constitute a
      waiver or any right of action Borrower might have arising out of such overcharge.
             15. Notices. .411 notices given by Borrower or Lender in connection with this Security
      instrum^t must be in writing. Any notice to Borrower in connection with this Security Instrument
      shall be deemed to have been given to ^rrower when mailed by first class mail or when actually
      delivered to Borrower s notice address if sent by other means. Notice to any one Borrower shall
      coi^titute notice to all Borrowers unless Applicable Law expressly requires otherwise . The notice
      address shall be the Property Address unless Borrower has designated a substitute notice address by
      notice to Under. Borrower shall promptly notify Under of Borrower’s change of address. If Lender
     s^ifies a procedure for reporting Borrower’s change of address, then Borrower shall only report a
     change of address through that specified procedure. There may be only one designated notice address
      under this Security Instrument at any one time. Any notice to Under shall be given by delivering it
     or by mailing it by firet class mail to Under’s address staled herein unless Under has designated
     another addre^ by notice to Borrower. Any notice in conneaion with this Security Instrument shall
     not te deem€^ to have been given to Under until actually received by Under. If any notice required
     by this Ucunty Instrument is also required under Applicable Law, the Applicable Law requirement
     Will satisfy the corresponding requirement under this Security Instrument.
            16. Governing Law; Severability; Rules of Construction. This Security Instrument shall
     be governed by federal law and the law of the jurisdiction in which the Property is located. All rights
    and obligations contained in this Security Instrument are subject to any requirements and
     limitations of .Applicable Law. Applicable Uw might explicitly or implicitly allow the parties to
    agr^ by contract or it might be silent, but such silence shall not be construed as a prohibition
    agaii^t agreement by contract. In the event that any provision or clause of this Security Instrument
    or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this
    security Instrument or the Note which can be given effect without the conflicting provision.
           As us^ m this Security Instrument: (a) words of the masculine gender shall mean and include
    corr^ponding neuter words or words of the feminine gender; (b) words in the singular shall mean
   and include the plural and vice versa; and (c) the word "may" gives sole discretion without any
   obligation to take any action.
           17. Borrower’s Copy. Borrower shall be given one copy of the Note and of this Security
   Instrument.
    lo "T                       Property or a Beneficial Interest in Borrower. As used in this Section
    lo, Interest in the Property means any legal or beneficial interest in the Property, including but
   not imited to. those beneficial interests transferred in a bond for deed, contract for deed
   mstallment sales contract or escrow agreement, the intent of which is the transfer of title by
   Borrower at a future date to a purchaser.
          If all or any part of the Property or any Interest in the Property is sold or transferred (or if
   Borrower is not a natural person and a beneficial interest in Borrower is sold or transferred) without
   UndCT s prior wntten consent, Under may require immediate payment in full of all sums secured
   by this Security Instrument. However, this option shall not be exercised by Under if such exercise is
   prohibited by Applicable Law.
          If Under exercises this option. Under shall give Borrower notice of acceleration. The notice
  shall provide a period of not less than 30 days from the date the notice is given in accordance with
  Section 15 within which Borrower must pay all sums secured by this Security Instrument If
   Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any
  remedies permitted by this Security Instrument without further notice or demand on Borrower.
          19. Borrower s Right to Reinstate After Acceleration. If Borrower meets certain
  conditions, Borrower shall have the right to have enforcement of this Security Instrument
  discontinued at any lime pnor to the earliest of: (a) five days before sale of the Property pursuant to
  any power of sale contained in this Security Instrument; (b) such other period as Applicable Law
  might specify for the ^mination of Borrower’s right to reinstate; or (c) entry of a judgment
  enforcing this Security Instrument. Those conditions are that Borrower: (a) pays Under all sums
  which then would be due under this Security Instrument and the Note as if no acceleration had
  occurred; (b) cures any default of any other covenants or agreements; (c) pays all expenses incurred


  BS6(CA)   (02071
                                                Pt9t t 1 of   IS
     CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page; 11 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 77 of 122 Page ID #:82




       in enforcing this Security Instrument, including, but not limited to. reasonable attorneys’ fees,
       pro^rty inspection and valuation f^. and other fees incurred for the purpose of protecting
       Lender s interest in the Properly and rights under this Security Instrument; and (d) takes such action
       ^ Lender may reasonably require to assure that Lender’s interest in the Property and rights under
       this Security Instrument, and Borrower’s obligation to pay the sums secured by this Security
       Jnstrument. shall continue unchanged. Lender may require that Borrower pay such reinstatement
       sums and exper^ m one or more of the following forms, as selected by Lender- U) cash* (b)
       rnoney order; (c) certifi^ check, bank check, treasurer’s check or cashier’s check, provided any such
       ch^k IS drawn upon an institution whose deposits are insured by a federal agency, instrumentality or
                                  Funds Transfer. Upon reinstatement by Borrower, this Security Instrument
       and obligations secured hereby shall remain fully effective as if no acceleration had occurred
       However this right to reinstate shall not apply in the case of acceleration under Section 18.
            20. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial
      interest in the N(Ke (together with this Security Instrument) can be sold one or more times without
      prior notice to Borrow^. A Mle might result in a change in the entity (known a.s the "Loan
      Servicer J that collects Periodic Payments due under the Note and this Security Instrument and
      ^rforms other mortgage loan servicing obligations under the Note, this Security Instrument, and
                     1^' *          might be one or more changes of the Loan Servicer unrelated to a sale of
      the Note. If there is a change of the Loan Servicer, Borrower will be given written notice of the
      change which will state the name and address of the new Loan Servicer, the address to which
      payments should be made and any other information RESPA requires in connection with a notice of
      transfer of servicing. If the Note is sold and thereafter the I..oan is serviced by a Loan Servicer other
      than the purchaser of the Note, the mortgage loan servicing obligations to Borrower will remain
      with the l^an Servicer or be transferred to a successor Loan Servicer and are not assumed by the
     Note purchaser unless otherwise provided by the Note purchaser.
            Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as
     either an indiyicwal litigant or the member of a class) that arises from the other party’s actions
     pursuant to this Security Instrument or that alleges that the other party has breached any provision
     of, or any duty owed by reason of, this Swurity Instrument, until such Borrower or Lender has
     noting the oth^ party (with such notice given in compliance with the requirements of Section 15)
     ot such alleged breach and afforded the other party hereto a reasonable period after the giving of
     such notice to take corrective action. If Applicable Law provides a time period which must elapse
     terore certain a^ion can be taken, that time period will be deemed to be reasonable for purposes of
     this paragraph. The notice of acceleration and opportunity to cure given to Borrower pursuant to
    bection 22 and the notice of acceleration given to Borrower pursuant to Section 18 shall be deemed
    to satisfy the notice and opportunity to take corrective action provisions of this Section 20.
           21. Hazardous Substances. As used in this Section 21; (a) "Hazardous Substances" are those
    suMtanc^ defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law
    and the following substances: gasoline, kerosene, other flammable or toxic petroleum products,
    to^c pesticides and herbicides, volatile solvents, materials containing asbestos or formaldehyde, and
    radioactive materials; (b) "Environmental Law" means federal laws and laws of the jurisdiction
    where the Pro^rty is located that relate to health, safety or environmental protection; (c)
      Lnvironrt^ntal Cleanup includes any response action, remedial action, or removal action, as
    defined in Environmental Law; and (d) an "Environmental Condition" means a condition that can
    cause, contribute to. or otherwise trigger an Environmental Cleanup.
           ^rrower shall not cause or permit the presence, use, disposal, storage, or release of any
    Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property
    Borrower shall not do. nor allow anyone else to do, anything affecting the Property (a) that is in
   violation of any Environmental Law. (b) which creates an Environmental Condition, or (c) which.
                 presence, use, or release of a Hazardous Substance, creates a condition that adversely
   attects the value of the Property. The pr^eding two sentences shall not apply to the presence, use. or
   storage on the Property of small quantities of Hazardous Substances that are generally recognized to
   ^ appropriate to normal residential uses and to maintenance of the Property (including, but not
   limited to. hazardous substances in consumer products).
          Borrower shall promptly give Lender written notice of (a) any investigation, claim, demand,
   lawsuit or other action by any governmental or regulatory agency or private party involving the
   Property and any Hazardous Substance or Environmental Law of which Borrower has actual


   BS6(CA)   (0207)
                                                  Pas* )2 ol )9
      CVCA 07/02/07 9:31 AM




                      Document Number: 2007000427193 Page: 12 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 78 of 122 Page ID #:83




     knowledge, (b) any Environmental Condition, including but not limited to, any spilling, leaking,
     discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused by
     the presence, use or release of a Hazardous Substance which adversely affects the value of the
     Property. If Borrower learns, or is notified by any governmental or regulatory authority, or any
     private parry, that any removal or other remediation of any Hazardous Substance affecting the
     Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
     with Environmental Law. Nothing herein shall create any obligation on Lender for an
     Environmental Cleanup.
           NON"UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
           22. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration
     following Borrower’s breach of any covenant or agreement in this Security Instrument
     (but not prior to acceleration under Section 18 unless Applicable Law provides otherwise).
    The notice shall specify: (a) the default; (b) the action required to cure the default; (c) a
    date, not less than 30 days from the date the notice is given to Borrower, by which the
    default must be cured; and (d) that failure to cure the default on or before the date
    specified in the notice may result in acceleration of the sums secured by this Security
    Instrument and sale of the Property. The notice shall further inform Borrower of the right
    to reinstate after acceleration and the right to bring a court action to assert the
    non-existence of a default or any other defense of Borrower to acceleration and sale. If the
    default is not cured on or before the date specified in the notice. Lender at its option may
    require immediate payment in full of all sums secured by this Security Instrument
    without further demand and may invoke the power of sale and any other remedies
    permitted by Applicable Law. Lender shall be entitled to collect all expenses incurred in
    pursuing the remedies provided in this Section 22, including, but not limited to,
    reasonable attorneys’ fees and costs of title evidence.
          If Lender invokes the power of sale. Lender shall execute or cause Trustee to execute a
    written notice of the occurrence of an event of default and of Lender’s election to cause
    the Property to be sold. Trustee shall cause this notice to be recorded in each county in
    which any part of the Property is located. Lender or Trustee shall mail copies of the notice
   as prescribed by Applicable Law to Borrower and to the other persons prescribed by
    Applicable Law. Trustee shall give public notice of sale to the persons and in the manner
   prescribed by Applicable Law. After the time required by Applicable Law, Trustee,
    without demand on Borrower, shall sell the Property at public auction to the highest
   bidder at the time and place and under the terms designated in the notice of sale in one or
   more parcels and in any order Trustee determines. Trustee may postpone sale of all or any
   parcel of the Property by public announcement at the time and place of any previously
   scheduled sale. Lender or its designee may purchase the Property at any sale.
         Trustee shall deliver to the purchaser Trustee’s deed conveying the Property without
   any covenant or warranty, expressed or implied. The recitals in the Trustee’s deed shall be
   prima facie evidence of the truth of the statements made therein. Trustee shall apply the
   proceeds of the sale in the following order: (a) to all expenses of the sale, including, but not
   limited to, reasonable Trustee’s and attorneys’ fees; (b) to all sums secured by this
  Security Instrument; and (c) any excess to the person or persons legally entitled to it.
         23. Reconveyance. Upon payment of all sums secured by this Security Instrument, L>ender
  shall request Trustee to reconvey the Property and shall surrender this Security Instrument and all
  not^ evidencing debt secured by this Security Instrument to Trustee. Trustee shall reconvey the
  Property without warranty to the person or persons legally entitled to it. Lender may charge such
  person or persons a reasonable fee for reconveying the Property, but only if the fee is paid to a third
  party (such as the Trustee) for services rendered and the charging of the fee is permitted under
  Applicable Law. If the fee charged does not exceed the fee set by Applicable Law, the fee is
  conclusively presumed to be reasonable.
         24. Substitute Trustee. Lender, at its option, may from time to time appoint a successor
  trustee to any Trustee appointed hereunder by an instrument executed and acknowledged by Lender
  and recorded in the office of the Recorder of the county in which the Property is located. The
  instrument shall contain the name of the original Lender, Trustee and Borrower, the book and page
  where this Security Instrument is recorded and the name and address of the successor trustee.

  BS6(CA)   (o?o7)
                                               Pt9« >3 of   IS
     CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page: 13 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 79 of 122 Page ID #:84




   Without conveyance of the Property, the successor trustee shall succeed to all the title, powers and
   duties conferred upon the Trustee herein and by Applicable Law. This procedure for substitution
   of trustee shall govern to the exclusion of all other provisions for substitution.
        25. Statement of Obligation Fee. Lender may collect a fee not to exceed the maximum
   amount permitted by Applicable Law for furnishing the statement of obligation as provided by
   Section 2943 of the Civil Code of California.

        BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
   in this Security Instrument and in any Rider executed by Borrower and recorded with it.
   Wi tnesses:




                                                        DOO M. xo                           -Borrower




                                                                                                {Seal)
                                                                                            -Borrower




                                           (Seal)                                               (Seal)
                                        -Borrower                                           -Borrower




                                           (Seal)                                              (Seal)
                                       -Borrower                                            -Borrower




                                           (Seal)                                              (Seal)
                                       -Borrower                                            -Borrower




  BS6(CA)   (02071
                                              Pago M of )S
    CVCA 07/02/07 9:31 AM




                     Document Number: 2007000427193 Page: 14 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 80 of 122 Page ID #:85




      State of California
      County of                                S                                        ss.

                                                                  before me, ‘                UoftA,              VV-Vj^'^-C
                                                                                                personally appeared


                                  Vc>

    personally known to me^or proved to me on the basis of satisfactory evidence) to be the
  ^^,,.pei^n{s) whose name(s)<4^are sutegnbed to the within instrument and acknowledged to me that
  \t^he/they executed the same in<@her/their authorized capacity.(ies), and that by |@her/their
   signature(s) on the instrument the person{s) or the entity upon behalf of which the person{s)
   acted, executed the instrument.
    WITNESS my hand and official seal.
                                                                                            (Seal)

                              SORANAT/              k
                       Commission # 1552401         _
                       NotOfV Public - California   |
                          Los Angeles County        f                           SORa .NAf/.
                        romm. Expires Feb 1                               Commission # IS5240I     f
            V                                              ^                          ■ Colifornfa |
                                                                           Los Angefes County      f
                                                                                Expires Feb 13.2009^



  ?                    SORA NAM
                 Commission# 1552401
              1 Notory Public - Colifornia |
                  los Angeles County
              My Comm. Expires Feb 13.2009




  BS6(CA}    (0307)
                                                        Pig« 15 of 19
      CVCA 07/02/07 9:31 AM




                      Document Number: 2007000427193 Page: 15 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 81 of 122 Page ID #:86




    LOAN #

                       ADJUSTABLE RATE RIDER
        THIS ADJUSTABLE RATE RIDER is made this 2ND         day of JULY, 2007
    and is incorporated into and shall be deemed to amend and supplement the Mortgage,
    Deed of Trust, or Security Deed (the "Security InstrumenD of the same date given by
    the undersigned (the "Borrower") to secure Borrower's Adjustable Rate Note (the "Note")
    to BANK OF AMERICA, N.A.


    (the "Lender") of the same date and covering the Property described in the Security
    Instrument and located at 2244 SHAPIRO STREET, FULLERTON, CA 93833


                                       (Property Address)

           THIS NOTE CONTAINS PROVISIONS ALLOWING FOR CHANGES IN MY
           INTEREST RATE AND MY MONTHLY PAYMENT. INCREASES IN THE
           INTEREST RATE WILL RESULT IN HIGHER PAYMENTS. DECREASES IN
           THE INTEREST RATE WILL RESULT IN LOWER PAYMENTS.

       ADDITIONAL COVENANTS. In addition to the covenants and agreements made In
   the Security Instrument, Borrower and Lender further covenant and agree as follows:

   A. INTEREST RATE AND MONTHLY PAYMENT CHANGES
       The Note provides for an initial Interest rate of       7.250            %. The Note
   provides for changes in the interest rate and the monthly payments, as follows:

   4. INTEREST RATE AND MONTHLY PAYMENT CHANGES
        (A) Change Oates
        The interest rate I will pay may change on the FIRST day of AUGUST. 2012
           , and on that day every     12TH       month thereafter. Each date on which my
   interest rate could change is called a "Change Date."

        (B) The Index
        Beginning with the first Change Date, my Interest rate will be based on an Index. The
   "Index" Is:



   MULTISTATE ADJUSTABLE RATE RIDER - Single Family     mgmi 07/02/07 9:3i m
                                 Page 1 of 6
   BSB99R (0402)   VMP Mortgage Solutions, Inc. (800)521-7291




                Document Number: 2007000427193 Page: 16 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 82 of 122 Page ID #:87




    THE ONE-YEAR LONDON INTERBANK OFFERED RATE ("LIBOR“) WHICH IS THE AVERAGE
    OF INTERBANK OFFERED RATES FOR ONE-YEAR U.S. DOLLAR-DENOMINATED DEPOSITS
    IN THE LONDON MARKET, AS PUBLISHED IN THE WALL STREET JOURNAL. THE MOST
    RECENT INDEX FIGURE AVAILABLE AS OF THE DATE 45 DAYS BEFORE EACH CHANGE
    DATE IS CALLED THE "CURRENT INDEX."




       If the Index is no longer available, the Note Holder will choose a new Index that is
   based upon comparable information. The Note Holder will give me notice of this choice.

        (C) Calculation of Changes
        Before each Change Date, the Note Holder will calculate my new interest rate by
   adding TWO AND ONE-QUARTER                                                       percentage
   points (      2.250               %) to the Current Index. The Note Holder will then round
   the result of this addition to the | | Nearest [XH Next Highest | } Next Lowest
   ONE-EIGHTH OF ONE PERCENTAGE POINT                       (      0.125           '%). Subject
                                                                                        ’
   to the limits stated in Section 40) below, this rounded amount will be my new interest
   rate until the next Change Data
        The Note Holder will then determine the amount of the monthly payment that would
   be sufficient to repay the unpaid principal I am expected to owe at the Change Date in
   full on the maturity date at my new interest rate in substantially equal payments. The
   result of this calculation will be the new amount of my monthly payment

    Pn Interest-Only Period
       The "Interest-only Period" is the period from the date of this Note throuah
   AUGUST 01 . 2017        . For the interest-only period, after calculating my new interest
  rate as provided above, the Note Holder will then determine the amount of the monthly
  payment that would be sufficient to pay the interest which accrues on the unpaid
  principal of my loan. The result of this calculation will be the new amount of my monthly
  payment.
       The "Amortization Period" Is the period after the interest-only period. For the
  amortization period, after calculating my new interest rate as provided above, the Note
  Holder will then determine the amount of the monthly payment that would be sufficient
  to repay the unpaid principal that I am expected to owe at the Change Date in full on the
  Maturity Date at my new interest rate In substantially equal payments. The result of this
  calculation will be the new amount of my monthly payment




  BS899R (0402)                          Page 2 of 6            MGNP 07/02/07 9:3> AM




                Document Number: 2007000427193 Page: 17 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 83 of 122 Page ID #:88




       (D) Limits on Interest Rate Changes
       < Piease check appropriate boxes; if no box is checked, there will be no
    maximum iimit on changes .)
                There will be no maximum limit on interest rate changes.
        □ (2) The interest rate I am required to pay at the first Change Date will not be
             greater than                      % or less than                          %.
        I I ^3) My Interest rate will never be increased or decreased on any single Change
             Date by more than
             percentage points (                                  %) from the rate of interest I
             have been paying for the preceding period
        nn (4) My interest rate will never be greater than 12.250                    %. which Is
            called the "Maximum Rata"
       I I (5) My interest rate will never be less than                              %. which is
            called the "Minimum Rata"
       \ I (6) My interest rate will never be less than the initial interest rate.
       13]      The interest rate I am required to pay at the first Change Date will not be
            greater than         12.250           % or less than                   2.250      %.
            Thereafter, my interest rate will never be increased or decreased on any single
            Change Date by more than TWO
                                          percentage points (            2.000               %)
            from the rate of interest I have been paying for the preceding period.

       <E) Effective Date of Changes
       My new interest rate will become effective on each Change Date. I will pay the
   amount of my new monthly payment beginning on the first monthly payment date after
   the Change Date until the amount of my monthly payment changes again.

        if) Notice of Changes
        The (Mote Holder will deliver or mail to me a notice of any changes in my interest
   rate and the amount of my monthly payment before the effective date of any change.
   The notice will include information required by law to be given to me and also the title
   and telephone number of a person who will answer any question I may have regarding
   the notice.




  BS899R (0402)                          Page 3 of 6             MGNR 07/02/07 9:3J AM




                Document Number: 2007000427193 Page: 18 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 84 of 122 Page ID #:89




    B. TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER
    Uniform Covenant 18 of the Security Instrument is amended to read as follows:
          (1) WHEN MY INITIAL FIXED INTEREST RATE CHANGES TO AN ADJUSTABLE
     INTEREST RATE USJDER THE TERMS STATED IN SECTION 4 ABOVE, UNIFORM
    COVENANT 18 OF THE SECURITY INSTRUMENT DESCRIBED IN SECTION B(2)
    BELOW SHALL THEN CEASE TO BE IN EFFECT, AND UNIFORM COVENANT 18 OF
    THE SECURITY INSTRUMENT SHALL INSTEAD BE DESCRIBED AS FOLLOWS;

             Transfer of the Property or a Beneficial Interest in Borrower. As used in
        this Section 18. "Interest in the Property" means any legal or beneficial interest
        in the Property, including, but not limited to, those beneficial interests
        transferred In a bond for deed, contract for deed, installment sales contract or
        escrow agreement, the intent of which is the transfer of the title by Borrower
        at a future date to a purchaser.
             If ail or any part of the Property or any Interest in the Property Is sold or
       transferred (or If a Borrower is not a natural person and a beneficial Interest in
       Borrower is sold or transferred) without Lender's prior written consent. Lender
       may require immediate payment in full of all sums secured by this Security
       Instrument However, this option shall not be exercised by Lender if such
       exercise is prohibited by Applicable Law. Lender also shall not exercise this
       option if: (a) Borrower causes to be submitted to Lender information required
       by Lender to evaluate the intended transferee as if a new loan were being made
       to the transferee; and (b) Lender reasonably determines that Lender's security
       will not be impaired by the loan assumption and that the risk of a breach of any
       covenant or agreement in this Security Instrument is acceptable to Lender.
             To the extent permitted by Applicable Law, Lender may charge a reasonable
       fee as a condition to Lender's consent to the loan assumption. Lender also may
       require the transferee to sign an assumption agreement that is acceptable to
       Lender and that obligates the transferee to keep all the promises and
       agreements made in the Note and in this Security Instrument Borrower will
       continue to be obligated under the Note and tills Security Instrument unless
       Lender releases Borrower in writing.




   BS899R (0402)                         Page 4 of 6            hSNR 07/02/07 9:31 AM




               Document Number: 2007000427193 Page: 19 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 85 of 122 Page ID #:90




            If Lender exercises the option to require immediate payment in full. Lender shad
   give Borrower notice of acceleration. The notice shall provide a period of not less than
   30 days from the date the notice is given in accordance with Section 15 within which
   Borrower must pay all sums secured by this Security Instrument If Borrower fails to
   pay these sums prior to the expiration of this period. Lender may invoke any remedies
   permitted by this Security Instrument without further notice or demand on Borrower.
        (2} UNTIL MY INITIAL FIXED INTEREST RATE CHANGES TO AN ADJUSTABLE
    INTEREST RATE UNDER THE TERMS STATED (N SECTION 4 ABOVE. UNIFORM COVENANT
    18 OF THE SECURITY INSTRUMENT SHALL READ AS FOLLOWS:
        TRANSFER OF THE PROPERTY OR A BENEFICIAL INTEREST IN BORROWER. AS
    USED IN THIS SECTION 18. "INTEREST IN THE PROPERTY" MEANS ANY LEGAL OR
    BENEFICIAL INTEREST IN THE PROPERTY, INCLUDING, BUT NOT LIMITED TO. THOSE
   BENEFICIAL INTERESTS TRANSFERRED IN A BOND FOR DEED. CONTRACT FOR DEED.
    INSTALLMENT SALES CONTRACT OR ESCROW AGREEMENT. THE INTENT OF WHICH IS
   THE TRANSFER OF TITLE BY BORROWER AT A FUTURE DATE TO A PURCHASER.
        IF ALL OR ANY PART OF THE PROPERTY OR ANY INTEREST IN THE PROPERTY IS
   SOLD OR TRANSFERRED (OR IF BORROWER IS NOT A NATURAL PERSON AND A
   BENEFICIAL INTEREST IN BORROWER IS SOLD OR TRANSFERRED) WITHOUT LENDER’S
   PRIOR WRITTEN CONSENT. LENDER MAY REQUIRE IMMEDIATE PAYMENT IN FULL OF
   ALL SUMS SECURED BY THIS SECURITY INSTRUMENT. HOWEVER. THIS OPTION SHALL
   NOT BE EXERCISED BY LENDER IF EXERCISE IS PROHIBITED BY APPLICABLE LAW.
        IF LENDER EXERCISES THIS OPTION. LENDER SHALL GIVE BORROWER NOTICE OF
   ACCELERATION. THE NOTICE SHALL PROVIDE A PERIOD OF NOT LESS THAN 30 DAYS
   FROM THE DATE THE NOTICE IS GIVEN IN ACCORDANCE WITH SECTION 15 WITHIN
   WHICH BORROWER MUST PAY ALL SUMS SECURED BY THIS SECURITY INSTRUMENT. IF
   BORROWER FAILS TO PAY THESE SUMS PRIOR TO THE EXPIRATION OF THIS PERIOD,
   LENDER MAY INVOKE ANY REMEDIES PERMITTED BY THIS SECURITY INSTRUMENT
   WITHOUT FURTHER NOTICE OR DEMAND ON BORROWER.




  BS899R (0402)                        Page 5 of 6            MGNR 07/02/07 9:31 AM




               Document Number: 2007000427193 Page: 20 of 25
 Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 86 of 122 Page ID #:91


                                                            370312867

                              EXHIBIT "A"

                           LEGAL DESCRIPTION

THE LAND REFERRED TO HEREIN IS SITUATED IN THE STATE OF CALIFORNIA,
COUNTY OF ORANGE, DESCRIBED AS FOLLOWS:

  PARCEL 1:

           ™^CT NO. 16135, IN THE CITY OF FULLERTON, COUNTY OF
 T^nnv            CALIFORNIA, AS SHOWN ON A MAP ("MAP") RECORDED
 pprnDnc                     INCLUSIVE OF MISCELLANEOUS MAPS,
 RECORDS OF ORANGE COUNTY, CALIFORNIA.


 =H= ~=  HOWEVER, ANY RIGHT TO ENTER UPON THE SURFACE OF SAID
          ^ portion of the SUBSURFACE LYING BENEATH A DEPTH OF
 500 FEET, AS EXCEPTED OR RESERVED BY DEED RECORDED.




 “ ~ ™~i= ™ »
 PARCEL 2:

                               ACCESS, DRAINAGE, ENCROACHMENT,

AND RESTRICTIONS AND RESERVATION OF EASEMENTS FOR AMERIGE
=j;'^“L”igst"S’™“ssg                                          Lk
HEIGHTS T^MEDGE, PHASE 10 LOTS 41 THROUGH 46, INCLUSIVE, 90
IKACT NO, 16135, AND LOT B OF TRACT NO. 16205) RECORDFn tthv i
2003, AS INSTRUMENT NO. 03-775473 ("NOTICE OF ADDITION") BOTH
OF OFFICIAL RECORDS OF ORANGE COUNO^, SlIFoLi^          '
PARCEL 3:

EXCLUSIVE USE EASEMENT FOR SIDEYARD PURPOSES, AS APPLICABLE, AS
DESCRIBED AND ASSIGNED IN THE MASTER DECLARATION.
End of Legal Description



              Document Number: 2007000427193 Page: 25 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 87 of 122 Page ID #:92




        BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
    contained in this Adjustable Rate Rider.


                                                                                 ____ (Seal)
    DOOU«. KO                                                                    -Borrower

                                                                                 ____ (Seal)
                                                                                 -Borrower

                                                                                 ____ (Seal)
                                                                                 -Borrower

                                                                                 ____ (Sea!)
                                                                                 -Borrower

                                                                             ____ (Seal)
                                                                             -Borrower

                                                                             ____ (Seal)
                                                                             -Borrower

                                                                             ____ (Seal)
                                                                             -Borrower

                                                                             ____ (Seal)
                                                                             -Borrower



   BS899R (0402)                    Page 6 of 6        MGNR 07/02/07 9:3} AN-l




                Document Number: 2007000427193 Page: 21 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 88 of 122 Page ID #:93




    LOAN #

          PLANNED UNIT DEVELOPMENT RIDER
        THIS PLANNED UNIT DEVELOPMENT RIDER is made this                2ND      day of
     JULY, 2007                , and is incorporated into and shall be deemed to amend
   and supplement the Mortgage, Deed of Trust, or Security Deed (the "Security
   Instrument") of the same date, given by the undersigned (the "Borrower") to secure
   Borrower's Note to

   BANK OF AMERICA. N.A.
                                                                         (the "Lender")
   of the same date and covering the Property described In the Security Instrument and
   located at
   2244 SHAPIRO STREET. FULLERTON, CA 93833


                                        (Property Address)
   The Property includes, but is not limited to. a parcel of land improved with a dwelling,
   together with other such parcels and certain common areas and facilities, as described in
                       COVENANTS, CONDITIONS, AND RESTRICTIONS *••••

   (the "Declaration"). The Property is a part of a planned unit development known as

                             AMERIGO HEIGHTS
                                   (Name of Planned Unit Development)
    (the "PUD"). The Property also includes Borrower's interest in the homeowners
    association or equivalent entity owning or managing the common areas and facilities of
    the PUD (the "Owners Association") and the uses, benefits and proceeds of Borrower’s
    Interest
         PUD COVENANTS. In addition to the covenants and agreements made in the
   Security Instrument, Borrower and Lender further covenant and agree as follows:
         A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the
   PUD'S Constituent Documents. The "Constituent Documents" are the: (i) Declaration; (ii)
   articles of incorporation, trust instrument or any equivalent document which creates the
   Owners Association; and (iii) any by-laws or other rules or regulations of the
   OwnersAssociatioR Borrower shall promptly pay, when due, all dues and assessments
   imposed pursuant to the Constituent Documents.


   MULTISTATE      PUD    RIDER - Single Family

                                      Page 1 of 3               M07P 07/02/07   9;3) PM
  BS7R (0411)            VMP Mortgage Solutions, Inc. (800)521-7291




                Document Number: 2007000427193 Page: 22 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 89 of 122 Page ID #:94




           B. Property Insurance. So long as the Owners Association maintains, with a
     generally accepted insurance carrier, a "master" or "blanket" policy insuring the Property
     which is‘satisfactory to Lender and which provides insurance coverage in the amounts
     (including deductible levels), for the periods, and against loss by fire, hazards included
     within the term "extended coverage," and any other hazards, including, but not limited to.
     earthquakes and floods, for which Lender requires insurance, then: (i) Lender waives die
     provision In Section 3 for the Periodic Payment to Lender of the yearly premium
     installments for property insurance on the Property; and (ii) Borrower’s obligation under
     Section 5 to maintain property insurance coverage on the Property is deemed satisfied
     to the extent that the required coverage is provided by the Owners Association policy,
       j What Lender requires as a condition of this waiver can change during the term of
    the loaa
          Borrower shall give Lender prompt notice of any lapse in required property
    insurance coverage provided by the master or blanket policy.
          In the event of a distribution of property insurance proceeds in lieu of restoration
    or repair following a loss to the Property, or to common areas and facilities of the
    PUD, any proceeds payable to Borrower are hereby assigned and shall be paid to
    Lender. Lender shall apply the proceeds to the sums secured by the Security Instrument,
    whether or not then due. with the excess, if any, paid to Borrower.
          C. Public Liability Insurance. Borrower shall take such actions as may be
    reasonable to insure that the Owners Association maintains a public liability insurance
    policy acceptable in form, amount, and extent of coverage to Lender.
          0. Condemnation. The proceeds of any award or claim for damages, direct or
   consequential, payable to Borrower in connection with any condemnation or other taking
   of all or any part of the Property or the common areas and facilities of the PUD, or for
   any conveyance in lieu of condemnation, are hereby assigned and shall be paid to Lender.
   Such proceeds shall be applied by Lender to the sums secured by the Security
   Instrument as provided in Section 11.
          E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and
   with Lender's prior written consent, either partition or subdivide the Property or consent
   to: (i) the abandonment or termination of the PUD, except for abandonment or
   termination required by law in the case of substantial destruction by fire or other
   casualty or in the case of a taking by condemnation or eminent domain; (ii) any
  amendment to any provision of the "Constituent Documents" if the provision is for the
  express benefit of Lender; (iii) terrhination of professional management and assumption
  of self-management of the Owners Association; or (Iv) any action which would have the
  effect of rendering the public liability Insurance coverage maintained by the Owners
  Association unacceptable to Lender.
         F. Remedies. If Borrower does not pay PUD dues and assessments when due, then
  Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall
  become additional debt of Borrower secured by the Security Instrument Unless
  Borrower and Lender agree to other terms of payment, these amounts shall bear
  interest from the date of disbursement at the Note rate and shall be payable, with
  Interest, upon notice from Lender to Borrower requesting payment



  BS7R (0411)                            Page 2 of 3             M07P 07/02/07 9:31 Mi




                Document Number: 2007000427193 Page: 23 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 90 of 122 Page ID #:95




   BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants
   contained in this PUD Rider.


                                                                        ____ (Seal)
                                                                        -Borrower

                                                                        ____ (Seal)
                                                                        -Borrower

                                                                        ____ (Seal)
                                                                        -Borrower

                                                                       ____ (Seal)
                                                                       -Borrower

                                                                       ____ (Seal)
                                                                       -Borrower

                                                                       ____ (Seal)
                                                                       -Borrower

                                                                       ____ (Seal)
                                                                       -Borrower

                                                                       ____ (Seal)
                                                                       -Borrower


   BS7R (0411)                     Page 3 of 3      M07P 07/02/07 9:31 AM




                 Document Number: 2007000427193 Page: 24 of 25
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 91 of 122 Page ID #:96




                             Exhibit 3
        Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 92 of 122 Page ID #:97
                                                                      Recorded in Officiai Records, Orange County
                                                                      Hugh Nguyen, Clerk-f^ecorder
Recording Requested By and When Recorded                                                                               9.00
Return To;                                                                *$R0006720287$*
Indecomm Global Services
2925 Country Drive
                                                                        201400020^^ 8:00 am 05/27/14
                                                                      66401A32F13 1
St. Paul. MN 55117
                                                                      0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00




                                      Assignment of Deed of Trust
Dated; May 22, 2014                                                                                  Loan:
For value received Bank of America, N.A.. by Indecomm Global Services its attorney in fact, 7105 Corporate Drive,
Plano, TX 75024, the undersigned hereby grants, assigns and transfers to Christiana Trust, a division of Wilmington
Savings Fund Society. FSB, not in its individual capacity but as Trustee of ARLP Trust 3. In c/o Aitisource Asset
Management Corporation, 402 Strand St. Frederiksted, VI 00820, all beneficial interest under a certain Deed of Trust
dated July 2,2007 executed by DOO M KO, AN UNMARRIED MAN and recorded in Book XX on Page(s) XX as
Document Number 2007000427193 on July 9, 2007 in the office of the County Recorder of Orange County,
California.

      Bank of America. N.A.. by Indecomm Global Services its
      attorney in fact
By:
        L
      Yu Yee Vang,       T
      Assistant Secretary
STATE OF Minnesota                         )

COUNTY       Ramsey                        )SS                                         •U04684309*

On this, the 22nd day of May , 2014 . before me the undersigned officer, personally appeared Yu Yee Vang who
acknowledged himself or herself to be the Assistant Secretary of Indecomm Global Services its attorney m fact for
 Bank of America, N.A.. and that he or she as such Assistant Secretary . being authorized to do so. executed the
foregoing instrument for the purposes therein contained by signing the name of the corporation by himself or herself as
Assistant Secretary .
In witness whereof, I here unto set my hand and official seal.

Prepared By;
Lisa Spurbeck
Indecomm Global Services
                                                                 ‘   1A / V V   VII
                                                                                      \n
2925 Country Drive                                               ' }ao Cindy Fang, Notary Public
St. Paul. MN 55117                                               My Commission expires: January 31,2017
                                                                                           CINDY FANG I
                                                                         I      / Notary Publlc-Minnesota ;
                                                                                UyCommlealon Expires Jan 31, SOI 7 :




                             Document Number: 2014000202958 Page: 1 of 1
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 93 of 122 Page ID #:98




                             Exhibit 4
      Case 8:19-cv-01963 Document 1-1 Filed 10/16/19  Page 94 of 122 Page ID #:99
                                                Recorded in Official Records, Orange County
                                                                       Hugh Nguyen, Clerk-Recorder
                                                                                                                          9.00
Recording Requested By and When Recorded                                  *$R0006820009$*
Return To:                                                               2014000274135 9:17 am 07/10/14
Indecomm Global Services                                                217 402 A32F13 1
2925 Country Drive                                                      0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
St. Paul. MN 55117




                      ‘Corrective Assagrument of Deed of Trust
Dated: July 6.2014                                                                                   Loan:
For value received Sank ot America, N.A., by Indecomm Global Services its attorney in fact, 7105 Corporate Drivo,
Plano, TX 75024, the undersigned hereby grants, assigns and transfers to Christiana Trust, a division of Wilmington
Savings Fund Society, FSB, not in its individual capacity but as Trustee of ARLP Trust 4, In c/o Altisource Asset
Management Corporation, 402 Strand St, Frederiksted, VI 00820, all beneficial interest under a certain Deed of Trust
dated July 2, 2007 executed by DOO M KO, AN UNMARRIED MAN and recorded in Book XX on Page(s) XX as
Document Number 2007000427193 on July 9, 2007 in the office of the County Recorder of Orange County,
California.
                                                                       ‘To correct the assignee name on assignment
      Bank of America, N.A., by Indecomm Global Services Its           dated 5/22/2014 and recorded on 5/27/2014
      attorney in fact
                                                                       under Doc# 2014000202958.
By:

      Bao Cindy Fang,
      Vice President
STATE OF Minnesota
COUNTY       Ramsey                       )SS                                         •U04776086*

On this, the 8th day of July , 2014 . before me the undersigned officer, personally appeared Bao Cindy Fang who
acknowledged himself or herself to be the Vice President of Indecomm Global Services its attorney In fact for
Bank of America, N.A., and that he or she as such Vice President. being authorized to do so, executed the
foregoing instrument for the purposes therein contained by signing the name of the corporation by himself or herself as
Vice President.
In witness whereof, I here unto set my hand and official seal.

Prepared By:
Lisa Spurbeck
Indecomm Global Services
2925 Country Drive
                                                                                       Public
                                                                                                                I
                                                               /fUng Mee Yang
St. Paul. MN 55117                                             mV Commission expires: January 31, 2017

                                                                > /i
                                                                  I    m     PANG MEE YANG
                                                                            I Notary Public-Minnesota
                                                                            My Commission Expires Jan 31,2017
                                                                            ^^^A^AWVVVVVVVWWWAlW




                           Document Number; 2014000274135 Page: 1 of 1
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 95 of 122 Page ID #:100




                              Exhibit 5
    Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 96 of 122 Page ID #:101



                                                                     Recorded in Official Records, Orange County
                                                                     Hugh Nguyen, Clerk-Recorder
RECORDING REQUESTED BY:                                                                                                   12.00
Premium Title of California                                             *$R00070271                            52$*
                                                                       20140004154019:58 am 10/14/14
                                                                     105409S15F13 2
AND WHEN RECORDED MAIL TO:                                           0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
Western Progressive, LLC
2002 Summit Blvd, Suite 600
Atlanta, GA 30319

                                                                                                  SPACE ABOVE THIS LtNE
FOR RECORDER'S USE
TS No.:20l4-03030-CA           55713097649644

                                    SUBSTITUTION OF TRUSTEE

         WHEREAS, DOO M. KO, An Unmarried Man was the original Trustor, PRLAP, INC. was the original
Tnistee, and BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION was the original
Beneficiary under that certain Deed of Trust dated 07/02/2007 and recorded on 07/09/2007 as Instrument No.
2007000427193, in book —, page — of Official Records of Orange County, California, and

         WHEREAS, the undersigned is the present Beneficiary under said Deed of Trust, and

         WHEREAS, the undersigned desires to substitute a new Trustee under said Deed of Trust in place and
instead of said original Trustee, or Successor Trustee, thereunder, in the manner in said Deed of Trust provided.

        NOW, THEREFORE, the undersigned hereby substitutes Western Progressive, LLC, 2002 Summit
Blvd, Suite 600, Atlanta, GA 30319 as Trustee under said Deed of Trust.




                            Document Number: 2014000415401 Page: 1 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 97 of 122 Page ID #:102




 TSNo.:2014.03030-CA*          55713097649644



          Whenever the context hereof so requires, the masculine gender includes the feminine and/or neuter, and the
 singular number includes the plural.

                                                       Christiana Trust, a division of Wilmington Savings
  Dated;                                               Fund Society, FSB, not in its individual capacity but as
                                                       Trustee of ARLP Trust 4, By Ocwen Loan Servicing,
                                                       LLC Its Attorney In Fact




                                                         Matthew Owens ConlractManasemenlCoordinator




State of Florida } ss.
County of Palm Beach }

The foregoing instrument was acknowledged and                            __________
day of_______ _________________,20 A, by                ^      ______     as---------
  CofiifagM^agenientCoOTnalor gf Qcwen Loan Servicing, LLC., who is j^ei^nally know™ to me or
who has produced                     '-----     as identification.                   ^
                                                                                                 Krystle Hernandez
                                                                                  Notary Public-State of Florida
                                                                                       My Commission Expires: \        mh

                                                                                    Notary Public State of Florida
                                                                                  t Krystle Hernandez

                                                                           w        My Corr^mtssion FF 073846
                                                                                    Expires 12/02/2017




                      Document Number: 2014000415401 Page: 2 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 98 of 122 Page ID #:103




                              Exhibit 6
    Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 99 of 122 Page ID #:104
                                                          Recorded in Official Records, Orange County
                                                          Hugh Nguyen, Clerk-Recorder

                                                             *$R0007111733$*
   RECORDING REQUESTED BY:                                 2014000502000 8:^ am 11/21/14
   Premium Title of California                            217 402N15F13 4
                                                          0.00 0.00 0.00 0.00 9.00 0.00 0.00 0.00


   WHEN RECORDED MAIL TO:

  Western Progressive, LLC
  Northpark Town Center
  1000 Abernathy Rd NE; Bldg 400, Suite 200
  Atlanta, GA 30328

    Loan No.:                                                                    TS No. 2014-03030-CA
                                                                                    APN No.:280-331-67




                 NOTICE OF DEFAULT AND ELECTION TO SELL UNDER
                                DEED OF TRUST
   PURSUANT TO CIVIL CODE 2923.3(a), THE SUMMARY OF INFORMATION REFERRED
   TO BELOW IS NOT ATTACHED TO THE RECORDED COPY OF THIS DOCUMENT BUT
                ONLY TO THE COPIES PROVIDED TO THE TRUSTOR.


                 NOTE; THERE IS A SUMMARY OF THE INFORMATION IN THIS DOCUMENT ATT.ACHED
                                       Vi :
                                 §rjl>4-£r: '€   ^AHc^I
          NOTA; SE ADJUNTA UN RESUMEN DE LA INFORMACION DE ESTE DOCUMENTO
      TALA: MAYROONG BUOD NG IMPORNIASYON SA DOKUMENTONG ITO NA NAKALAKIP
    LUU Y; KEM THEO DAY LA BAN TRINH BAY TOM LUO'C VE THONG TIN TRONG TAI LIEU NAY


                                     IMPORTANT NOTICE
  IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN
  YOUR PAYMENTS IT MAY BE SOLD WITHOUT ANY COURT ACTION, and you
  may have the legal right to bring your account in good standing by paying all of your past due
  payments plus permitted costs and expenses within the time permitted by law for
  reinstatement of your account, which is normally five business days prior to the date set for
 the sale of your property. No sale date may be set until approximately 90 days from the date
 this notice of default may be recorded (which date of recordation appears on this notice).
 This amount is 551,905.94 as of 10/31/2014, and will increase until your account becomes
 current. While your prope^ is in foreclosure, you still must pay other obligations (such as
 insurance and taxes) required by your note and deed of trust or mortgage. If you fail to make
 future payments on the loan, pay taxes on the property, provide insurance on the property, or
 pay other obligations as required In the note and deed of trust or mortgage, the beneficiary or
 mortgagee may insist that you do so In order to reinstate your account in good standing. In
 addition, the beneficiary or mortgagee may require as a condition of reinstatement that you
 provide reliable written evidence that you paid all senior liens, property taxes, and hazard
 Insurance premiums.
 Upon your written request, the beneficiary or mortgagee will give you a written itemization of
 the entire amount you must pay. You may not have to pay the entire unpaid portion of your

TS:2014-03030-CA
                         Document Number: 2014000502000 Page: 1 of 4                                Page 1
   Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 100 of 122 Page ID #:105


  account, even though full payment was demanded, but you must pay all amounts in default at
  the time payment is made. However, you and your beneficiary or mortgagee may mutually
  agree in writing prior to the time the notice of sale is posted (which may not be earlier than
  three months after this notice of default is recorded) to, among other things. (1) provide
  additional time in which to cure the default by transfer of the property or otherwise; or (2)
  establish a schedule of payments in order to cure your default: or both (1) and (2).
  Following the expiration of the time period referred to in the first paragraph of this notice,
  unless the obligation being foreclosed upon or a separate written agreement between you and
  your creditor permits a longer period, you have only the legal right to stop the sale of your
  property by paying the entire amount demanded by your creditor.

  To find out the amount you must pay, or to arrange for payment to stop the foreclosure,
  or if your property is in foreclosure for any other reason, contact:

  Oewen Loan Servicing, LLC Christiana Trust, a division of Wilmington Savings Fund Society,
  FSB, not in its individual capacity but as Trustee of ARLP Trust 4 By Oewen Loan Servicing,
  LLC, its attorney on-fact
                                   C/0 Western Progressive, LLC

                                           30 Corporate Park, Suite 450
                                              Irvine, California 92606
                                               Phone; 877-596-8580

     NOTICE OF DEFAULT AND ELECTION TO SELL UNDER DEED OF TRUST

  If you have any questions, you should contact a lawyer or the governmental agency which
  may have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
  may offer your property for sale provided the sale is concluded prior to the conclusion of the
  foreclosure. Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
  PROMPT ACTION.
  Notwithstanding the fact that your property is in foreclosure, you may offer your property for
  sale, provided the sale is concluded prior to the conclusion of the foreclosure.’

 NOTICE IS HEREBY GIVEN; That Western Progressive, LLC is either the original trustee, the duly
 appointed substituted trustee, or acting as agent for the trustee or beneficiary under a Deed of Trust
 dated 07/02/2007, executed by, DOO M. KO, An Unmarried Man, as Trustor, to secure certain
 obligations in favor of BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION,
 recorded 07/09/2007 , as Instrument No. 2007000427193, in Book —, Page -- , of Official Records in the
 Office of the Recorder of Orange County, California describing land therein as: As more particularly
 described on said Deed of Trust.
 Street Address or other common designation of real property:
 2244 SHAPIRO STREET, FULLERTON, CA 93833



 The subject obligation includes ONE NOTE(S) FOR THE ORIGINAL sum of 832,000.00. A
 breach of, and default in, the obligations for which such Deed of Trust Is security has occurred
 in that payment has not been made of the following;

TS:2014-03030-CA
                                                                                                 Page 2

                           Document Number: 2014000502000 Page; 2 of 4
   Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 101 of 122 Page ID #:106




   Installment of interest only payments which became due on 05/01/2008 plus late charges if any,
   and all subsequent interest, advances, late charges and foreclosure fees and costs that become
   payable.

   You are responsible to pay all payments and charges due under the terms and conditions of the
   loan documents which come due subsequent to the date of this notice, including, but not limited
   to, foreclosure trustee fees and costs, advances and late charges.

   Furthermore, as a condition to bring your account in good standing, you must provide the
   undersigned with written proof that you are not in default on any senior encumbrance and
   provide proof of insurance.

   Nothing in this notice of default should be construed as a waiver of any fees owing to the
   beneflciary under the deed of trust, pursuant to the terms and provisions of the loan documents.

  That by reason thereof, the present beneficiary under such deed of trust, has delivered to said
  duly appointed Trustee, a written request to commence foreclosure, and has deposited with
  said duly appointed Trustee, a copy of the deed of trust and other documents evidencing the
  obligations secured thereby, and has declared and does hereby declare all sums secured
  thereby immediately due and payable and has elected and does hereby elect to cause the
  trust property to be sold to satisfy the obligations secured thereby.
  "See Attached Declaration"

  WE ARE ASSISTING THE BENEFICIARY TO COLLECT A DEBT AND ANY INFORMATION
  WE OBTAIN WILL BE USED FOR THE PURPOSE BY EITHER OURSELVES OR THE
  BENEFICIARY, WHETHER RECEIVED ORALLY OR IN WRITING. YOU MAY DISPUTE THE
  DEBT OR A PORTION THEREOF WITHIN THIRTY (30) DAYS. THEREAFTER WE WILL
  OBTAIN AND FORWARD TO YOU WRITTEN VERIFICATION THEREOF SHOULD YOU
  NOT DO SO, THE DEBT WILL BE CONSIDERED VALID. IN ADDITION, YOU MAY
  REQUEST THE NAME AND ADDRESS OF THE ORIGINAL CREDITOR IF DIFFERENT
  FROM THE CURRENT ONE.

  1. The mortgage servicer contacted the borrower to assess the borrower's financial situation and
  to explore options for the borrower to avoid foreclosure as required by California Civil Code
  2923.55. Thirty days, or more, have passed since the initial contact was made.

Dated: November 17,2014

Western Progressive, LLC, as agent for beneficiary
C/0 30 Corporate Park Suite 450
Irvine, CA^606
Beneficiajp^hone: 87'^96-8580


TamikaA'omii         ustee Sale Assistant



TS:2014-03030-CA
                                                                                              Page 3

                          Document Number: 2014000502000 Page: 3 of 4
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 102 of 122 Page ID #:107



                               California Declaration of Compliance
                                       (Civ. Code § 2923.55(c))

    Bqrrower(s):    Doo M Ko
    Loan No.; ■

    The undersigned declares as follows:

            I am employed by the undersigned mortgage servicer, and I have reviewed its business
    records for the borrower’s loan, including the borrower’s loan status and loan information, to
    substantiate the borrower’s present loan default and the right to foreclose. The information set
    forth herein is accurate, complete and supported by competent and reliable evidence that I have
    reviewed in the mortgage servicer’s business records. Those records reflect one of the following.
    ^      The mortgage servicer contacted the borrower to assess the borrower’s financial situation

           and to explore options for the borrower to avoid foreclosure as required by California
           Civil Code § 2923.55. Thirty days, or more, have passed since the initial contact was
           made.

    a      The mortgage servicer has exercised due diligence to contact the borrower pursuant to
           California Civil Code § 2923.55(f) to “assess the borrower’s financial situation and
           explore options for the borrower to avoid foreclosure.” Thirty (30) days, or more, have
           passed since these due diligence requirements were satisfied.

   □       The mortgage servicer was not required to comply with California Civil Code § 2923.55
           because the individual does not meet the definition of a “bonower” under Civil Code
           §2920.5(c).

   □       The mortgage servicer was not required to comply with California Civil Code § 2923.55
           because the above-referenced loan is not secured by a first lien mortgage or deed of trust
           that secures a loan on “owner-occupied” residential real property as defined by California
           Civil Code § 2924.15(a)

   Signed and Dated;

   By: Ocwen Loan Servicing, LLC, as Servicer for Christiana Trust, a division of Wilmington
   Savings Fund Society, FSB, not in its individual capacity but as Trustee of ARLP Trust 4



                         Contract Management Coordinator
        Matthew Owens
   Print Name                                              Signature
                                                                                            m  Date




                                                                                           At-24110



                    Document Number: 2014000502000 Page: 4 of 4
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 103 of 122 Page ID #:108




                              Exhibit 7
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 104 of 122 Page ID #:109


                                                                   Recorded in Official Records, Orange County
                                                                   Hugh Nguyen, Clerk-Recorder
   Recording Requested By;
   OCWEN LOAN SERVICING. LLC
                                                                         I
                                                                                                                      12,00
                                                                      *$R0007450?50$*
   When Recorded Return To;                                          2015000196356 3:13 pm 04/16/15
                                                                   276 423A32F13 2
   OCWEN LOAN SERVICING. LLC
   240 TECHNOLOGY DRIVE                                            0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
   IDAHO FALLS. ID 83401




  Orange, California
                               CORPORATE ASSIGNMENT OF DEED OF TRUST
                                                                                                                                      ii-
  SELLER'S SERVICING #:7130976496 "KO "                                                                                               Y
  SELLER’S LENDER ID#: OW SCI
  OLD SERVICING 0: 870332189
                                                                                                                                          Ip
  Prepared By: Karen Smith. OCWEN LOAN SERVICING, LLC 240 TECHNOLOGY DRIVE. IDAHO FALLS, 10 83401 800-746-2936


  For Value Received. Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in its individual
  capacity but as Trustee of ARLP Trust 4 by it's attorney in fact Ocwen Loan Servicing, LLC hereby grants, assigns
  and transfers to WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY BUT AS
  TRUSTEE OF ARLP SECURITIZATION TRUST. SERIES 2014-2 at C/O OCWEN LOAN SERVICING, LLC., 1661
  WORTHINGTON ROAD. STE 100, WEST PALM BEACH, FL 33409 all its interest under that certain Deed of Trust
  dated 07/02/2007 , in the amount of $832,000.00, executed by DOO M. KO, AN UNMARRIED MAN to BANK OF
  AMERICA N.A. and Recorded: 07/09/2007 as Instrument No.; 2007000427193 in the County of Orange. State of
  California.

  Property Address: 2244 SHAPIRO STREET. FULLERTON, CA 93833


  In witness whereof this instrument is executed.

   Christiana Trust, a division of Wilmington Savings Fund Society. FSB. not in its individual capacity but as Trustee of
  ARLP Trust 4 by it's attorney in fact Ocwen Loan Servicing. LLC POA; 01/15/2015 as Instrument No.

  On




        w                                lorized
  Signer




 •NVS*NVSGMAC'03/ia/20l5 12:$9,<16 PM' GMAC«OGMACA000000000000004502952* CAORANG' ?'30976496 CASTATE_TRUST_ASSIGN_ASSN 'KS'XSICMAC'




                          Document Number: 2015000196356 Page: 1 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 105 of 122 Page ID #:110



   CORPORATE ASSIGNMENT OF DEED OF TRUST Page 2 of 2

   STATE OF _
   COUNTY OF

   On                      before me,       MAEfEAMHEfER , a Notary Public in and for BSselcftaiifi jp
   the State of______________ personally appeared               ____ _         _____ , Authorized Signer, personally
   known to me (or proved to me on the basis of satisfactory evidence^     ie1!he person(s) whose name(s) is/are
   subscribed to the within instrument and acknowledged to me that he/sheAhey executed the same in his/herAheir
   authorized capacity, and that by his/herAheir signature on the instrument the person(s), or the entity upon behalf of
   which the person(s) acted, executed the instrument.


   WITNESS my hand ^nd ^fficial seal.                                       ftflARY KAMMEYER
                                                              «           ’ COMMISSION N0.7B^92
                                                                             MY COhSMISSiON EMPtHES
                                                                  *0 9*         OCroaEB28.2017

        MflSfg
   Notary Expiry
                                                                                                         (This area for notarial seal)




  •NVS'NVSGMAC‘03/ia/2Cl5 *2;59;46 PM* GMAC40GMACA000000000000004502952* CAORANG* 7130976496 CASTATE.TRUST_ASSIGN_ASSN •KS'KSiGMAC*




                         Document Number; 2015000196356 Page: 2 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 106 of 122 Page ID #:111




                              Exhibit 8
                                                                                             Kecoraea in Ofticial Kecords, Orange County
                                                                                             Hugh Nguyen, Clerk-Recorder
                        Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 107 of 122 Page ID #:112
             5                                                                                   *$R0008752596$*
             ’
                    Recording Requested by:
             I      M. E. Wileman                                                               2016000492086 2:35 pm 10/07/16
             i                                                                                47NC-5A30F13 1
            i      PLEASE FORWARD RECORDED                                                    0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00
         I
            ■
                   DOCUMENT TO AND PREPARED BY:
                   M. E. Wileman
                   2860 Exchange Blvd. # 100
                   Southlake, TX 76092
         !
         1



        i
        j

    !i
                                                                 Assignment of Deed of Trust
    ;                                                                                                                        Send Any Notices To Assignee.
                   For Valuable Consideration, the undersigned, WILMINGTON TRUST, NATIONAL ASSOCIATION, NOT IN ITS
                   INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ARLP SECURITIZATION TRUST, SERIES 2014-2 1110 Sli autJ Street,
                  Suite 2A, Cbristiaosted, VI00820 (Assignor) by these presents does assign and set over, without recourse, to U.S. DANK TRUST,
    ;             N.A., AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST 13801 Wireless Way, Oklahoma City, OK 73134
                  (Assignee) the described deed of trust with all interest, all liens, any rights due or to become due thereon, executed by DOO M. KO
                  AN UNMARRIED MAN to BANK OF AMERICA, N.A.. Trustee: PRLAP, INC Said deed of trust Dated: 7/2/2007 is recorded in
                  the State of CA, County of Orange on 7/9/2007, Instrument # 2007000427193 AMOUNT: $ 832,000.00                       Propertv Address
i                 2244 SHAPIRO STREET, FULLERTON, CA 93833

s                 IN WITTnIESS whereof, the undersigned corporation/trust has caused this instrument to be executed as a sealed instrument by its
!                 proper officer. Executed on: AIIH 1 1 ?niR
                  WILMINGTON TRUST, NATIONAL ASSOCIATION. NOT IN ITS INDIVIDUAL CAPACITY BUT AS TRUSTEE OF ARLP
                  SECURITIZATION TRUST, SERIES 2014-2
                  By Caliber Home Loans, Inc. Its Attorney in Fact

                 By:

                       Martha Ellis, Senior Vice President                                      KO OFG8 •16071572*



                 State of Oklahoma
                 County of Oklahoma
                          Before me, Nancy Ortiz, Notary Public, personally appeared, Martha Ellis, Senior Vice President known to me to be the
                 person(s) whose name(s) is subscribed to the foregoing instrument and acknowledged to me that he/she executed the same for the
                 purposes and consideration therein expressed.
                 Given under my hand and seal of office on AUG 1 1 20.16




                                                                                     'Notary public, Nancy Ortiz
                                                                                      My commission expires; September 29,2016




                                                                           CA Orange                                          CALIBER/JULYII/SFR
                                                Document Number: 2016000492086 Page; 1 of 1
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 108 of 122 Page ID #:113




                              Exhibit 9
                                                                  Recorded In Official Records, Orange County
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19
                                            HughPage 109
                                                Nguyen,   of 122 Page ID #:114
                                                        Clerk-Recorder
                                                                                                                             12.00
                                                                      *$R000881                        7689$*
    Recording requested by:                                         2016000540640 2:54 pm 11/01/16
                                                                  47NC-5S15F13 2
                                                                  0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
    When recorded mail to:

   Quality Loan Service Corporation
   411 Ivy Street
   San Diego, CA 92 lOl
   619-645-7711

   TS No.:CA-16-736290-AB                                                          Space above ihis line for recorders use
   APN. No.: 280-331-67



                                      Snbstitution of Trustee

           WHEREAS, DOO M. KO, AN UNMARRIED MAN was the original Trustor, PRLAP, INC. was the
  original Trustee, and BANK OF AMERICA, N.A was the original Beneficiary under that certain Deed of Trust
  dated 7/2/2007 and recorded on 7/9/2007 as Instrument No. 2007000427193 of Official Records of ORANGE
  County, CA; and


          WHEREAS, the undersigned is the present BeneHciary under said Deed of Trust, and


           WHEREAS, the undersigned desires to substitute a new Trustee under said Deed of Trust in place and stead
 of said original Trustee, or Successor Trustee, thereunder, in the manner provided for in said Deed of Trust,


      NOW, THEREFORE, the undersigned hereby                       substitutes   QUALITY          LOAN          SERVICE
 CORPORATION as Trustee under said Deed of Trust.


 Whenever the context hereof so requires, the masculine gender includes the feminine and/or neuter, and the singular
 number includes the plural.




                      Document Number: 2016000540640 Page; 1 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 110 of 122 Page ID #:115



     TS No : CA-16-736290-AB
     Page 2


                                                       U.5. Bonk Trust, N.A, as Trustee for L5f9 Master
                                                       Participation Trust, by Caliber Home Loans, Inc., as
                                                       its atlorney in fact

                                                 By:

                                        ACKNOWLEDGMENT
     A Notary Public or other officer completing this certificate verifies only the
     identity of the Individual who signed the document to which this certificate is
     attached, and not the truthfulness, accuracy, or validity of the document.

          State of California
          County of San Dieao)

                OCT 1 7 20)6
          On                      before me. Courtney Patania. Notary Public________________
                                            (Insert name and title of the officer)
           Personally appeared Arturo Zarazua. who proved to me on the basis of satisfactory
           evidence to be the person(e) whose name(&)-is/afe subscribed to the within
   instrument     and acknowledged to me that he/she/thsy executed the same in his/her/theif
   authorized     capacity(ies), and that by his/her/tt^ signature(&) on the instrument the
   personfs^r or the entity upon behalf of which the person(G) acted, executed the instrument.

          I certify under PENALTY OF PERJURY under the laws of the state of California that
   the    foregoing paragraph is true and correct

          WITNESS my hand and official seal.                                        COURTNEY PATANIA
                                                                                  Commission # 2044156
                                                                  <               Notary Public • California I
                                                                  4 -;Tmr.rr                    County       |
                                                                  3          H/Iy Comm. Expires Nov 1, 20171

  Signature
               Courtney Patania Notary Public




                    Document Number; 2016000540640 Page: 2 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 111 of 122 Page ID #:116




                             Exhibit 10
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 112 of 122 Page ID #:117


                                                       Recorded in Official Records, Orange County
                                                       Hugh Nguyen, Clerk-Recorder
   Recording requested by:
   Quality Loan Service Corp
                                                         *$R0009278460$*
   When recorded mail to;                               2017000202339 3:26 pm 05/17/17
   Quality Loan Service Corporation                    105 410N15F13 4
   411 Ivy Street                                      0.00 0.00 0.00 0.00 9.00 0.00 0.00 0.00
   San Diego, CA 92101


    TS No.: CA-17-7707I8-AB                                               Space above this line for Recorder’s use
    Order No.: I70I87408-CA-VOI
    APN No.: 280-331-67


                                        IMPORTANT NOTICE
                    NOTICE OF DEFAULT AND ELECTION TO SF.I.T.
                                      UNDER DEED OF TRU^
  NOTE:
                                                                                 Civ. Code § 2923.3)
                                        ^     ^aHchi
          NOTA:

 ..rj—fSSS-SHFfSS:;.,
hv na ■    It #•    ’            have the legal right to bring your account in good standing
nemtn        of your past due payments plus permitted costs and expenses wfthin the time
theTe1eXrThfsTT‘'"’'"‘                                                         days priX
from te dim th s Nl                     sale date may be set until approximately 90 dayl

ir “rr.
becomes current.                                                       increase until your account
                                                                                                      «.
-                                 foreclosure, you still must pay other obligations (such as
insurance and taxes) required by your note and deed of trust or mortgage If you fail to make
o^robSs”"                             'T ""                     insurJcL




.£il==*ss.=s                                                or mortgagee may mutually agree in



                    Document Number: 2017000202339 Page: 1 of 4
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 113 of 122 Page ID #:118


   TS No.: CA-17-770718-AB

   writing prior to the time the notice of sale is posted (which may not be earlier than three-months
  after this Notice of Default is recorded) to, among other things, (1) provide additional time in
  which to cure the default by transfer of the property or otherwise; or (2) establish a schedule of
  payments in order to cure your default; or both (1) and (2).
         Following the expiration of the time period referred to in the first paragraph of this notice,
  unless the obligation being foreclosed upon or a separate written agreement between you and
  your creditor permits a longer period, you have only the legal right to stop the sale of your
  property by paying the entire amount demanded by your creditor.
         To find out the amount you must pay, or arrange for payment to stop the foreclosure, or if
  your property is in foreclosure for any other reason, contact:

       U.S. Bank Trust, N.A., as Trustee for LSF9 Master Partkipation Trust
       C/0 Quality Loan Service Corporation
       411 Ivy Street
       San Diego, CA 92101
       619-645-7711

       If you have any questions, you should contact a lawyer or the governmental agency which
 may have insured your loan. Notwithstanding the fact that your property is in foreclosure, you
 may offer your property for sale provided the sale is concluded prior to the conclusion of the
 foreclosure.
       Remember, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE
 PROMPT ACTION.
       NOTICE IS HEREBY GIVEN: That the undersigned is either the original trustee, the duly
 appointed substituted trustee, or acting as agent for the trustee or beneficiary under a Deed of
 Trust dated 7/2/2007, executed by DOO M. KO , AN UNMARRIED MAN, as Trustor to
                 Obligations in favor of BANK OF AMERICA, N.A., as beneficiary, recorded
7/9/2007, as Instrument No. 2007000427193,              of Official Records in the Office of the
Recorder of ORANGE County, California describing land therein: as more fully described in
said Deed of Trust.
       Said obligations including 1 NOTE(S) FOR THE ORIGINAL sum of $832,000.00, that the
beneficial interest under such Deed of Trust and the obligations secured thereby are presently
held by the beneficiary; that a breach of, and default in, the obligations for which such Deed of
Trust is security has occurred in that payment has not been made of:

      The installment of principal and interest which became due on 5/1/2008, and
      all subsequent installments of principal and interest through the date of this
      Notice, plus amounts that are due for late charges, delinquent property taxes,
      insurance premiums, advances made on senior liens, taxes and/or insurance,
                    8nd any attorney fees and court costs arising from or associated
      with the beneficiaries efforts to protect and preserve its security, all of which
      must be paid as a condition of reinstatement, including all sums that shall
      accrue through reinstatement or pay-off. Nothing In this notice shall be
      construed as a waiver of any fees owing to the Beneficiary under the Deed of
      Trust pursuant to the terms of the loan documents.




                   Document Number; 2017000202339 Page: 2 of 4
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 114 of 122 Page ID #:119


  TS No.: CA-17-7707I8-AB

          That by reason thereof, the present beneficiary under such deed of trust, has executed and
   delivered to said duly appointed Trustee, a written Declaration of Default and Demand for same,
   and has deposited with said duly appointed Trustee, such deed of trust and all documents
   evidencing obligations secured thereby, and has declared and does hereby declare all sums
   secured thereby immediately due and payable and has elected and does hereby elect to cause the
   trust property to be sold to satisfy the obligations secured thereby.
          Pursuant to the attached Declaration, the mortgage servicer declares that it has contacted
  the borrower, tried with due diligence to contact the borrower as required by California Civil
  Code § 2923.55 or § 2923.5, or is otherwise exempt from the requirements of § 2923.55 and
  §2923.5.
         If you have previously been discharged through bankruptcy, you may have been released
  of personal liability for this loan in which case this letter is intended to exercise the note holders
  right’s against the real property only.

  QUALITY MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING TO
  THAT PURTOSE          INFORMATION OBTAINED WILL BE USED FOR


  Dated: MAY j g 2017                       Quality Loan Service Corp., Trustee


                                                 By; Stephante Fuentes, Assistant Sectary




                   Document Number; 2017000202339 Page: 3 of 4
                           .   Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 115 of 122 Page ID #:120
                     f
                     i
                    !




                                                                   CftKfoTBia DectereHoo of C<>onpKi
                                                                                                              ance
                                                                             (Civ. Code § 292J.55(e))

                                           Bo.rn)wcf(s):
                                           Loan No.:

                                           The undersigned deciaiu as follows:


                                           «wrd3 for the borrower's loan, induing the
                                          substantiate the borwwer's present Itm drfadt^.t!                                  iofonnation. to
                                          forth haem is accursfe. complete and supported br                                  *^onnation set
                                          jw.int.mor.ageser.ce.busr“^


                                                                                                                                                                                 :
                                                 ^ code 5 2923.55                 de.s, o, ™.e, .ave'^'^^
                                                                                                                                                                                 ; !;
                                                                                                                                                                                 .;
                                                                                                                                                                                ;
                                       o
                                                                                                                         er pursuant to
                !                              explore options for the borrower tn °               borrower’s
                                                                                                       _.       financial situation and
                                               passed since these due diligence ntquiZentr             Thirty (30) days, or more, have
                                                                                      :nts were satisfied.    _                                                                ' i

                                      °                              :£s"lT^1he Tr'^                                             5 2923 55
                                               §2920.5(e).            ^                                 "I» "bonowef under Civil Code
            i                         a
                                                                                   “s                              Civil Code § 2923.5.S                               I
                    - ..

                                                                                                                                                                       I
                                     Signed and Dated:




        !                                 Mat9tew0a«i8
                                    Print Name
                                                                Maujawni Cw«aly

                                                                                                M(L
                                                                                           Signature                         Vizt  Date
                                                                                                                                                                               i
                                                                                                                                                                               i


    :


                                                                                                                              Af-24J10




;
                                                                                                                                                                           I
; On*er; 160368843
' t)oc: OR;20i4 00502000                                                          Page 4 of 4
                                                                                                               ♦‘equcstcOBy: brun-ga. Printed: 11/21/2016 8:?9 AM

                                                                                                                                                                           ;

Non-Ordet Search
                                                                                          Page 4 of 4                       Requested By: e«nuno2, Printed: 5/5/2017 2:15 PM
Doc: OR:2016 00618027
                                                      Document Number: 2017000202339 Page: 4 of 4
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 116 of 122 Page ID #:121




                            Exhibit 11
                                            Recorded
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19  Pagein117
                                                       Official Records,
                                                           of 122    PageOrange County
                                                                           ID #:122
                                                                     Hugh Nguyen, Clerk-Recorder


                                                                        *$R0009507421                         $*
     Recording requested by:
     Quality Loan Service Corp.                                        2017000356258 2:20 pm 08/22/17
                                                                     105 406 N34 FI 3 2
     When recorded mail to:                                          0.00 0.00 0.00 0.00 3.00 0.00 0.00 0.00
     Quality Loan Service Corporation
     411 Ivy Street
     San Diego, CA92I0I




     TSNo. CA-17-7707I8.AB
                                                                                SPACE ABOVE THJS LfNE FOR RECORDER’S USE
     Order No.: 170l874a8-CA-VOI


                                     NOTICE OF TRUSTEE’S SALE
    NOTE:



                                ^     ^AiOll           o'^LtCl-
          NOTA:
             I.,.*         ^ RESUMEN DE la fNFORMACION DE ESTE DOCUMENTO
      TALA: MAYROONG BUOD NG IMPORMASYON SA CKDKUMENTONG ITO NA NAKALAKiP
    LUO Y: KEM THEO DAY LA BAN TRINH BAy TOM LlTOC VE THONG TfN TRONG TAI LIEU NAY

   YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 7/2/2007 UNLESS YOU TAKF ArxifUM
   TO PROTECT VOUR PROPERTY, IT MAY BE SOLD AT A PuTuC SALE Tf YO “ EM AN
  A LAWYEr"^^                   nature of the proceeding               AGAINST YOU, YOU SHOULD CONTACT


  bvTt^!e'or"fedrj^^^ 'n f'                                                                           "heck drawn
  by state or federal credit union, or a check drawn by a state or federal savings and loan association or savings



  Deed of t2, ; " : T"""' ^                                              i"    "“''(s). advances, under the tenns of th^
  Deed of Trust, interest thereon, fees, charges and expenses of the Trustee for the total amount (at the time of the
  mitial publication of the Notice of Sale) reasonably estimated to be set forth below. The amount may be greater
                                                                                                                      on

 BENEFICIARY MAY ELECT TO BID LESS THAN THE TOTAL AMOUNT DUE.

  Tn]stor(s):       DOO M. KO, AN UNMARRIED MAN
  Recorded:         7/9/2007 as Instrument No. 2007000427193              of Official Records in the office of the
                    Recorder of ORANGE County, California;

  Date of Sale:    9/25/2017 at 1:30PM
  Place of Sale:   At the North front entrance to the County Courthouse located at 700 Civic Center Drive
                   West, Santa Ana, CA 92701
 Amount of unpaid balance and other charges: $1,425,255J0
 The purported property address is:  2244 SHAPIRO STREET, FULLERTON, CA 92833
 Assessor’s Parcel No.: 280-331-67




                      Document Number: 2017000356258 Page: 1 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 118 of 122 Page ID #:123
     TSNo.: CA-I7.7707I8-AB



                                                                                                     't - ^hou.
    are the highest bidder al^e auctforlou aret ITbe rl l^                            ”■= “       “'"■ 'f y™
    auctioned off, before you can receive'^clear title to rte                   ''^"®       ‘°     ‘'®''
    priority, and size of outstanding HeTtha lTex St ^
    title insurance company, either of which may change you a^f^tht^f”^                                     -
    resources, you should be aware that the same lender^mav hnia™              <f yoa consult either of these
    property.                                                     ‘han one mortgage or deed of trust on the

    NOTICE TO PROPERTY OWNER: The sale date shown
    times by the mortgagee, beneficiary, trustee, nr a rnt.rt                         ^ postponed One or more
    law requires that information about trustee Z          Z               2924gofthe California Civil Code The
    courtesy to those not present at the sale If Tou So IeTm"‘'whethT‘'' "'''fa “ T"                            “
   applicable, the rescheduled time and date for^the sale of this nmn^^f ^                    Postponed, and, if
   regarding the trustee’s sale or visit this Internet Web site                   916-939-0772 for information
   assigned to this foreclosure by the Trustee-CA-17 770718-AR i*f '^"'•^“^•‘‘yloaD.com, using the file number
   in duration or that occur close in time to The Lhld!led s^lf 1003        f‘                "■«     very short
   tnjo^ation or on the internet Web site. The best way to verify pos;onemrt in'fl™3oVrs“ ,t Su3




  location of the property may be obtained bv seniino . ' -r           '"c" designation is shown, directions to the
  first publication of this Notice of Sale.         ^                       beneficiary within 10 days of the date of


  reihi'ii'Vx t:
  remedy. The purchaser shall have no fijrthP
                                                               “"fH"
                                                        ^f^stee This shall be the Purchaser’s sole and exclusive
  BenefiL^'sA^enlfrthefelellllyfArto™^^^^                                                       Beneficiary, the




                                                                                                              AND

  Date;
            AUG 212017                         Quality Loan Service Corporation
                                               411 Ivy Street
                                               San Diego, CA 92101
                                               6I9-64S-771I For NON SALE information only
                                               Sale Line; 916-939-0772
                                               Or Login to: http;//www.quaiityloan .com
                                               Reinst ment Line: (866)645-7711 Ext 5318


                                               Quality Loan Servii eyCorp. by: Daisy Rios, Assistant Secretary




                  Document Number; 2017000356258 Page: 2 of 2
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 119 of 122 Page ID #:124




                           Exhibit 12
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 120 of 122 Page ID #:125




                                                                       I^corded In Official Re cords. Orange County
                                                                       Hugh Nguyen, Clerk-Recorder


           Kecordmg lequested by:
                                                                         20170004233143:21 pm 10/04/17
                                                                       47NC-5T09F13 3
           And whto tcoortfed nuD) to:                                 0.00 0.00 0.00 0.00 €.00 0.00 0.00 0.00
          Caliber Home toans
          Attention; Collateral Team
          I380I Wireless Way
          Oklahoma City*, OK 73134-2500

          Fonvard tax statements to the address given above


           TS No.: CA-17-.770718-AB                                                      Space above this lint for rceorden use
           Order No.: 170I87408-CA-V01




       • A.P.N.:28M31.€7

        Exempt pursuant to Cal Rev and Tax Code §11926

         THE UNDERSIGNED GRANTOR DECLARES;
         The Grantee Herein IS the Foreclosing Beneficiary
        The amount of the unpaid        together withcosts was;                                            $1,425,€31.44
        The amount paid by the grantee at the trustee sale was:                                            £M25,€31.44
        The documentary transfer tax is:
                                                                                                                   NONE
        Said properly is in the City o£ FULLERTON, Counfy of ORANGE

      QUALITY LOAN SERVICE CORPORATION , as Trustee, (whereas so designated in the Deed of TVusi
      hereunder more particalarJy described or as duly appointed Trustee) does hcrely GRANT and CONVEY to

      U.S. Bank Trust, N.A., as Trustee tor LSF9 {blaster Porticlpation Trost

      (herein called Qran^) but without covenant or wananty, expressed or Implied, all right tide and interest conveyed
      a and nw teld by^^Tm^ unifa-the Deed of Trust in and to the proper^ situated In the counQ' of ORANGE


      PARCEL J: LOT 42 OF TRACT NO, 1613S, IN THE CSTV OF FULLERTON, COUNTY OP ORANGE
      STATE OF CAUFORNIA, AS SHOWN ON A MAP CMAP") RECORDED IN BOOK 825, PAGES 12 TO
      18 INCLUSIVE OF MISCELLANEOUS MAPS, RECORDS OF ORANGE COUNTY, CALIFORNIA
      EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL OIL, OIL RIGHTS, NATURAL GAS
       When recorded mail and send lax statement to:
       Caliba* Home Loans
      Attention: CoPatemi Team
       13801 Wireless Way
      Oklahoma City, OK 73134-2500
                                                                   accomkwoationS^S^k^
                                                                  ssssssgffi'is
                                                                                                                           E)(HIBITb
Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 121 of 122 Page ID #:126




                                                                                                                                !
         TSNo_-CA-l7-7707I8-AB

         RIGHTS, MINERAL RIGHTS, ALL OTHER KVDROCARBON SUBSTANCES BY WHATSOEVER
         NAME KNOWN, AND ALL RIGHTS THERETO, WITHOUT HOWEVER, ANY RIGHT TO ENTER
         UPON THE SURFACE OF SAID LAND NOR ANY PORTION OF THE SUBSURFACE LYING
         BENEATH A DEPTH OF SOO FEET, AS EXCEPTED OR RESERVED BV D»EED RECORDED.
         EXCEPTING THEREFROM A/AN 50% INTEREST IN ALL OIL, OIL RIGHTS, NATURAL CAS
         RIGHTS, MINERAL RIGHTS, ALL OTHER HYDROCARBON SUBSTANCES BY WHATSOEVHI
         NAME KNOWN. AND ALL RIGHTS THERETO, WITHOUT HOWEVER, ANY RIGHT TO ENTER
         UPON THE SURFACE OF SAID LAND NOB ANY PORTION OF THE SUBSURFACE LYING
         BENEATH A DEPTH OP 500 FEET, AS EXCEPTED OR RESERVED BV DEED RECORDED. PARCEL
           NON-EXCLUSIVE EASEMENTS FOR ACCESS, DRAINAGE, ENCROACHMENT, MAINTENANCE
        AND REPAIR, ALL AS MAY BE SHOWN ON THE MAP AND AS DESCRIBED IN THE MASTER
        DECLARATION OF COVENANTS, CONDITIONS AND RESTRICnOIffi AND BESl^VATION OF
        EASEMENTS FOR AMERICE HEIGHTS O’MASTER DECLARATION*'), RECORDED JUNE 21,2002,
        AS INSTRUMENT NO. Q2>S22298. AND THE NOTICE OP ADDITION OF PHASE AND
        SUPPLEMENTAL MASTER DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS
        AND RESERVATIONS OF EASEMENTS FOR AMERICE HEIGHTS TALMEDGE, IPHASE10 LOTS 41
        THROUGH 46, INCLUSIVE, 90, 95, 109 AND MASTER COMMON AREA LOTS E, F, G, H, I, J AND K
        OF TRACT NO, 161JS, AND LOT B OF TRACT NO. 16205) RECORDED JULY 1, 2003, AS
        INSTRUMENT NO. 03-775473 ("NOTICE OF ADDITION"), BOTH OF OFFIC&AL RECORDS OF
        ORANGE COUNTY, CALIFORNIA. PARCEL 3: EXCLUSIVE USE EASEMENT FOR SIDEYARD
        PURPOSES, AS APPLICABLE, AS DESCRIBED AND ASSIGNED IN THE MASTER DECLARATION.

        This coQv^once is made tn compliance with the terms and provisions of the Deed of Trust executed by DOO.M.
        KO ,-AN UNMARRIED MAN, as tmstor, dated 7/2/2007, and recorded on 7^/2007 as instrument number
        2007000427193        ofOfBcial Records in Ihe office of the Recorder of ORANGE, California, under the authoriQ'
       end powers vested hr the Trustee designated m the Deed of Trust or as the duly appointed trustee, defeuli having
       occurred under the Deed of Trust piaauant to the Notice of Breach and EIcctirm to Sell under the Deed of Tnist
       recorded on 5/17/2017, instruineot no 2017000202339. Boole XXX. Page XXX, of Ofilcial records. The Trustee of
       record at Ihe relevant time having complied with all applicable statutory requirements of the State of Califomia and
       parformed all duties required by tiie Deed of Trust including sending a Notice of Default and Election to Sell within
       tanAhirty days after Its recording and a Notice of Sale at least twenty days prior to the Sale Dale by certified mail,
       postage pre-paid to each person entitled to notice in complionce with California Civil Code 2924b.

       De&uli occurred as set forth in a Notice of Breach and Election to Sell which was recorded in flie office of the
       Recorder of said County.
       All requirements of law regarding the maiUng of copies of notices or the publication of a copy of the Notice of
       Breach and Election to Sell or the personal delivery of Ihe copy of the Notice of Breach and Election to Sell and the
       posting and publication of copies of the Notice of &le have been complied with.

      Said property was sold by said Trustee at public auttion on 9/25/2017 at the place named in the Notice of Sale, in
      the County of ORANGE, Califomia. in which the property is situated. The foreclosing beneficiary, being the
      higgest at such sale, became the purchaser of said property and paid Urerefore to said trustee the amount being
      $U25,631.44 in lawful money of the United Slates, or by (he satisfecUon, pro tamo, of flie obhgahons then secured
      by aid Deed of Trust and instructed said mistee to vesrthis Tnrstre’s Deed Upon Sale to said Grantee
       Wi^ recorded mail ond send tax staiemati lo:
       Caliber Home Loans
       Attention: CoUatera! Team
       13801 Wireless Way
       Oklahoma City, OK 73134-2500
    Case 8:19-cv-01963 Document 1-1 Filed 10/16/19 Page 122 of 122 Page ID #:127




              QUALrry may be considered a debt collector attempting to collect
              A DEBT AND ANY INFORMATION OBTADSIED WILL BE USED FOR THAT PURPOSE.'
                                                                                                                                         i
              TSNo.:CA-l7-770718-AB

               Date:                                           QUALITY LOAN SERVICE CORPOBUTION



                                                               Ry. Dorian Bradi^. Assistant Seactaiy

             I A noteiy public or other officer complrt^ this certificate verifies oaJy the identity of the individual who siaied
             I the document to which this wxtificatB is attached, and not the truthfuJness, accuracy, or validity of that document


              Sate oil CaUfornia)
             County of: San Dlcgol

             ^                   ^           ^ ^fore me,--------Katherine A. Pavk                    a notary public, personally
             appeared                                         who proved to me oo the basis of satisfactory evidence to be the
             pet5on(s) whose nam^sjis/are sn^oibedto the within instniment and acknowledged to me ttat he/shefthey
             executed the same in hia/her/thcirmithorized capacityfies), and that by his/ber/their signature(s) on the instrument
             the peTSon(s), or the entity upon behalf of w^kh die person(s) acted, executed the instninjenl.


            ^certify under PENALTY OF PER/URY under the laws of the Slate of Calffornia that the foregoing paragraph is


                                                                                                                                     !
            WITNESS my h^^nd official si                         [Seal)
                                                                                                 kathiwmeaoavii
                                                                                     mm.         COMM. 02OSS36S s
                                                                                                NotoiyPdjljc.CaWbmis 2
                                                                                                   SmDiego County      o
            Signature/
                                                                                 t            MyCwmii.Ext>ffesDee.29.anfl|




1
